Exhibit 10.1

Execution Copy

ASSET PURCHASE AGREEMENT

by and between

LOGO SPORTSWEAR INC.

a Delaware corporation

and

CAFEPRESS INC.

a Delaware corporation

Dated as of

February 20, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1

  Definitions      1   

1.1

  Definitions      1   

Section 2

  Purchase of Assets/Assumption of Liabilities      9   

2.1

  Purchased Assets      9   

2.2

  Excluded Assets      10   

2.3

  Assumed Liabilities and Obligations      11   

2.4

  Excluded Liabilities and Obligations      11   

Section 3

  Transaction Consideration      12   

3.1

  Purchase Price      12   

3.2

  Escrow      14   

3.3

  Taxes and Tax Reporting      14   

3.4

  Transition Services Agreement      15   

3.5

  Referral Agreement      15   

3.6

  Cerreta Profits Interest      15   

Section 4

  Closing      15   

4.1

  Closing      15   

4.2

  Transfer of Possession      15   

Section 5

  Representations and Warranties of Seller      16   

5.1

  Organization, Good Standing, Corporate Power and Qualification      16   

5.2

  Due Authorization, Binding Effect      16   

5.3

  No Conflicts      16   

5.4

  Governmental Consents      17   

5.5

  Litigation      17   

5.6

  Intellectual Property      17   

5.7

  Compliance with Contracts and Legal Requirements      18   

5.8

  Assets Generally      19   

5.9

  Contracts      19   

5.10

  Governmental Authorizations      20   

5.11

  Employee Matters      20   

5.12

  Taxes      22   

5.13

  Material Relationships      23   

5.14

  Environmental Matters      23   

5.15

  Real Estate.      24   

5.16

  No Material Adverse Effect      24   

5.17

  Financial Statements.      24   

5.18

  Undisclosed Liabilities      25   

5.19

  Accounts Receivable      25   

5.20

  Operations of Seller.      25   



--------------------------------------------------------------------------------

Section 6

Representations and Warranties of Buyer   26   

6.1

Organization, Good Standing, Corporate Power and Qualification   26   

6.2

Due Authorization, Binding Effect   27   

6.3

No Conflicts   27   

6.4

Governmental Consents   27   

6.5

Litigation   27   

6.6

No Finder’s Fees   27   

6.7

Absence of Changes   27   

6.8

Financing   28   

Section 7

Covenants   28   

7.1

Conveyance of Assets   28   

7.2

Employee Matters   29   

7.3

Access and Information   31   

7.4

Preservation of Business   31   

7.5

Commercially Reasonable Efforts   33   

7.6

Publicity   33   

7.7

Exclusivity   33   

7.8

Notice   33   

7.9

Confidentiality   34   

7.10

Bulk Sales Laws   35   

7.11

Company Sale Exception   35   

Section 8

Conditions Precedent to the Closing by Buyer   35   

8.1

Representations and Warranties   36   

8.2

Performance   36   

8.3

No Action   36   

8.4

Material Adverse Effect   36   

8.5

Certificate   36   

8.6

Governmental Approvals   36   

8.7

Consents Obtained; Liens Released   36   

8.8

Bill of Sale; Assumption Agreement; IP Assignment Agreement; Employment
Agreements   36   

8.9

Escrow Agreement   37   

8.10

Transition Services Agreement   37   

8.11

Referral Agreement   37   

8.12

Approval of Documentation   37   

8.13

Contemporaneous Delivery and Effectiveness   37   

Section 9

Conditions Precedent to the Closing by Seller   37   

9.1

Representations and Warranties   37   

9.2

Performance   37   

9.3

Consideration   38   

9.4

Certificate   38   

9.5

No Actions   38   

9.6

Escrow Agreement   38   

9.7

Transition Services Agreement   38   

9.8

Referral Agreement   38   



--------------------------------------------------------------------------------

9.9

Approval of Documentation   38   

9.10

Contemporaneous Delivery and Effectiveness   38   

Section 10

Post-Closing Indemnification   38   

10.1

Survival of Representations and Warranties and Related Indemnification Rights  
38   

10.2

Indemnification   39   

10.3

Arbitration   43   

10.4

Tax Cooperation   44   

10.5

No Other Representations or Warranties   44   

10.6

Tax Treatment of Indemnity Payments   44   

Section 11

Post-Closing RESTRICTIVE COVENANTS   44   

11.1

Restrictive Covenants   44   

11.2

Certain Acknowledgements   45   

Section 12

Termination   46   

12.1

Termination   46   

12.2

Effect of Termination   47   

Section 13

General Provisions   47   

13.1

Notices   47   

13.2

Expenses   49   

13.3

Counterparts; Facsimile Signatures   49   

13.4

Governing Law   49   

13.5

Integration and Construction   49   

13.6

Waivers and Amendments   49   

13.7

Injunctive Relief   50   

13.8

Successors and Assigns   50   

13.9

Severability   50   

13.10

Time of Essence   50   

13.11

No Third Party Beneficiaries   50   

 

Exhibits Exhibit A Escrow Agreement Exhibit B Transition Services Agreement
Exhibit C Referral Agreement Exhibit D Assumption Agreement Exhibit E Bill of
Sale Exhibit F IP Assignment Agreement



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of
February 20, 2015, by and between LOGO SPORTSWEAR INC., a Delaware corporation
(“Buyer”), and CAFEPRESS INC., a Delaware corporation (“Seller”).

Recitals

WHEREAS, Seller is engaged in the business of providing personalized apparel and
merchandise for groups and organizations through its e-commerce websites listed
on Schedule A hereto (the “Business”); and

WHEREAS, effective on the Closing Date (as defined below), (a) Seller desires to
sell, assign, transfer, convey and deliver to Buyer or one of its Affiliates,
and Buyer desires to purchase and acquire from Seller, all of its rights, title
and interest in and to the Assets (as defined herein) and (b) Buyer or one of
its Affiliates agrees to assume and become responsible for the Assumed
Liabilities (as defined herein), on the terms and subject to the conditions
hereinafter set forth (the “Transaction”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1 and shall be equally applicable to
both the singular and plural forms. Any agreement referred to below shall mean
such agreement as amended, supplemented and modified from time to time to the
extent permitted by the applicable provisions thereof and by this Agreement.

(a) “PTO Accrual” shall mean accrued vacation, accrued sick time and earned time
off.

(b) “Acquisition Proposal” shall have the meaning ascribed to such term in
Section 7.7.

(c) “Action” shall have the meaning ascribed to such term in Section 10.2(a).

(d) “Adjustment Amount” shall have the meaning ascribed to such term in
Section 3.1.



--------------------------------------------------------------------------------

(e) “Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

(f) “Agreed Amount” shall mean part or all of the Claimed Amount; provided, that
an Indemnified Party agreeing to an Agreed Amount shall have no right to claim
any Damages above such Agreed Amount with respect to the claim resolved by the
Agreed Amount except to the extent that additional Damages are imposed on,
sustained, incurred or suffered by, the Indemnified Party related to such claim
that were not contemplated by the applicable Claim Notice; and provided, that,
receipt of such Agreed Amount by an Indemnified Party shall not preclude such
Indemnified Party from bringing additional claims.

(g) “Agreement” shall have the meaning set forth in the Recitals.

(h) “Assets” shall have the meaning ascribed to such term in Section 2.1.

(i) “Assumed Liabilities” shall have the meaning ascribed to such term in
Section 2.3.

(j) “Assumption Agreement” shall have the meaning ascribed to such term in
Section 4.2.

(k) “Bill of Sale” shall have the meaning ascribed to such term in Section 4.2.

(l) “Books and Records” shall have the meaning ascribed to such term in
Section 2.1(j).

(m) “Business” shall have the meaning set forth in the Recitals.

(n) “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banks in New York City, United States of America are authorized or
obligated by Legal Requirement to close.

(o) “Buyer” shall have the meaning set forth in the Preamble.

(p) “Buyer Indemnified Parties” shall have the meaning ascribed to such term in
Section 10.2(a).

(q) “Claimed Amount” shall have the meaning ascribed to such term in
Section 10.2(d).

(r) “Claim Notice” shall have the meaning ascribed to such term in
Section 10.2(d).

(s) “Closing” shall have the meaning ascribed to such term in Section 4.1.

 

2



--------------------------------------------------------------------------------

(t) “Closing Date” shall have the meaning ascribed to such term in Section 4.1.

(u) “Closing PTO Amount Schedule” shall have the meaning ascribed to such term
in Section 7.3(a).

(v) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and the regulations thereunder, and corresponding provisions
of state or local law.

(w) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.

(x) “Competitors” shall have the meaning ascribed to such term in the definition
of Material Adverse Effect.

(y) “Confidentiality Agreement” shall mean the Confidentiality Agreement between
Seller and Digital Fuel Capital LLC dated August 20, 2014.

(z) “Contract” shall mean any agreement, contract, subcontract, lease,
Intellectual Property License, instrument, note, evidence of indebtedness,
indenture, mortgage, security agreement, warranty, insurance policy, benefit
plan or other legally binding commitment (whether written or oral) to which
Seller or any of its subsidiaries is a party.

(aa) “Copyrights” shall have the meaning ascribed to such term in the definition
of Intellectual Property.

(bb) “Damages” shall have the meaning ascribed to such term in Section 10.2(a).

(cc) “Dispute” shall mean the dispute resulting if any Indemnifying Parties in a
response to a Claim Notice dispute its liability for all or part of the Claimed
Amount.

(dd) “Employee Agreement” shall mean each employment, severance, consulting,
relocation, repatriation, expatriation or other written agreement or contract
between Seller, its parents or any Seller subsidiary and any Target Employee.

(ee) “Employee Plan” shall mean any deferred compensation, pension, retirement,
health, profit sharing, incentive bonus, stock purchase, stock option or
stock-related awards, hospitalization, insurance, severance, workers’
compensation, supplemental unemployment benefits, vacation benefits, disability
benefits, change of control, retention, termination, fringe benefit, or any
other employee pension benefit (as defined in ERISA or otherwise) or employee
welfare benefit obligation, or any other employee benefit of any kind whatsoever
whether under a plan or agreement, that is sponsored, maintained, contributed
to, or required to be contributed to by Seller, its parents or any Seller
subsidiary for the benefit of any Target Employee or any beneficiary or
dependents thereof.

 

3



--------------------------------------------------------------------------------

(ff) “Employees” shall mean all employees employed by Seller who primarily work
in the Business as of the date of this Agreement that are set forth on Schedule
1.1(ff).

(gg) “Encumbrance” shall mean any Liens, pledge, mortgage, deed of trust,
security interest, charge, claim, easement, lease, sublease, occupancy,
encroachment or other similar encumbrances.

(hh) “Environmental Laws” means all Legal Requirements relating to pollution,
the protection of public health and safety or the environment (including ambient
air, surface water, groundwater, improvements, land surface, soil or subsurface
strata), including with respect to emissions, discharges, Releases or threatened
Releases of Hazardous Substances, or otherwise relating to the use, treatment,
storage, disposal, transportation, labeling or handling of Hazardous Substances
or actual or potential exposure of any person thereto.

(ii) “Environmental Permits” means all permits, certifications, licenses,
approvals, registrations and authorizations required by any Environmental Laws.

(jj) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

(kk) “Escrow Agent” shall mean Wilmington Trust, N.A.

(ll) “Escrow Agreement” shall mean an escrow agreement in substantially the form
attached hereto as Exhibit A.

(mm) “Estimated Adjustment Amount” shall have the meaning ascribed to such term
in Section 3.1.

(nn) “Excluded Assets” shall have the meaning ascribed to such term in
Section 2.2.

(oo) “Excluded Liabilities” shall have the meaning ascribed to such term in
Section 2.4.

(pp) “Fraudulent Breach” shall have the meaning ascribed to such term in
Section 10.1.

(qq) “Fundamental Representations” shall have the meaning ascribed to such term
in Section 10.1.

(rr) “Governmental Authority” shall mean any and all foreign, federal, state or
local governments, governmental institutions, public authorities and
governmental entities of any nature whatsoever, and any subdivisions or
instrumentalities thereof, including departments, boards, bureaus, commissions,
agencies, courts, arbitrals, administrations and panels, and any divisions or
instrumentalities thereof, whether permanent or ad hoc.

 

4



--------------------------------------------------------------------------------

(ss) “Governmental Authorization” shall mean any (i) permit, license,
certificate, franchise, permission, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement,
and (ii) right under any Contract with any Governmental Authority.

(tt) “Hazardous Substances” has the meaning set forth in CERCLA, 42 U.S.C. §
9601 (14), but for all such purposes shall include petroleum products and
byproducts, chemicals known to the State of California to cause cancer or
reproductive toxicity, and all other substances, materials and wastes for which
Liability can be imposed under any Environmental Laws.

(uu) “Indemnified Party” shall mean either Buyer Indemnified Parties or Seller
Indemnified Parties in their respective capacities as indemnitees hereunder, as
applicable.

(vv) “Indemnifying Party” shall mean either Buyer or Seller in its capacity as
an indemnitor hereunder, as applicable.

(ww) “Intellectual Property” shall mean all rights in or arising under
(a) patents, patent rights, industrial and utility models, industrial designs,
petty patents, patents of importation, patents of addition, certificates of
invention, invention disclosures and similar rights in inventions (collectively,
“Patents”); (b) copyrights, whether in published or unpublished works, and
copyrightable works, mask works, rights to compilations, collective works,
rights in Software and any other rights of authors or in works of authorship,
whether copyrightable or not (including databases and other compilations of
information), and derivative works of any of the foregoing and moral rights in
any of the foregoing (collectively, “Copyrights”); (c) registered and
unregistered trademarks, service marks, trade dress, trade names, corporate
names, fictional business names, commercial names, URLs and internet domain
names, brand names, certification marks, collective marks and other proprietary
rights to any words, names, symbols, logos, slogans, devices or combinations
thereof used to identify, distinguish and indicate the source or origin of goods
and services, and all goodwill associated therewith and symbolized thereby
(collectively, “Trademarks”); (d) trade secrets, data, databases and data
collections, diagrams, conceptions, inventions (whether or not patentable),
methods, processes, protocols, schematics, specifications, algorithms, Software,
software code (in source or executable code), techniques, know-how, confidential
or proprietary information, and any technical, business and other information
(collectively, “Trade Secrets”); (e) registrations, applications, provisional
applications, priority and other applications, divisionals, extensions,
renewals, reissues, reexaminations, extensions, parents, continuations,
continuations-in-part, and domestic and foreign counterparts for and to any of
the foregoing; and (f) all other similar or equivalent proprietary rights now
known or hereafter recognized anywhere in the world.

(xx) “Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons grant Seller or Seller grants any
other Persons any exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used exclusively in connection with the Business.

 

5



--------------------------------------------------------------------------------

(yy) “Intellectual Property Registrations” means all Intellectual Property
Assets that are subject to any issuance, registration, application or other
filing by, to or with any Governmental Authority or authorized private registrar
in any jurisdiction, including registered Trademarks, domain names, and
Copyrights, issued and reissued Patents and pending applications for any of the
foregoing.

(zz) “IP Assignment Agreement” shall have the meaning ascribed to such term in
Section 4.2.

(aaa) “knowledge” shall mean (i) with respect to Seller, the actual or
constructive knowledge of any fact or circumstance after reasonable inquiry of
any of the individuals set forth in Schedule 1.1(aaa)(i), and (ii) with respect
to Buyer, the actual or constructive knowledge of any fact or circumstance after
reasonable inquiry of any of the individuals set forth in Schedule 1.1(aaa)(ii).

(bbb) “Legal Requirement” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, order, code, edict, decree, consent decree, judgment,
rule, regulation, ruling, requirement or other pronouncement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Authority, including any bulk transfer laws.

(ccc) “Liability” shall mean any indebtedness, liability, loss or cost (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

(ddd) “Lien” shall mean any interest in property securing an obligation, whether
such interest is based on common law, statute or contract (and including any
security interest or lien arising from a mortgage, claim, encumbrance, pledge,
charge, easement, servitude, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes),
reservations, exceptions, covenants, conditions, options, restrictions, leases,
subleases, licenses, occupancy agreements, pledges, charges, assessments,
covenants, reservations, defects in title, encroachments and other burdens, and
other title exceptions and encumbrances affecting property of any nature,
whether accrued or unaccrued, tangible or intangible, or absolute or contingent.

(eee) “Material Adverse Effect” shall mean any fact, event, circumstance, change
in or effect on, the Assets or the Business that, individually or in the
aggregate with any other facts, events, circumstances, changes in, or effects on
the Assets or the business, operations or condition (financial or otherwise) of
the Business (A) has had or would be reasonably expected to have a material
adverse effect on the Assets or the Business or (B) has had or would be
reasonably expected to have a material adverse

 

6



--------------------------------------------------------------------------------

effect on the ability of Seller and its Affiliates to perform their obligations
under this Agreement or any other agreement contemplated hereby; provided,
however, that in determining whether a Material Adverse Effect has occurred or
would be reasonably expected to occur, there shall be excluded any effect to the
extent resulting from, or arising in connection with, any of the following
(either alone or in combination):

(i) changes in general economic or business conditions or the financial or
securities markets generally that do not impact Seller’s ability to operate the
Business in a disproportionate manner relative to businesses similar in size and
nature to the Business and which are involved in providing personalized apparel
and merchandise through e-commerce platforms, (“Competitors”);

(ii) changes in the industries in which Seller operates, to the extent such
changes do not adversely affect Seller’s ability to operate the Business in a
disproportionate manner relative to Seller’s Competitors;

(iii) changes in generally accepted accounting principles or international
accounting standards generally applicable to entities in the same industry as
the Business;

(iv) changes in laws, rules and regulations of general applicability by any
Governmental Authority, to the extent such changes do not adversely affect
Seller’s ability to operate the Business in a disproportionate manner relative
to Seller’s Competitors;

(v) acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions
threatened or existing as of the date of this Agreement, to the extent such
changes do not adversely affect Seller’s ability to operate the Business in a
disproportionate manner relative to Seller’s Competitors;

(vi) the announcement or pendency of the Transaction contemplated by this
Agreement; or

(vii) (1) the failure by Seller to take any action expressly prohibited by the
terms of this Agreement or (2) any actions taken by Seller as expressly required
by the terms of this Agreement or with the consent of Buyer.

(fff) “Ordinary Course” means, with respect to any Person, in the ordinary
course of that Person’s business consistent with past practice, including as to
the quantity, quality and frequency.

(ggg) “Patents” shall have the meaning ascribed to such term in the definition
of Intellectual Property.

(hhh) “Pending Order” shall have the meaning ascribed to such term in
Section 3.1.

 

7



--------------------------------------------------------------------------------

(iii) “Permits” means all permits, licenses, franchises, approvals,
authorizations and consents required to be obtained from any Governmental
Authority.

(jjj) “Permitted Encumbrances” shall mean (i) Encumbrances for Taxes,
assessments and other governmental charges not yet due and payable or, if due
(A) not delinquent or (B) being contested in good faith by appropriate
proceedings and described in reasonable detail on the Seller Disclosure
Schedule, and (ii) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’
or other similar Liens or Encumbrances, including all statutory Liens and
Encumbrances, arising or incurred in the ordinary course of business.

(kkk) “Person” shall mean any natural person, any Governmental Authority and any
entity the separate existence of which is recognized by any Governmental
Authority including corporations, limited liability companies, partnerships,
limited liability partnerships, joint ventures, joint stock companies, trusts,
estates, companies and associations, whether organized for profit or otherwise.

(lll) “Proprietary Information and Inventions Agreement” shall mean Seller’s
standard form of Proprietary Information and Inventions Agreement executed by
each Target Employee.

(mmm) “Purchase Price” shall have the meaning ascribed to such term in
Section 3.1.

(nnn) “Referral Agreement” shall have the meaning ascribed to such term in
Section 3.5.

(ooo) “Related Agreements” shall mean the Bill of Sale, Assumption Agreement,
the IP Assignment Agreement, the Escrow Agreement, the Transition Services
Agreement and the Referral Agreement.

(ppp) “Release” shall have the meaning set forth in CERCLA, 42 U.S.C. § 9601
(22).

(qqq) “Representatives” shall mean any director, officer, employee, accountant,
counsel, investment banker, financial advisor or other agent or representative
of such Person or any of its Affiliates.

(rrr) “Restrictive Covenants” shall have the meaning ascribed to such term in
Section 11.2(a).

(sss) “Seller” shall have the meaning set forth in the Preamble.

(ttt) “Seller Disclosure Schedule” shall mean the schedule (dated as of the date
of the Agreement) delivered to Buyer on behalf of Seller setting forth
exceptions to, and disclosure with respect to, representations and warranties of
Seller set forth herein.

 

8



--------------------------------------------------------------------------------

(uuu) “Seller Indemnified Parties” shall have the meaning ascribed to such term
in Section 10.2(b).

(vvv) “Service Providers” shall have the meaning ascribed to such term in
Section 5.6(c).

(www) “Software” shall mean computer software, programs and databases in any
form, including source code, object code, operating systems and specifications,
data, databases, database management code, firmware, utilities, graphical user
interfaces and software engines, and all related documentation, developer notes,
comments and annotations.

(xxx) “Target Employees” shall have the meaning ascribed to such term in
Section 7.2(a).

(yyy) “Tax,” “Taxes” and “Tax Returns” shall have the meanings ascribed to such
terms in Section 5.12(a).

(zzz) “Termination Date” shall have the meaning ascribed to such term in
Section 12.1(b) subject to extension as set forth in Section 12.1(b).

(aaaa) “Trademarks” shall have the meaning ascribed to such term in the
definition of Intellectual Property.

(bbbb) “Trade Secrets” shall have the meaning ascribed to such term in the
definition of Intellectual Property.

(cccc) “Transaction” shall have the meaning ascribed to such term in the
Recitals.

(dddd) “Transfer Offers” shall have the meaning ascribed to such term in
Section 7.2(a).

(eeee) “Transferred Employees” shall have the meaning ascribed to such term in
Section 7.2(a).

(ffff) “Transition Services Agreement” shall have the meaning ascribed to such
term in Section 3.4.

SECTION 2 PURCHASE OF ASSETS/ASSUMPTION OF LIABILITIES.

2.1 Purchased Assets. On the terms and subject to the conditions contained
herein, the Seller shall sell, convey, transfer, assign and deliver to Buyer,
and the Seller shall cause Buyer to purchase, acquire and accept from the
Seller, free and clear of all Liens (other than those Liens included in the
Assumed Liabilities), all of the Seller’s right, title and interest in and to
all of the following assets which Seller owns or in which Seller has any right,
title or interest, other than those assets specified as Excluded Assets
(collectively, the “Assets”) as the same shall exist on the Closing Date:

 

9



--------------------------------------------------------------------------------

(a) all accounts or notes receivable of the Business;

(b) all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories of the Business (“Inventory”)

(c) all Contracts set forth on Schedule 2.1(c)(i), the Leases set forth on
Schedule 2.1(c)(ii) and the Intellectual Property Licenses set forth on Schedule
2.1(c)(iii) (all of the foregoing are collectively referred to herein as the
“Assigned Contracts”);

(d) all Intellectual Property owned by Seller and exclusively used in connection
with the Business, including the Intellectual Property Registrations set forth
on Schedule 2.1(d) (the “Intellectual Property Assets”);

(e) all furniture, fixtures, equipment, supplies and other tangible personal
property of the Business listed on Schedule 2.1(e) (“Tangible Assets”);

(f) all Permits listed on Schedule 2.1(f), but only to the extent such Permits
may be transferred under applicable Law;

(g) all prepaid expenses, vendor rebates, credits, advance payments, security,
deposits, charges, sums and fees to the extent related to the Assets;

(h) all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Assets;

(i) all rights to any action, suit or claim of any nature available to or being
pursued by Seller, whether arising by way of counterclaim or otherwise, to the
extent related to any Assets or to the Business;

(j) all books and records, including books of account, ledgers and general,
financial and accounting records, machinery and equipment maintenance files,
customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures,
customer complaints and inquiry files, research and development files, records
and data (including all correspondence with any Governmental Authority), sales
material and records, strategic plans, internal financial statements and
marketing and promotional surveys, material and research, that exclusively
relate to the Business or the Assets (the “Books and Records”), other than books
and records set forth on Schedule 2.1(j);

(k) the corporate or marketing names “LogoSportswear”, “Logo Sportswear”,
“LogoSoftwear”, “T Fund”, “Team Sportswear” and all derivations thereof; and

(l) all goodwill associated with any of the assets described in the foregoing
clauses (a) to (k).

2.2 Excluded Assets. Notwithstanding anything to the contrary herein and except
as expressly set forth in Section 2.1 above, the Assets do not include, Seller
is not selling and Buyer is not purchasing, any other assets of Seller, and all
such other assets and properties shall be excluded from the Assets (the
“Excluded Assets”). Without limiting the foregoing, Excluded Assets include the
following assets and properties of the Seller:

 

10



--------------------------------------------------------------------------------

(a) all cash and cash equivalents, bank accounts and securities of Seller;

(b) all Contracts that are not Assigned Contracts;

(c) all Intellectual Property other than the Intellectual Property Assets or
Intellectual Property Licenses;

(d) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller, all employee-related or employee benefit-related files
or records, other than personnel files of Transferred Employees, and any other
books and records which Seller is prohibited from disclosing or transferring to
Buyer under applicable Legal Requirements and is required by applicable Legal
Requirements to retain;

(e) all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

(f) all Benefit Plans and trusts or other assets attributable thereto;

(g) all Tax assets (including duty and Tax refunds and prepayments) of Seller;

(h) all rights to any action, suit or claim of any nature available to or being
pursued by Seller, whether arising by way of counterclaim or otherwise, that are
not related to the Assets or Business;

(i) all assets, properties and rights used by Seller in its businesses other
than the Business.

2.3 Assumed Liabilities and Obligations. On the terms and subject to the
conditions and exceptions contained herein, as of the Closing Date, Buyer shall
assume and become responsible for only those obligations specified on Schedule
2.3 (the “Assumed Liabilities”), and Buyer does not assume and will not be
responsible or liable for any other Liabilities or obligations of Seller. Seller
shall not amend, adjust or compromise any Assumed Liabilities from the date
hereof without the prior written consent of Buyer.

2.4 Excluded Liabilities and Obligations. Notwithstanding anything to the
contrary contained in this Agreement, Buyer will not assume or be liable for,
and Seller will retain and remain responsible for, all of Seller’s debts,
Liabilities and obligations of any nature whatsoever (other than the Assumed
Liabilities set forth in Section 2.3), whether accrued or unaccrued, whether
absolute or contingent, whether known or unknown, whether due or to become due,
and regardless of when asserted (collectively, the “Excluded Liabilities”). The
Excluded Liabilities include the following:

 

11



--------------------------------------------------------------------------------

(a) Liabilities Under This Agreement. All of Seller’s Liabilities and
obligations under this Agreement or under any other agreement between Seller on
the one hand and Buyer on the other hand entered into on or after the date
hereof;

(b) Taxes. Except as provided in Section 3.3, any Liability for or in respect of
(i) the payment of all Taxes and assessments which are required to be paid or
remitted by Seller, including, without limitation, all excise Taxes, sales and
use Taxes, payroll withholding Taxes, FICA Taxes, unemployment Taxes, business
Taxes and real and personal property Taxes, and (ii) any Taxes arising out of or
relating to the ownership or use of the Assets or the operation of the Business
prior to the Closing Date;

(c) Employee Liabilities. Except as specifically set forth in this Agreement,
any and all Liabilities under or relating to any Employee Plan, Employee
Agreement or otherwise relating to any current or former employee, director, or
consultant of Seller and his or her service or employment with Seller prior to
the Closing;

(d) Breach of Contract/Violation of Law. All of Seller’s Liabilities or
obligations arising out of or in connection with the breach by Seller of any
contract or agreement, including any Liabilities or obligations resulting from,
arising out of, relating to, in the nature of or caused by any breach of
contract, breach of warranty, tort, infringement, violation of Legal Requirement
or environmental matters concerning or directly in connection with the Assets
(including those arising under any and all applicable securities, environmental,
health and safety laws) occurring before the Closing, or any damages to third
parties resulting from acts, events or omissions occurring before the Closing;
and

(e) Fees. All of Seller’s Liabilities or obligations for expenses or fees
incurred by Seller incident to or arising out of the negotiation, preparation,
approval or authorization of this Agreement, or the consummation (or preparation
for the consummation) of the transactions contemplated hereby, including all
attorneys’ and accountants’ fees, brokerage fees, consultants’ fees and finders’
fees.

SECTION 3 TRANSACTION CONSIDERATION.

3.1 Purchase Price.

(a) In consideration for Buyer’s purchase of the Assets and assumption of the
Assumed Liabilities, Buyer shall pay to Seller an aggregate amount equal to
$10,300,000 in cash (the “Purchase Price”), less the Adjustment Amount. At the
Closing, Buyer shall deliver to the Escrow Agent an amount in cash equal to
$1,030,000 (the “Escrow Amount”) to be held and disbursed pursuant to the terms
and conditions of the Escrow Agreement (the “Escrow Fund”), which will be held
for the purpose of securing the indemnification obligations of Seller set forth
in this Agreement and for the purpose of compensating Buyer and the other Buyer
Indemnified Parties for any and all Damages for which they are entitled to
indemnification pursuant to this Agreement. At the Closing, Buyer shall pay to
Seller an amount in cash equal to the Purchase Price minus the sum of the Escrow
Amount, the Estimated Adjustment Amount and the Estimated Excess Amount (if
any).

 

12



--------------------------------------------------------------------------------

(b) The Purchase Price shall be reduced by an amount (the “Adjustment Amount”)
equal to the actual costs to Buyer following the Closing to complete and ship
all unshipped units for pending orders paid as of the Closing Date (“Pending
Orders”). Within three (3) Business Days prior to the Closing Date, Seller shall
deliver to Buyer a list of all Pending Orders, together with a good faith
estimate of the Adjustment Amount, such amount which shall be reasonably
satisfactory to Buyer (the “Estimated Adjustment Amount”). Within 45 days after
the Closing, Buyer will deliver to Seller its calculation of the actual
Adjustment Amount with reasonably appropriate supporting documentation as to
such costs. Seller shall be entitled to review such determination and supporting
documentation and Buyer’s books and records relating to such costs, solely for
the purpose of determining whether Buyer’s determination of the Adjustment
Amount reflects Buyer’s actual costs to complete and ship the Pending Orders.

(c) If the Adjustment Amount as finally determined by Buyer exceeds the
Estimated Adjustment Amount, Seller shall pay such difference to Buyer by wire
transfer of immediately available funds to an account or accounts designated by
Buyer within five (5) Business Days after the date on which Seller delivers its
determination of the Adjustment Amount. If the actual Adjustment Amount is less
than the Estimated Adjustment Amount, Buyer shall pay such difference to Seller
by wire transfer of immediately available funds to an account or accounts
designated by Seller within five (5) Business Days after the date on which Buyer
delivers notice of the actual Adjustment Amount.

(d) The Purchase Price shall also be subject to adjustment as follows:

(i) At least two Business Days prior to the Closing Date, Seller shall deliver
to Buyer an estimated Closing Balance Sheet as of the Closing Date (the
“Estimated Closing Balance Sheet”) and an estimate of the Excess Amount based
thereon (the “Estimated Excess Amount”), which shall be reasonably satisfactory
to Buyer. Within ten (10) Business Days after the Closing, the Seller shall
deliver to Buyer a balance sheet of the Business, as of the Closing Date (the
“Closing Balance Sheet”). If Buyer disagrees with the amounts listed for the
Designated Liabilities in the Closing Balance Sheet, then Buyer shall notify the
Seller within forty-five (45) days of its receipt of the Closing Balance Sheet.
If Buyer does not so object within forty-five (45) days of its receipt of the
Closing Balance Sheet, then the amounts listed for the Designated Liabilities in
the Closing Balance Sheet delivered to Buyer shall be deemed to be the “Final
Amounts” and shall be conclusive and binding on the parties. If Buyer so objects
within forty-five (45) days of its receipt of the Closing Balance Sheet, then
the parties shall work together for a period of ten (10) Business Days to
attempt to resolve the dispute and agree upon the amounts for the Designated
Liabilities as of the Closing Date. If the parties resolve the dispute, then the
amounts of the Designated Liabilities as of the Closing Date mutually agreed
upon by them in writing shall be deemed to be the “Final Amounts” and shall be
conclusive and binding on the parties. If the parties are unable to resolve the
dispute within the ten (10) business day period, the parties shall submit the
matter for final resolution to McgLadrey LLP, or such other accounting firm
mutually agreed upon by Buyer and Seller (the “Dispute Auditor”). The Dispute
Auditor shall determine the final amounts for the Designated Liabilities, as of
the Closing Date, within thirty (30) days after submission of the dispute, and
the Dispute Auditor’s determination as to the amounts of the Designated
Liabilities as of the Closing Date shall be deemed to be the “Final Amounts,”
and such determination shall be conclusive and binding on the parties. The costs
of the Dispute Auditor shall be shared equally by Buyer and Seller.

 

13



--------------------------------------------------------------------------------

(ii) The amount by which the sum of the “Final Amounts” determined as provided
in Section 3.1(d)(i), exceeds $731,671.00 shall be the “Excess Amount”. If the
Excess Amount exceeds the Estimated Excess Amount, then within ten (10) Business
Days after the date of such determination, Seller shall remit to Buyer the
amount by which the Excess Amount exceeds the Estimated Excess Amount. If the
Excess Amount is less than the Estimated Excess Amount, then within ten
(10) Business Days after the date of such determination, Buyer shall remit to
Seller the difference between the Estimated Excess Amount and the Excess Amount.
If the sum of the Final Amounts is less than or equal to $731,671.00, then the
Excess Amounts shall be deemed to be $0.

(iii) For purposes of this Section 3.1(d), the term “Designated Liabilities”
shall mean the liabilities of the Business included under the following line
items in the Closing Balance Sheet: accounts payable, Tfund commission payable,
PTO accrual, accrued liabilities – general, accrued liabilities – other,
allowance for sales returns, and LT portion of deferred rent, each as calculated
in accordance with the methodology used to prepare the Financial Statements.

3.2 Escrow. On the Closing Date, Buyer shall on behalf of Seller deposit the
Escrow Amount with the Escrow Agent. The Escrow Fund shall be held by the Escrow
Agent under the Escrow Agreement pursuant to the terms of the Escrow Agreement.
On the terms and subject to the conditions set forth in Section 10 and the
Escrow Agreement, the Escrow Amount, or any portion thereof then remaining,
shall be subject to release to Seller fifteen (15) months after the Closing
Date, in each case subject to the resolutions of any claims for indemnification.
The Escrow Fund shall be held as a trust fund and shall not be subject to any
lien, attachment, trustee process or any other judicial process of any creditor
of any party, and shall be held and disbursed solely for the purposes and in
accordance with the terms of the Escrow Agreement.

3.3 Taxes and Tax Reporting. Seller and Buyer shall each be responsible for, and
shall pay, 50% of all applicable sales Taxes, use Taxes, value-added Taxes and
other transfer Taxes (including recording Taxes, stamp Taxes and any similar
Taxes arising upon the transfer of tangible, intangible or real property or
interests therein) that become due and payable as a result of the sale, transfer
and delivery of the Assets. Seller and Buyer shall prepare and timely file all
Tax Returns required to be filed in respect of any Taxes described in this
Section 3.3 that are the primary responsibility of such party under any
applicable Legal Requirement; provided, however, that such party’s preparation
of any such Tax Returns shall be subject to the other’s approval, which approval
shall not be unreasonably withheld or delayed. Each party agrees to cooperate
with the other party in the timely completion, execution and filing of any
documentation required by any Governmental Authority in connection with any such
Taxes. Seller and Buyer each agree to use their reasonable best efforts to take
actions reasonably requested by the other to minimize any sales, use and other
transfer taxes and fees incurred in connection with the assignment, conveyance,
transfer and/or delivery of the Assets hereunder, including the acceptance of
transfer via means of electronic transmission of all Assets capable of being so
transmitted. Buyer further agrees to deliver all certificates reasonably
requested by Seller to verify the fact of such electronic transmissions or other
actions. The parties hereto

 

14



--------------------------------------------------------------------------------

agree that for all federal and state tax purposes the consideration received by
Seller for the Assets hereof shall be allocated in accordance with Section 1060
of the Code as set forth in Schedule 3.3 (to be agreed upon by Buyer and Seller
prior to Closing) and that all financial reports, and income and other tax
returns and information reports, will be prepared and filed in a manner
consistent with such allocation and no party hereto will take any position
inconsistent with such allocation in any subsequent returns or proceedings,
except as may be required by law. Buyer and Seller each agree to file IRS Form
8594, and any corresponding state tax forms, on a timely basis and in accordance
with Schedule 3.3 as mutually agreed to by Buyer and Seller prior to Closing.

3.4 Transition Services Agreement. On the Closing Date, Buyer and Seller shall
enter into a Transition Services Agreement in the form attached hereto as
Exhibit B (the “Transition Services Agreement”) pursuant to which Seller will
provide certain transition services.

3.5 Referral Agreement. On the Closing Date, Buyer and Seller shall enter into a
Referral Agreement in the form attached hereto as Exhibit C (the “Referral
Agreement”).

3.6 Cerreta Profits Interest. On the Closing Date, Buyer shall cause Logo
Sportswear Holdings, LLC, a Delaware limited liability company (“Holdings”) to
issue to Patrick Cerreta Class B Units representing a “profits interest” member
interest in Holdings as mutually agreed between Buyer and Cerreta, and Cerreta
shall execute and deliver the Limited Liability Company Agreement of Holdings.

SECTION 4 CLOSING.

4.1 Closing. The closing (the “Closing”) shall take place via transmission of
documents electronically on the second (2nd ) Business Day following the date on
which the conditions set forth in Section 8 and Section 9 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions) are satisfied or waived in
accordance with this Agreement, or such other date, place or time as may be
agreed upon between the parties; provided, further, that nothing in this
Section 4.1 shall effect Buyer’s obligations pursuant to Section 7.1. The day on
which the Closing actually occurs is referred to herein as the “Closing Date”.
The Closing shall be deemed to take place at 12:01 a.m. Eastern Time on the
Closing Date.

4.2 Transfer of Possession. On the Closing Date, Seller shall place Buyer or one
of its Affiliates as designated by Buyer in full possession of the Assets and
shall execute such assignments, assumptions and other instruments of transfer,
in form and substance reasonably satisfactory to Buyer, with such other
appropriate instruments of title and consents of third parties as Buyer shall
reasonably request in order to effectively transfer the Assets to Buyer as
designated by Buyer, including (i) one or more Assignment and Assumption
Agreements in substantially the form of Exhibit D attached hereto (the
“Assumption Agreement”), (ii) one or more Bills of Sale in substantially the
form of Exhibit E attached hereto (the “Bill of Sale”), and (iii) one or more IP
Assignment Agreements in substantially the form of Exhibit F attached hereto
(the “IP Assignment Agreement”). The Assets shall be delivered via electronic
transmission to the extent practicable. On the Closing Date, Seller shall make
all other Assets available for Buyer or one of its Affiliates as designated by
Buyer to take physical possession at

 

15



--------------------------------------------------------------------------------

the Closing. If and to the extent that, from and after the Closing, Seller or
Buyer discovers any Assets that should have been conveyed and delivered to Buyer
at the Closing pursuant hereto but were not so conveyed and delivered at the
Closing, Seller shall convey and deliver such Assets to Buyer or one of its
Affiliates as designated by Buyer as soon as reasonably practicable after the
discovery thereof, in each case at Seller’s expense and without additional
consideration paid therefor.

SECTION 5 REPRESENTATIONS AND WARRANTIES OF SELLER.

Except as set forth in the Seller Disclosure Schedule with respect to
specifically identified subsections of this Section 5, as an inducement to Buyer
to enter into this Agreement and to consummate the transactions contemplated
hereby, Seller represents and warrants to Buyer as follows:

5.1 Organization, Good Standing, Corporate Power and Qualification. Seller has
been duly organized, and is validly existing and in good standing under the laws
of the State of Delaware and has the requisite power and authority to enter into
and perform this Agreement, and the Related Agreements to which Seller is or is
to be a party, to own and operate its properties and assets and to carry on its
business as currently conducted.

5.2 Due Authorization, Binding Effect. All action on the part of Seller or its
stockholders, if any, necessary for the authorization, execution, delivery of,
and the performance of all obligations of Seller under this Agreement and the
Related Agreements to which Seller is or is to be a party has been taken. This
Agreement, along with the Related Agreements, when executed and delivered by
Buyer, will constitute valid and legally binding obligations of Seller, as the
case may be, enforceable in accordance with their respective terms, except as
may be limited by: (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally or (ii) the effect of rules of law
governing the availability and enforceability of equitable remedies.

5.3 No Conflicts. The execution, delivery and performance of this Agreement, the
Related Agreements to which Seller is or is to be a party and the consummation
of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or result in any violation or default under Seller’s
certificate of incorporation or bylaws, as amended to-date, (ii) violate any
Legal Requirement to which Seller is subject; or (iii) conflict with or result
in a violation or breach of, with or without the passage of time or the giving
of notice or both, or give any party the right to terminate, accelerate or
modify, or require the consent of any Person under, any Contract to which Seller
is a party, except, in the case of (ii), any violation which would not
reasonably be expected to have a Material Adverse Effect and except in the case
of (iii), (a) as to Contracts not included in the Assigned Contracts, any
violation or breach that would not prevent Seller from performing its
obligations under this Agreement or any Related Agreement to which Seller is a
party or consummating the transactions contemplated hereby or thereby and (b) as
to the Assigned Contracts, any violation or breach which would not be material
to the Business following the Closing.

 

16



--------------------------------------------------------------------------------

5.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, notice, declaration or filing with,
any Governmental Authority is required on the part of Seller in order to enable
Seller to execute, deliver and perform its obligations under this Agreement or
the Related Agreements to which Seller is a party, or to consummate any of the
transactions contemplated by the Agreement or the Related Agreements to which it
is a party.

5.5 Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation pending (or, to Seller’s knowledge, currently threatened) against
Seller with respect to the Business or the Assets before any Governmental
Authority or any arbitral body and no such proceeding has existed with respect
to the Business in the past two (2). Seller is not a party or subject to the
provisions of any Legal Requirement that would prevent or materially interfere
with or delay the consummation of the transactions contemplated by this
Agreement or the Related Agreements. There is no action, suit, proceeding,
claim, arbitration or investigation by Seller or any of its Affiliates related
to the Business or the Assets that is pending or which Seller or any of its
Affiliates intends to initiate. None of the Assets is subject to any order,
writ, judgment, award, injunction or decree of any Governmental Authority of
competent jurisdiction or any arbitrator or arbitrators.

5.6 Intellectual Property.

(a) Ownership; Status. None of the Intellectual Property Assets are the subject
of any outstanding judgment, order, decree, agreement or ruling that would
adversely affect or limit Buyer’s use thereof or rights thereto. Seller solely
owns the entire right, title and interest, and good and marketable title to the
Intellectual Property Assets, free and clear of any Encumbrance. No Person has
any ownership right, title, interest, claim in or Encumbrance on any of the
Intellectual Property Assets. Seller has taken those steps reasonably necessary
to preserve Seller’s legal rights in, and value of, the Intellectual Property
Assets. The Intellectual Property Assets and Intellectual Property Licenses
include all of the Seller’s Intellectual Property necessary and sufficient for
the operation of the Business as currently conducted. To Seller’s knowledge, all
of the Intellectual Property Assets are valid and enforceable in accordance with
applicable law. Section 5.6(a) of the Seller Disclosure Schedule sets forth a
complete and correct list of (i) all Intellectual Property Registrations
(including the jurisdiction, title or Trademark, application number, application
date, patent or registration number, registration date and status) and (ii) all
unregistered Trademarks used by the Business.

(b) Licenses; Other Agreements. Section 5.6(b) of the Seller Disclosure Schedule
sets forth (i) all options, licenses or agreements or other Contracts under
which Seller has granted a license to any Person under any of the Intellectual
Property Assets, (ii) all covenants not to compete or Contracts limiting
Seller’s ability to exploit fully the Intellectual Property Assets or to
transact the Business in any market or geographical area or with any Person, and
(iii) each item or component of Intellectual Property that is licensed to Seller
by any Person which is used in connection with the Business as currently
conducted, except for “shrink-wrap” or “click-wrap” license agreements relating
to off-the-shelf computer software licensed in the ordinary course of business.
Seller has the right to assign to Buyer all right, title and interest Seller has
under the agreements listed or required to be listed on Section 5.6(b) of the
Seller Disclosure Schedule without obtaining the prior consent of any Person.
Except as set forth on Section 5.6(b) of the Seller Disclosure Schedule, the
Intellectual Property Assets are not subject to any Intellectual Property
Licenses.

 

17



--------------------------------------------------------------------------------

(c) No Infringement. Seller has not received any (i) written or to Seller’s
knowledge, oral communications alleging that Seller’s operation of the Business
has violated, misappropriated or infringed or, would violate, misappropriate or
infringe any Intellectual Property of any Person or (ii) cease and desist
letters or invitations to enter into a license under the Intellectual Property
of any Person, in each case, in connection with Seller’s operation of the
Business. To the Seller’s knowledge, the conduct of the Business does not
infringe, misappropriate or otherwise violate the Intellectual Property of any
Person. To the Seller’s knowledge, none of the Intellectual Property Assets are
being infringed, misappropriated or otherwise violated by any Person.

(d) No Breach by Employee. To Seller’s knowledge, no Transferred Employee or
consultant to Seller or its subsidiaries who work with the Business
(collectively, with Transferred Employees, “Service Providers”) is obligated
under any agreement (including licenses, covenants, or commitments of any
nature) or subject to any judgment, decree or order of any Governmental
Authority, or any other restriction that would interfere with the use of his or
her reasonable best efforts to carry out his or her duties for Seller or to
promote the interests of Seller or that would prevent such employees or
consultants from assigning to Seller inventions and all other Intellectual
Property created, developed, conceived or reduced to practice in connection with
services rendered to Seller. To the Seller’s knowledge, none of the past or
present employees, officers or directors of the Seller or any other Person has
any rights in the Intellectual Property Assets.

(e) No Impairment. Following the Closing, all of the Intellectual Property
Assets and Intellectual Property Licenses shall be owned or available for use by
Buyer on terms and conditions identical to those on which the Seller owned or
used such Intellectual Property Assets and Intellectual Property Licenses
immediately prior to Closing.

5.7 Compliance with Contracts and Legal Requirements. Seller’s ownership and use
of the Assets and conduct of the Business is not in violation or default, in any
material respect, of any Contract to which Seller or any of its Affiliates is a
party or by which Seller or any of its Affiliates is bound, and Seller’s
ownership and use of the Assets and conduct of the Business is and has been in
compliance in all material respects with all applicable Legal Requirements.
Notwithstanding the foregoing, the representations and warranties in this
Section 5.7 shall not be deemed to cover, refer or relate to matters with
respect to (a) Intellectual Property, which are addressed solely in Section 5.6,
(b) employee matters, which are addressed solely in Section 5.11, (c) Taxes,
which are addressed solely in Section 5.12 or (d) environmental matters, which
are addressed solely in Section 5.14. Seller and its Affiliates have not
received any written notice, or, to Seller’s knowledge any oral notice, of any
breach or violation of any such Contract or Legal Requirement which has not been
remedied prior to the date hereof.

 

18



--------------------------------------------------------------------------------

5.8 Assets Generally.

(a) Except as otherwise expressly provided in this Agreement, Seller makes no
representations or warranties whatsoever to Buyer or any other Person, express,
implied, statutory or otherwise, concerning the Assets, the Assumed Liabilities,
the Business or any other matter, including, but not limited to, any
representation or warranty as to value, quality, quantity, condition,
merchantability, design, suitability, usability, salability, obsolescence,
working order, compliance with law, validity or enforceability. BUYER
SPECIFICALLY ACKNOWLEDGES THAT NO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE ARE MADE OR SHOULD BE IMPLIED IN THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

(b) The Assets to be transferred hereunder (together with services to be
provided pursuant to the Transition Services Agreement) constitute all the
assets, properties and rights of Seller necessary to operate the Business as
currently being operated.

(c) Seller owns outright and has good and marketable title to, or a valid
leasehold interest in, or a valid right to use, all of the Assets conveyed by it
free and clear of all Encumbrances, except for Permitted Encumbrances. On the
Closing Date, Seller will transfer to Buyer good and marketable title to, or a
valid leasehold interest in, the Assets, free and clear of all Encumbrances. The
representations and warranties in this Section 5.8(c) do not apply to the
Intellectual Property Assets, which are covered in Section 5.6.

(d) All of the tangible personal property included in the Assets, in each case
with a value in excess of $10,000, has been, to Seller’s knowledge, properly
maintained and is adequate and suitable for the purposes for which it is
presently being used and is in good operating condition, ordinary wear and tear
excepted.

5.9 Contracts.

(a) Except for the Assigned Contracts, there are no Contracts to which Seller is
a party or by which it is bound, that, individually or in the aggregate, are
material to the Business or the Assets. The Seller is not in material breach of
or in default under any Assigned Contract, and no event has occurred or
condition exists that with the passage of time or giving of notice or both would
constitute such a breach or default, result in a loss of a material right,
require the payment of any damages or penalties or result in the creation of an
Encumbrance thereunder or pursuant thereto. The Seller has not received written
notice from any Person party to any Assigned Contract regarding the termination,
cancellation or material change to the terms of, any Assigned Contract.

(b) True and complete copies of all of the Assigned Contracts have been
delivered or made available to Buyer and all Assigned Contracts are valid,
subsisting agreements, in full force and effect and binding upon the Seller and,
to Seller’s knowledge, the other parties thereto in accordance with their terms.

 

19



--------------------------------------------------------------------------------

5.10 Governmental Authorizations. Section 5.10 of the Seller Disclosure Schedule
identifies each Governmental Authorization held by Seller that is primarily
related to the Business or the Assets, and Seller has delivered to Buyer
accurate and complete copies of all such Governmental Authorizations. The
Governmental Authorizations identified in Section 5.10 of the Seller Disclosure
Schedule are valid and in full force and effect and will continue to be,
immediately following consummation of the Transactions, without modification,
and collectively constitute all Governmental Authorizations necessary for the
conduct of the Business and the use of the Assets as they are currently being
used. Seller and its Affiliates are, and have at all times been, in substantial
compliance with the terms and requirements of the respective Governmental
Authorizations identified in Section 5.10 of the Seller Disclosure Schedule.
Seller and its Affiliates have not received any written notice or other written
communication from any Governmental Authority regarding (a) any actual or
possible violation of or failure to comply with any term or requirement of any
Governmental Authorization related to the Assets or the Business or (b) any
actual or possible revocation, withdrawal, suspension or modification of any
Governmental Authorization related to the Assets or the Business.

5.11 Employee Matters.

(a) Seller will have paid all compensation (including wages, commissions,
bonuses and benefits) payable to or on behalf of the Target Employees that is
required to be paid on or prior to the Closing Date.

(b) There are no agreements, understandings or commitments, written or oral, of
Seller to any Service Provider with respect to any compensation, severance
obligations, change in control benefits, employee benefits (other than
non-material fringe benefits), commissions or bonuses.

(c) Section 5.11(c) of the Seller Disclosure Schedule sets forth a true and
complete list of all Employee Plans. Seller has made available to Buyer true and
complete copies of all plan documents and insurance contracts (including all
amendments thereto) that embody or relate to the Employee Plans which have been
requested by Buyer.

(d) No Target Employee performs services outside of the United States.

(e) Each Target Employee is (i) a United States citizen, (ii) a lawful permanent
resident of the United States, or (iii) an alien authorized to work in the
United States either specifically for Seller or for any United States employer.
Seller is in compliance in all material respects with applicable immigration
Legal Requirements, has completed a Form I-9 (Employment Eligibility
Verification) for each Target Employee and each such Form I-9 has since been
updated as required by applicable Legal Requirements and is correct and complete
as of the date hereof.

(f) The establishment, maintenance and operation of all Employee Plans has
complied in all material respects, in form and operation, with the terms of all
applicable plan documents and with the terms of ERISA, the Code and other
applicable Legal Requirements. Neither Seller nor any of its parents,
subsidiaries or any other Person that,

 

20



--------------------------------------------------------------------------------

together with Seller or its Affiliates, would be treated as a single employer
under Section 414 of the Code or under Section 4001(b) of ERISA, has ever
contributed to or otherwise had any liability with respect to any “employee
benefit plan” (as defined in Section 3(3) of ERISA) that (i) is subject to Title
IV of ERISA or Section 412 of the Code, or (ii) provides life insurance, medical
or other health and welfare benefits upon retirement or termination of
employment for any reason, except as may be required by COBRA, or (iii) is a
“multiemployer plan” (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA).

(g) Section 5.11(g)(i) of the Seller Disclosure Schedule sets forth the policy
of Seller with respect to PTO Accrual and the amount of such liabilities as of
January 31, 2015 for each of the Target Employees. As of the Closing, the
Closing PTO Amount Schedule will set forth an accurate and complete list of the
amount of PTO Accrual for each of the Target Employees. At Closing, Seller will
deliver to Buyer a complete and accurate list of each Target Employee’s:
(i) employee identification number, (ii) employment location, (iii) date of
hire, (iv) current title, (v) current annual salary, (vi) current bonus and/or
commission potential, including amounts earned but unpaid as of the date hereof,
(vii) classification by Seller as exempt or non-exempt, (viii) outstanding
equity awards under any Employee Plan, (ix) any wage or salary increase or bonus
payments made after December 31, 2013 for any salaried employee with a base
salary of $35,000 or more, and (x) any commitment to pay an amount or benefit in
connection with a termination of employment (contingent or otherwise) or in
connection with a change of control.

(h) Seller has properly classified Target Employees pursuant to the requirements
of the Fair Labor Standards Act. Seller has properly classified, pursuant to the
Code any other applicable law, all Service Providers that are treated as
independent contractors. There are no actions, suits, claims, labor disputes or
grievances pending, or, to the knowledge of Seller, threatened or anticipated
involving any Target Employee or involving any Service Provider and relating to
the Business. Neither Seller nor any of its Affiliates has engaged in any unfair
labor practices within the meaning of the National Labor Relations Act. To the
knowledge of Seller, no Service Provider is obligated under any contract or
agreement, subject to any judgment, decree or order of any court or
administrative agency that would interfere with such person’s efforts to promote
the interests of Seller or that would interfere with the Assets. Neither the
execution nor delivery of this Agreement will conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
any contract or agreement to which Seller is a party and under which any Target
Employee is now bound.

(i) Seller is not a party nor is bound by any collective bargaining agreement or
other labor union contract (including any contract or agreement with any works
council, trade union, or other labor-relations entity) with respect to any
Target Employee, Seller has not been subject to or bound by any such collective
bargaining agreement or other union contract at any time during the two
(2) years prior to the date of this Agreement, and no such collective bargaining
agreement or other union contract is being negotiated by Seller. To the
knowledge of Seller, as of the date hereof, none of the

 

21



--------------------------------------------------------------------------------

Service Providers is subject to any noncompete, nondisclosure, confidentiality,
employment, consulting or similar agreements relating to, affecting or in
conflict with the present or proposed activities of the Assets, except for
agreements between Seller or any of its Affiliates and their present and former
employees, consultants and contractors.

5.12 Taxes.

(a) For purposes of this Agreement, (i) the term “Tax” or “Taxes” means any
federal, state, local or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Section 59A of the Code), customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add on minimum, estimated or other tax
of any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not, and (ii) the term “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

(b) Seller has timely filed all Tax Returns that it was required to file. All
such Tax Returns were correct and complete in all respects and were prepared in
compliance with all applicable Legal Requirements. All Taxes owed by Seller
(whether or not shown or required to be shown on any Tax Return) have been paid.
Seller is not the beneficiary of any extension of time within which to file any
Tax Return. No claim has ever been made by a Governmental Authority in a
jurisdiction where Seller does not file Tax Returns that Seller is or may be
subject to taxation by that jurisdiction. There are no audits, examinations,
investigations, disputes, claims or other actions now pending or, to Seller’s
knowledge, threatened with respect to any liability for Taxes of Seller. No
material deficiencies exist or have been asserted with respect to Taxes of
Seller.

(c) Seller’s Tax obligations will not result in the inability to materially
consummate the transactions contemplated in this Agreement.

(d) Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency,
and there are no outstanding requests to extend the statutory period of
limitations applicable to the assessment or collection of any Taxes or
deficiencies against Seller.

(e) There is no agreement, contract, arrangement or plan to which Seller or any
of its Affiliates has any outstanding obligations (conditional or otherwise)
covering any Service Provider that has resulted, or could provide for a
“deferral of compensation” (subject to Section 409A of the Code (or any similar
provision of state law).

(f) Seller has complied with all applicable Legal Requirements relating to the
withholding of Taxes and has timely collected or withheld and paid over to the
proper Governmental Authority all amounts required to be so collected or
withheld and paid over for all periods up to (but not including) the Closing
Date under all applicable Legal Requirements, and all Forms W-2 and 1099
required with respect thereto have been properly completed and timely filed.

 

22



--------------------------------------------------------------------------------

(g) There are no Liens for Taxes (other than Permitted Encumbrances) upon the
Assets.

5.13 Material Relationships. No supplier to, or distributor of or customer of
the Business has notified Seller in writing of an intention to terminate or
materially adversely change its existing business relationship with Seller and
Seller has no reason to believe that such termination or alteration of the
relationship with Seller is likely to occur. To the knowledge of Seller, no such
supplier, distributor or customer is threatened with bankruptcy or insolvency.

5.14 Environmental Matters.

Except as would not have a Material Adverse Effect on the Business, with respect
to any facilities or properties that are used primarily for the Business:

(a) Seller is and has at all times been in compliance with all Environmental
Laws and all Environmental Permits, and any prior noncompliance by Seller with
Environmental Laws or Environmental Permits has been resolved without any
pending, ongoing or potential future Liability.

(b) Seller has not owned or operated any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons.

(c) Except as in compliance in all material respects with Environmental Laws and
in connection with the Business, neither Seller nor, to Seller’s knowledge, any
other Person has released, stored, treated, generated, used, sold, disposed of,
arranged for or permitted the disposal of, handled, exposed any Person to,
labeled or failed to label properly, or transported any Hazardous Substance, or
owned or operated any property or facility which is or has been contaminated by
any Hazardous Substance, so as to give rise to any Liabilities of Seller.

(d) No property currently or formerly owned or operated by Seller and primarily
used for the Business is listed or has been proposed for listing on the National
Priorities List or the Comprehensive Environmental Response, Compensation and
Liability Information System under CERCLA or any similar or analogous list
established or maintained by any Governmental Authority.

(e) Seller has not received any claims for, or other notice of, Liability under
Environmental Laws relating to, pending or threatened against Seller.

(f) Seller has not assumed any Liabilities under Environmental Laws of any other
Person.

(g) There are no facts, circumstances or conditions relating to the facilities,
properties or operations of the Business that have given or could reasonably be
expected to give rise to any Liabilities under Environmental Laws.

 

23



--------------------------------------------------------------------------------

(h) Section 5.14(h) of the Seller Disclosure Schedules sets forth a list of all
Environmental Permits used or held for use by the Business. All Environmental
Permits currently required in connection with the operation of the Business in
accordance with Environmental Laws are in full force and effect.

(i) Seller has provided to Buyer true and correct copies of all environmental
audits, assessments, and reports and all other documents pertaining to
environmental, health and safety matters relating to the past or present
facilities, properties or operations of the Business, in each case which are in
its possession or under its reasonable control.]

5.15 Real Estate. Seller does not and has never owned any real property used
primarily for the Business. Schedule 5.15 sets forth a correct and complete list
and summary description of all leases, subleases or other Contracts under which
Seller is a lessor, lessee, sub-lessor, or sub-lessee of or otherwise uses or
occupies any real property used primarily for the Business (collectively, the
“Real Property Leases”) including the address of each parcel of real property
held pursuant to the Real Property Leases (the “Leased Real Property”). True and
complete copies of all Real Property Leases and all amendments, extensions,
renewals, guaranties and other agreements with respect thereto have been
delivered or made available to Buyer. There are no parties other than Seller or
the applicable fee owner of the Leased Real Property that are in possession of
any Leased Real Property or the improvements thereon or any portion or portions
thereof. No Representative or Affiliate of Seller owns directly or indirectly,
any interest in or has any right to occupy or use any Leased Real Property,
building or other structure used or occupied by Seller. There are no pending or,
to the Seller’s knowledge, proposed eminent domain or condemnation proceedings
with respect to any of the Leased Real Property by any Governmental Authority.
Prior to the Closing Date, Seller shall use commercially reasonable efforts to
obtain all required approvals or consents required under each Real Property
Lease in connection with Closing hereunder, and the assignment of the Real
Property Leases to Buyer at Closing hereunder shall not constitute a default
under any Real Property Lease. Seller does not owe any brokerage commissions or
finder’s fees with respect to any Real Property Lease and no brokerage
commission or finder’s fee will be payable with respect to the exercise of any
renewal or extension of the term of any Real Property Lease. To Seller’s
knowledge, each parcel of Leased Real Property and all of the buildings thereon,
including the structural components of such buildings (including roofing, walls
and floors), fixtures and other material improvements owned or leased by Seller,
and all heating and air conditioning, plumbing, electrical and other mechanical
facilities and equipment, are in good operating condition and repair (subject to
ordinary wear and tear). To Seller’s knowledge, all buildings located on the
Leased Real Property are supplied with utilities and other services required by
Legal Requirements or necessary for the current operation of such facilities,
and no written notice has been received by Seller regarding the termination or
material impairment of any such service. Each parcel of Leased Real Property
abuts on and has direct vehicular access to a public road, or has legal and
practical access to a public road via an easement benefiting such Leased Real
Property.

5.16 No Material Adverse Effect. Since December 31, 2014, there has not been any
Material Adverse Effect.

5.17 Financial Statements.

 

24



--------------------------------------------------------------------------------

(a) Attached to the Seller Disclosure Schedules are the unaudited financial
statements of the Business for the year ended December 31, 2014 (the “Financial
Statements”), prepared internally by Seller and including the balance sheet and
statement of income and retained earnings, as of such date and for the period
then ending. The Financial Statements (i) were prepared and maintained in
accordance with GAAP, applied on a consistent basis, and (ii) fairly present the
financial condition of the Business as of the date thereof and the results of
operations and cash flow of the Business for the period indicated; provided,
however, that the Financial Statements are subject to normal year-end audit
adjustments and lack footnotes and other presentation items (none of the
foregoing of which will be material individually or in the aggregate or if
presented would differ materially from those presented in the Financial
Statements).

(b) Seller maintains accurate books and records reflecting the assets and
liabilities of the Business and maintains proper and adequate internal
accounting controls with respect to the Business. The Financial Statements do
not contain any material, non-recurring items, except as expressly set forth
therein. There are no transactions of a nature material to the Business,
individually or in the aggregate, that have not been properly recorded in the
accounting records underlying the Financial Statements.

5.18 Undisclosed Liabilities. Seller has no direct or indirect material
indebtedness or other material Liability with respect to the Business, which are
not fully and adequately reflected or reserved against in the Financial
Statements, except those (a) arising since the date of the Financial Statements
in the Ordinary Course, (b) disclosed in the Seller Disclosure Schedule, and
(c) that do not have a Material Adverse Effect on the Assets or the Business.

5.19 Accounts Receivable. All accounts receivable of Seller relating to the
Business have arisen from bona fide transactions in the Ordinary Course, are
enforceable and represent valid obligations to Seller. To the Seller’s
knowledge, there is no contest, claim or right of set-off relating to the amount
or validity of any such accounts receivable. Since the date of the Financial
Statements, collection of the accounts receivable of Seller relating to the
Business through the date hereof has been and is consistent with the past
business practices of Seller in regard to the Business.

5.20 Operations of Seller. Except as expressly contemplated by this Agreement,
since December 31, 2013, Seller has not, with respect to the Business:

(a) changed, or agreed to change, in any material manner the character of the
Business;

(b) waived, or agreed to waive, any right of material value relating to the
Business;

(c) except in the Ordinary Course, changed, or agreed to change, or take any
action inconsistent with, any of its business policies or practices, including
collecting receivables, paying payables, advertising, marketing, pricing,
purchasing, sales, returns, budget or product acquisition policies or practices
or any accounting policies or practices pertaining primarily to the Business,
including accruals of receivables, accrual of expenses, establishment of
reserves or inventory control;

 

25



--------------------------------------------------------------------------------

(d) sold (other than products sold in the Ordinary Course), abandoned, licensed,
leased (as lessor or lessee), encumbered or caused to be encumbered or made any
other disposition of any of its material assets or properties relating to the
Business (whether tangible or intangible);

(e) except in the Ordinary Course or in amounts less than $100,000 in the
aggregate, incurred or assumed, or agreed to incur or assume, any Liability
(whether or not currently due and payable) included in the Assumed Liabilities;

(f) except for equipment or inventory acquired in the Ordinary Course, made any
acquisition of all or any part of the assets, properties, capital stock or
business of any other Person or made any commitments to do any of the foregoing,
in each case in relation to the Business;

(g) entered into any Assigned Contract not in the Ordinary Course;

(h) operated the Business other than in the Ordinary Course, including the
collection of vendor rebates and prepayment of expenses;

(i) terminated or agreed to terminate, or failed to renew, or received any
written threat (that was not subsequently withdrawn) to terminate or fail to
renew, any Contract that is or was material to the assets, properties,
operations or condition (financial or otherwise) of the Business;

(j) suffered or incurred any damage, destruction or loss (whether or not covered
by insurance) materially adversely affecting the assets, properties, operations,
condition (financial or otherwise) or prospects of the Business;

(k) violated, breached or defaulted under in any material respect, or take or
fail to take any action that would constitute a material violation or breach of,
or default under, any Contract to which Seller is a party pertaining primarily
to the Business; or

(l) authorized, or committed or agreed to take, any of the foregoing actions.

SECTION 6 REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer represents and warrants to Seller as follows:

6.1 Organization, Good Standing, Corporate Power and Qualification. Buyer has
been duly incorporated and organized, and is validly existing and in good
standing, under the laws of the state of Delaware. Buyer has the requisite
corporate power and authority to enter into and perform this Agreement, and the
Related Agreements to which Buyer is or is to be a party, to own and operate its
properties and assets and to carry on its business as currently conducted.

 

26



--------------------------------------------------------------------------------

6.2 Due Authorization, Binding Effect. All corporate action on the part of Buyer
necessary for the authorization, execution, delivery of and the performance of
all obligations of Buyer under this Agreement and the Related Agreements to
which Buyer is or is to be a party has been taken. This Agreement, along with
the Related Agreements to which Buyer is a party, when executed and delivered by
Seller will constitute valid and legally binding obligations of Buyer,
enforceable in accordance with their respective terms, except as may be limited
by (i) applicable bankruptcy, insolvency, reorganization, moratorium or others
laws of general application relating to or affecting the enforcement of
creditors’ rights generally or (ii) the effect of rules of law governing the
availability or enforceability of equitable remedies.

6.3 No Conflicts. The execution, delivery and performance of this Agreement, the
Related Agreements to which Buyer is or is to be a party and the consummation of
the transactions contemplated hereby or thereby do not and will not (i) conflict
with or result in any violation or default under Buyer’s certificate of
incorporation or bylaws, as amended to-date, (ii) violate any Legal Requirement
to which Buyer is subject; or (iii) conflict with or result in a violation or
breach of, with or without the passage of time or the giving of notice or both,
or give any party the right to terminate, accelerate or modify, or require the
consent of any Person under, any Contract to which Buyer is a party, except in
the case of (iii), any violation or breach that would not prevent Buyer from
performing its obligations under this Agreement or any Related Agreement to
which Buyer is a party or consummating the transactions contemplated hereby or
thereby.

6.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, notice, declaration or filing with,
any Governmental Authority is required on the part of Buyer in order to enable
Buyer to execute, deliver and perform its obligations under this Agreement or
the Related Agreements to which Buyer is or is to be a party, or to consummate
any of the transactions contemplated by the Agreement or the Related Agreements
to which Buyer is or is to be a party.

6.5 Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation pending (or, to Buyer’s knowledge, currently threatened) against
Buyer before any Governmental Authority that would prevent or materially
interfere with or delay the consummation of the transactions contemplated by the
Agreement or the Related Agreements to which Buyer is or is to be a party. To
Buyer’s knowledge, Buyer is not a party or subject to the provisions of any
Legal Requirement that would prevent or materially interfere with or delay the
consummation of the transactions contemplated by the Agreement or the Related
Agreements to which Buyer is or is to be a party.

6.6 No Finder’s Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer or any of its Affiliates who might be entitled to any fee or commission
from Buyer in connection with the transactions contemplated hereby.

6.7 Absence of Changes. Since February 3, 2015, there has not occurred any
change, event or condition that, individually or in the aggregate with any other
changes, events and conditions, has resulted in or would reasonably be expected
to result in a material adverse effect on Buyer.

 

27



--------------------------------------------------------------------------------

6.8 Financing. Buyer will have available to it at Closing, sufficient funds to
pay in full the Purchase Price.

SECTION 7 COVENANTS.

7.1 Conveyance of Assets.

(a) At or prior to the Closing, Seller shall execute any deeds, bills of sale,
instruments of conveyance, assignments, assurances or any other actions or
things as are necessary to transfer, vest, perfect or confirm right, title,
interest or ownership (of record or otherwise) of the Assets, including Seller’s
rights in the Intellectual Property Assets, as reasonably requested by Buyer.

(b) If at any time after the Closing, Buyer or one of its Affiliates as
designated by Buyer is advised that any additional deeds, bills of sale,
instruments of conveyance, assignments, assurances or any other actions or
things are reasonably necessary to vest, perfect or confirm Buyer’s or one of
its Affiliate’s as designated by Buyer ownership (of record or otherwise),
right, title or interest in, to or under any or all of the Assets or otherwise
to carry out the intent of this Agreement, Seller shall, at its expense (but
subject to Section 3.3), execute and deliver all deeds, bills of sale,
instruments of conveyance, assignments and assurances and take and do all such
other actions and things as may be reasonably requested by Buyer in order to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in Buyer or one of its Affiliates as
designated by Buyer or otherwise to carry out this Agreement.

(c) In case after the Closing Date any further action is reasonably necessary,
proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, as soon as reasonably practicable, each party
hereto shall take, or cause its officers or directors or Affiliates to take, all
such reasonably necessary, proper or advisable actions.

(d) After the Closing Date, Seller shall cooperate with Buyer, its Affiliates
and their successors and assigns in the prosecution and maintenance of the
Intellectual Property Assets, including by promptly (i) disclosing relevant
facts and delivering instruments and other documents reasonably requested by
Buyer or its successors or assigns, and (ii) providing technical consultations
reasonably requested by Buyer or its successors or assigns, including taking
reasonable best efforts to make the relevant inventors and counsel that were
involved in prosecution of any Intellectual Property Assets available and
accessible to Buyer or its successors or assigns. All such assistance will be
provided by Seller without the payment of additional compensation, except that
the inventors will be paid and reimbursed by Buyer for time expended and
reasonable travel and subsistence expenses incurred in performing such technical
consultations requested by Buyer or its successors or assigns, such expenses to
be approved in advance by Buyer or its successors or assigns. Seller and its
Affiliates hereby appoint Buyer as its and their attorney in fact, and hereby
authorize Buyer to execute a power of attorney form on its and their behalf for
use in any jurisdiction in which Buyer may wish to have the assignment of the
Intellectual Property Assets, sufficient in scope for Buyer to have such
assignment registered with the applicable Governmental Authority or domain name
registrar.

 

28



--------------------------------------------------------------------------------

7.2 Employee Matters.

(a) Buyer shall, or Buyer shall cause one of its Affiliates to, extend offers of
employment to Seller’s employees set forth on Schedule 7.2(a) (the “Target
Employees”) (and such offers to Target Employees, the “Transfer Offers”),
subject to such reasonable conditions of employment as Buyer may impose, that,
if accepted, shall become effective on the Closing Date or, if a Target Employee
is on disability, family leave, sick leave or other approved leave of absence
(other than vacation leave) on the Closing Date, on such Target Employee’s
ability to return to active service (such effective date of the Transfer Offer
for each Target Employee referred to hereinafter as the “Employment Commencement
Date”). At least two (2) Business Days prior to the Closing, Seller shall
provide Buyer with a list of all Target Employees on disability, family leave,
sick leave or other approved leave of absence (other than vacation leave) as of
the Closing Date. Seller and the officers of Seller shall use commercially
reasonable efforts to encourage Target Employees to accept the Transfer Offers.
The Transfer Offers shall set forth the proposed terms of employment for the
Target Employees, including salary, incentive compensation opportunities and
benefits, with base salary no less than what is paid to such Target Employee by
Seller as of the date hereof. Employment pursuant to a Transfer Offer shall be
contingent, among other requirements stated in the Transfer Offer, upon such
Target Employee remaining continuously employed by Seller until the end of the
day prior to the Closing. Target Employees who commence employment with Buyer or
an Affiliate of Buyer pursuant to a Transfer Offer shall be referred to herein
as “Transferred Employees.” Nothing in this Section 7.2 or elsewhere in this
Agreement shall be construed to create a right in any Target Employee, or in any
other employee of Seller, to employment with Buyer or any Affiliate of Buyer.
All compensation, including base salary or wages, commissions, bonuses and
benefits payable by Seller to or on behalf of the Transferred Employees which is
required to be paid on or before such Transferred Employee’s Employment
Commencement Date, shall be vested and paid or otherwise discharged in full by
Seller on or prior to such Transferred Employee’s Employment Commencement Date.
Each Transferred Employee shall cease all active participation in and accrual of
benefits under the Employee Plans as of the day immediately preceding such
Transferred Employee’s Employment Commencement Date.

(b) Effective as of the end of the day prior to the applicable Employment
Commencement Date, Seller shall terminate the employment of all Transferred
Employees. Seller agrees that Buyer shall not be responsible for any severance
or other obligations to any Employees, whether or not they are Transferred
Employees, related to such Employees’ employment by Seller prior to the
Employee’s respective Employment Commencement Date, and that Seller shall be
solely responsible for any such obligations. Seller shall retain all Liability
for salary, wages, accrued bonuses, accrued, but unused PTO Accrual, and any
other Liabilities arising with respect to all Employees (including the
Transferred Employees) before the Employment Commencement Date;

 

29



--------------------------------------------------------------------------------

provided, however, Buyer shall, or Buyer shall cause one of its Affiliates to,
assume all Liability for the payout of all unused PTO Accrual (excluding any
interest, waiting time payments and the like) set forth on the Closing PTO
Amount Schedule that is for the benefit of Transferred Employees. Buyer’s
Transfer Offer shall include a consent from each Transferred Employee to Buyer’s
or its Affiliates’ assumption of the unused PTO Accrual set forth on the Closing
PTO Amount Schedule.

(c) At least two (2) Business Days prior to the Closing, Seller shall deliver to
Buyer a true and accurate schedule setting forth the amount of all PTO Accrual
through and as of the Closing Date for each of the Employees who have received a
Transfer Offer and have not, prior to such date, rejected such Transfer Offer
(the “Closing PTO Amount Schedule”).

(d) Seller shall retain and perform all Liabilities and maintain all insurance
under COBRA with respect to Employees (including the Transferred Employees) and
their covered dependents; provided, that Buyer shall, or Buyer shall cause one
of its Affiliates to, comply with COBRA with respect to Transferred Employees
that become covered by any group health insurance plan of Buyer or one of its
Affiliates. Buyer or an Affiliate of Buyer shall be solely responsible for all
Liability for salary, wages, bonuses, accrued, but unused vacation pay and any
other Liabilities arising with respect to the performance of services by all
Transferred Employees on or after each Transferred Employee’s applicable
Employment Commencement Date.

(e) Buyer and its Affiliates shall not assume sponsorship or any
responsibilities under any Employee Plans. Seller shall retain all Liabilities
and obligations of Seller and its Affiliates under its Employee Plans and any
Employee Agreements. As of the applicable Employment Commencement Date, each
Transferred Employee will be eligible to participate in Buyer’s or one of its
Affiliates’ employee benefit plans and programs which are generally applicable
to Buyer’s or its Affiliates’ similarly situated employees, in accordance with
the terms and conditions of such plans. Each Transferred Employee shall be given
credit for the corresponding service recognized by Seller prior to the date he
or she terminates employment with Seller for purposes of participation
eligibility, vesting and benefit eligibility under Buyer’s or its Affiliates’
employee benefit plans and programs, whether in effect on the Closing Date or
subsequently established by Buyer or its Affiliates; provided, that the
foregoing shall not apply to the extent that its application would result in a
duplication of benefits with respect to the same period of service or for
benefit accrual purposes under any defined benefit pension plan. Buyer shall use
its reasonable efforts to cause Buyer’s or its Affiliates’ health plans to
provide each Transferred Employee and his or her otherwise eligible dependents
with coverage commencing immediately upon the applicable Employment
Commencement. If such Transferred Employee was enrolled in Seller’s
corresponding plan immediately prior to the Employment Commencement Date, then
Buyer shall use its reasonable efforts to cause Buyer’s or its Affiliates’
health plans to recognize each such Transferred Employee’s expenditures
(including those of his or her covered dependents and/or domestic partner) under
Seller’s corresponding plan for the plan year in which the Closing occurs toward
any applicable deductible and annual out-of-pocket limit in Buyer’s health plans
for such plan year.

 

30



--------------------------------------------------------------------------------

(f) No provision of this Agreement (including this Section 7.2) shall (i) create
any third-party beneficiary rights in any Transferred Employee, or any
beneficiary or dependents thereof, (ii) be construed as in any way modifying or
amending the provisions of any Employee Plan or any employee benefit plan of
Buyer or any of its Affiliates, (iii) require Buyer or any of its Affiliates to
continue any employee benefit plan or be construed to prevent or limit Buyer or
any of its Affiliates from terminating or modifying any employee benefit plan
that Buyer or its Affiliates may establish or maintain or (iv) require Buyer or
any of its Affiliates to continue or maintain the employment of any Transferred
Employee following the Closing Date.

7.3 Access and Information.

(a) From the date hereof until the Closing, subject to reasonable rules and
regulations of Seller and any applicable Legal Requirements, Seller shall
(i) afford Buyer and its Representatives access, during regular business hours
and upon reasonable advance notice, but in no event less than 72 hours prior
notice, to the Employees, the Assets and the Books and Records, (ii) furnish, or
cause to be furnished, to Buyer any financial and operating data and other
information that is available with respect to the Assets, Assumed Liabilities or
the Business as Buyer from time to time reasonably requests and (iii) instruct
the Employees and its Representatives to reasonably cooperate with Buyer in its
investigation of the Assets, Assumed Liabilities and the Business. No
investigation pursuant to this Section 7.3(a) or otherwise by Buyer or its
Representatives shall alter any representation or warranty given hereunder by
Seller or affect any Buyer Indemnified Party’s rights to indemnification
hereunder. All requests for information made pursuant to this Section 7.3(a)
shall be directed to an executive officer of Seller or such Person or Persons as
may be designated by Seller. All information received in any form pursuant to
this Section 7.3(a) shall be governed by the terms of the Confidentiality
Agreement and shall be held in confidence pursuant to Section 7.9 hereof.

(b) Following the Closing, upon the request of the other party, Seller and Buyer
shall, to the extent permitted by applicable Legal Requirements and
confidentiality obligations existing as of the Closing Date, grant to the other
party and its Representatives during regular business hours and subject to
reasonable rules and regulations of the granting party, the right, at the
expense of the non-granting party, to inspect and copy the books, records and
other documents in the granting party’s possession pertaining to the operation
of the Assets or the Business prior to the Closing (including books of account,
records, files, invoices, correspondence and memoranda, customer and supplier
lists, data, specifications, insurance policies, operating history information
and inventory records). In no event shall either party have access to legally
privileged information of the other party, or to the consolidated federal, state
or local Tax Returns of the other party.

7.4 Preservation of Business. During the period from the date hereof until the
Closing, except as required by applicable Legal Requirements, as otherwise
expressly contemplated by this Agreement or as set forth on Schedule 7.4, or
with the prior written consent of Buyer, Seller shall, and shall cause its
Affiliates to:

 

31



--------------------------------------------------------------------------------

(a) operate and maintain the Assets and the Business in the Ordinary Course;

(b) use commercially reasonable efforts to preserve the goodwill of and
relationships with Governmental Authorities, customers, suppliers, vendors,
lessors, licensors, licensees, contractors, distributors, agents, employees and
others having business dealings with Seller or its Affiliates in connection with
Seller’s or its Affiliates’ use of the Assets or operation of the Business;

(c) comply with all Legal Requirements and Governmental Authorizations
applicable to Seller’s ownership or use of the Assets or operation of the
Business;

(d) maintain in full force and effect policies of insurance or substantially
equivalent policies that relate to the Assets or the Business;

(e) not mortgage, pledge or subject to any Encumbrance (other than a Permitted
Encumbrance) any of the Assets;

(f) not sell, assign, license, grant a covenant not to sue or release, transfer,
convey, lease, surrender, relinquish, permit to expire, terminate or lapse, or
otherwise dispose of any right, title or interest in or to any of the Assets;

(g) not settle or compromise any claim, Liability, Action or obligation related
to or in connection with the Assets, any Assumed Liability, other than the
payment, discharge or satisfaction of Liabilities in the ordinary course of
business or as otherwise contemplated by this Agreement;

(h) not materially amend, waive, modify or consent to the termination of any
Assigned Contract or any Governmental Authorization, or materially amend, waive,
modify or consent to the termination of rights of Seller or its Affiliates
thereunder;

(i) not terminate the employment or otherwise materially modify the terms and
conditions of employment (including increasing the base salary payable or
entering into, renewing or amending any offer letter or other employment or
consulting agreement) of any of the Target Employees;

(j) not enter into any lease of real or personal property or any renewals
thereof for the Assets;

(k) not take any action which would reasonably be expected to cause any
representation or warranty of Seller in this Agreement to be or become untrue in
any material respect or knowingly omit to take any action reasonably necessary
to prevent any such representation or warranty from being untrue in any material
respect at such time; or

(l) authorize or enter into an agreement to do any of the foregoing.

 

32



--------------------------------------------------------------------------------

7.5 Commercially Reasonable Efforts. Seller and Buyer shall cooperate and use
commercially reasonable efforts to fulfill as promptly as practicable the
conditions precedent to the other party’s obligations hereunder, including
securing as promptly as practicable all consents, approvals, waivers and
authorizations required in connection with the transactions contemplated by this
Agreement.

7.6 Publicity. Neither Buyer nor Seller, without the prior consent of the other
party, shall, and each shall cause its Representatives not to, make any public
statement or press release with respect to the transactions contemplated hereby,
or otherwise disclose to any Person the existence, terms, content or effect of
this Agreement, except (i) to the extent that disclosure is required by Legal
Requirement or to comply with the obligations set forth in this Agreement, and
(ii) the parties may disclose such terms to their respective Representatives in
the ordinary course of business.

7.7 Exclusivity. From the date of this Agreement until the Closing Date, neither
Seller nor any of Seller’s Representatives will directly or indirectly:
(i) solicit, encourage, initiate, review, accept, support, approve or
participate in any negotiations or discussions with respect to any offer or
proposal (formal or informal, oral, written or otherwise) to acquire all or any
part of the Assets or the Business, whether by purchase of assets, exclusive
license, joint venture formation, strategic partnership or other alliance
formation (each of the foregoing, an “Acquisition Proposal”), (ii) disclose any
information not customarily disclosed to any Person concerning the Assets and
which could reasonably be used for the purposes of formulating any Acquisition
Proposal, (iii) assist, cooperate with, facilitate or encourage any Person to
make, participate in any discussions or negotiations with any Person with
respect to, or take any other action to facilitate any inquiries or the making
of, any proposal that constitutes or may reasonably be expected to lead to, any
Acquisition Proposal, (iv) agree to, enter into a contract regarding, approve,
recommend or endorse any transaction involving any Acquisition Proposal or
(v) authorize or permit any of Seller’s Representatives to take any such action.
Upon the execution of this Agreement, Seller shall cease, and shall cause its
Representatives to cease, immediately and cause to be terminated any and all
existing discussions or negotiations with any parties conducted heretofore with
respect to any Acquisition Proposal and promptly request that all confidential
information with respect thereto furnished by Seller or its Representatives be
returned. From the date of this Agreement until the earlier of the Closing Date
or termination of this Agreement, Seller shall notify Buyer as promptly as
practicable (and in any event within two (2) Business Days) of the receipt of
any proposal or offer (formal or informal, oral, written or otherwise), or any
inquiry or contact with any Person with respect thereto, regarding any
Acquisition Proposal or of any request for information in connection with a
potential Acquisition Proposal. Seller shall instruct each of its
Representatives to observe the terms of this Section 7.7. Without limiting the
foregoing, it is understood that any violation of the restrictions set forth in
this Section 7.7 by any Representative, whether or not such Person is purporting
to act on behalf of Seller or otherwise, shall be deemed to be a breach of this
Section 7.7 by Seller.

7.8 Notice.

(a) From the date hereof until the Closing, Seller shall promptly notify Buyer
in writing of (i) any fact, circumstance, event or action the existence,
occurrence or taking of which (x) has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (y) has
resulted in, or would reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being

 

33



--------------------------------------------------------------------------------

true and correct or (z) has resulted in, or would reasonably be expected to
result in, the failure of any of the conditions set forth in Section 8 to be
satisfied, (ii) any notice or other written communication from any Person
alleging that the consent of such Person is or may be required in connection
with the Transaction, (iii) any notice or other written communication from any
Governmental Authority in connection with the Transaction, and (iv) any Actions
commenced or, to the knowledge of Seller, threatened in writing against,
relating to or involving or otherwise affecting Seller, the Assets or the
Business that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 5.5 or that relates to the
consummation of the Transaction.

(b) Buyer’s receipt of information pursuant to this Section 7.8 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Seller in this Agreement and shall not be deemed to
amend or supplement the Seller Disclosure Schedule.

7.9 Confidentiality.

(a) Seller shall treat as confidential and shall safeguard any and all
information, knowledge and data included in the Assets or the Assumed
Liabilities or related to the Business, in each case by using the same degree of
care, but no less than a reasonable standard of care, to prevent the
unauthorized use, dissemination or disclosure of such information, knowledge and
data as Seller or its Affiliates used with respect thereto prior to the
execution of this Agreement.

(b) From and after the Closing, Buyer shall, and shall cause its Affiliates to,
treat as confidential and shall safeguard any confidential information relating
to the business of Seller or its Affiliates other than the Assets or the Assumed
Liabilities or primarily related to the Business that becomes known to Buyer as
a result of the transactions contemplated by this Agreement, except as otherwise
agreed to by Seller in writing; provided, however, that nothing in this
Section 7.9(b) shall prevent the disclosure of any such information, knowledge
or data to any directors, officers or employees of Buyer or any of its
Affiliates to whom such disclosure is necessary in the conduct of the ownership
of the Assets, the handling of the Assumed Liabilities or the operation of the
Business if such Persons are informed by Buyer or one of its Affiliates of the
confidential nature of such information and are directed by Buyer to comply with
the provisions of this Section 7.9(b) (and Buyer shall be responsible for any
such non-compliance).

(c) Buyer and Seller acknowledge that the confidentiality obligations set forth
herein shall not extend to information, knowledge and data that is publicly
available or becomes publicly available through no act or omission of the party
owing a duty of confidentiality, or becomes available on a non-confidential
basis from a source other than the party owing a duty of confidentiality so long
as such source is not known by such party to be bound by a confidentiality
agreement with or other obligations of secrecy to the other party. In the event
that either party is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process or by the rules or regulations of

 

34



--------------------------------------------------------------------------------

any regulatory authority having jurisdiction over such party or a stock exchange
on which such party’s securities are traded) to disclose any confidential
information, such party will, except as prohibited by law, notify the other
party promptly of the request or requirement so that the latter party may seek
an appropriate protective order or other remedy or waive compliance with the
provisions of this Section 7.9. If the other party seeks a protective order or
other remedy, the party obligated to disclose the confidential information shall
provide such cooperation as the other party reasonably requests. If, in the
absence of a protective order or other remedy or the receipt of a waiver
hereunder, either party is, on the advice of counsel, compelled to disclose any
confidential information to any tribunal or other entity or else stand liable
for contempt or suffer other censure or penalty, such party may disclose the
confidential information to the tribunal or other entity; provided, however,
that the disclosing party shall (i) limit such disclosure to that which is
reasonably required by any applicable Legal Requirement and (ii) use its
reasonable best efforts to minimize the disclosure of the confidential
information and to obtain, at the reasonable request of the other party, and at
the other party’s cost, an order or other assurance that confidential treatment
will be accorded to such portion of the confidential information required to be
disclosed as the other party shall designate.

7.10 Bulk Sales Laws. Seller shall satisfy all of its Liabilities and
obligations other than the Assumed Liabilities, in the ordinary course of
business. The parties hereby waive compliance with the provisions of any bulk
sales, bulk transfer or similar Legal Requirements of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Assets to
Buyer; it being understood that any Liabilities arising out of the failure to
comply with the requirements and provisions of any bulk sales, bulk transfer or
similar Legal Requirements of any jurisdiction shall be treated as Excluded
Liabilities.

7.11 Company Sale Exception. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement shall limit, restrict, or
prohibit the Seller or its Representatives from soliciting, encouraging,
initiating, reviewing, accepting, supporting, approving, participating in any
negotiations or discussions with respect to, or entering into any contract or
agreement in principal concerning, any inquiry, offer or proposal (formal or
informal, oral, written, or otherwise) for a Company Sale or disclosing
information relating to the Seller to any Person in connection therewith. A
Company Sale shall mean an acquisition of all or substantially all of the assets
of the Seller, an acquisition of more than a majority of the Seller’s voting
equity, or a merger, consolidation or other business combination or similar
transaction involving the Seller, as a whole. Additionally, Seller shall not
consummate a Company Sale unless the buyer or the surviving entity in such
transaction agrees to assume the obligations of the Seller pursuant to this
Agreement. For the sake of clarity, in no event shall a Company Sale be deemed
to include the sale of the Assets or Business on a standalone basis.

SECTION 8 CONDITIONS PRECEDENT TO THE CLOSING BY BUYER.

The obligation of Buyer to consummate this Agreement is subject to the
fulfillment (or waiver by Buyer) at or prior to the Closing Date of the
conditions set forth below.

 

35



--------------------------------------------------------------------------------

8.1 Representations and Warranties. Each of the representations and warranties
of Seller contained in this Agreement were true and correct when made, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties were true and correct on
and as of such earlier date). Each of the representations and warranties of
Seller that are qualified as to materiality and each of the Fundamental
Representations shall be true and correct, and all other representations and
warranties of Seller shall be true and correct in all material respects, in each
case, as of the Closing Date as though made on the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date).

8.2 Performance. Seller shall have complied in all material respects with all
covenants and agreements to be performed or satisfied by Seller on or prior to
the Closing Date.

8.3 No Action. No action or proceeding shall have been instituted, pending or
threatened before any Governmental Authority, or instituted, pending or
threatened in writing by any Person, whether brought against Buyer or Seller,
pertaining to the purchase by Buyer of the Assets, and no order shall have been
issued by any Governmental Authority which could prevent, materially delay or
make illegal the consummation of such purchase or would have, or be reasonably
expected to have, any Material Adverse Effect.

8.4 Material Adverse Effect. No Material Adverse Effect shall have occurred.

8.5 Certificate. Buyer shall have received a certificate executed by a duly
authorized officer of Seller, dated as of the Closing Date and reasonably
satisfactory in form and substance to Buyer, certifying that the conditions set
forth in Section 8.1, Section 8.2, Section 8.4, Section 8.6 and Section 8.7 have
been satisfied.

8.6 Governmental Approvals. Approvals from and Governmental Authority necessary
for consummation of the transactions contemplated by this Agreement satisfactory
in form and substance to Buyer shall have been timely obtained.

8.7 Consents Obtained; Liens Released. Each of the approvals or consents
required to be obtained by Seller in connection with the transactions
contemplated hereby and for the assumption by or assignment to Buyer or one of
its Affiliates as designated by Buyer of the Assets, which include any or all of
the consents set forth on Schedule 8.7, shall have been obtained and provided to
Buyer and shall be satisfactory in form and substance to Buyer. Buyer shall have
received evidence of the release and termination of all Encumbrances encumbering
the Assets (including the payment of all obligations referenced in clause
(ii) of the definition of Permitted Encumbrances).

8.8 Bill of Sale; Assumption Agreement; IP Assignment Agreement; Employment
Agreements. Seller shall have executed and delivered the Bill of Sale, the
Assumption Agreement, the IP Assignment Agreement and any other instruments of
transfer reasonably requested by Buyer to consummate and make effective the
transactions contemplated by this Agreement. Patrick Cerreta (“Cerreta”) and
Buyer shall have entered into an employment agreement reasonably satisfactory in
form and substance to Buyer.

 

36



--------------------------------------------------------------------------------

8.9 Escrow Agreement. Seller shall have executed and delivered the Escrow
Agreement to Buyer and it shall be in full force and effect as to Seller as of
the Closing.

8.10 Transition Services Agreement. Seller shall have executed and delivered the
Transition Services Agreement to Buyer and it shall be in full force and effect
as to Seller as of the Closing.

8.11 Referral Agreement. Seller shall have executed and delivered the Referral
Agreement to Buyer and it shall be in full force and effect as to Seller as of
the Closing.

8.12 Approval of Documentation. Seller shall have delivered such other
certificates, instruments and other documents as Buyer may reasonably request
including, without limitation, a non-foreign affidavit dated as of the Closing
Date, sworn under penalties of perjury and in form and substance required under
the Treasury Regulations issued pursuant to Section 1445 of the Code, stating
that Seller is not a “foreign person” as defined in Section 1445 of the Code, to
consummate the transactions contemplated by this Agreement and the Related
Agreements.

8.13 Contemporaneous Delivery and Effectiveness. All acts and deliveries
prescribed by this Section 8, regardless of chronological sequence, will be
deemed to occur simultaneously and contemporaneously on the occurrence of the
last act or delivery, and none of such acts or deliveries will be effective
until the last of the same has occurred.

SECTION 9 CONDITIONS PRECEDENT TO THE CLOSING BY SELLER.

The obligation of Seller to consummate this Agreement is subject to the
fulfillment (or waiver by Seller) at or prior to the Closing Date of the
conditions set forth below.

9.1 Representations and Warranties. Each of the representations and warranties
of Buyer contained in this Agreement were true and correct when made, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties were true and correct on
and as of such earlier date). Each of the representations and warranties of
Buyer contained in this Agreement that are qualified as to materiality and the
representations and warranties contained in Section 6.1 (Organization, Good
Standing, Corporate Power, Qualification) and Section 6.2 (Due Authorization,
Binding Effect) shall be true and correct, and all other representations and
warranties of Buyer shall be true and correct in all material respects, in each
case, as of the Closing Date as though made on the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date).

9.2 Performance. Buyer shall have performed or complied in all material respects
with all covenants and agreements to be performed or satisfied by Buyer prior to
the Closing Date.

 

37



--------------------------------------------------------------------------------

9.3 Consideration. On the Closing Date, Buyer shall deliver, or cause to be
delivered, the Purchase Price to the Seller and to the Escrow Agent, as
applicable, in accordance with Section 3.1.

9.4 Certificate. Seller shall have received a certificate executed by a duly
authorized officer of Buyer, dated as of the Closing Date and reasonably
satisfactory in form and substance to Seller, certifying that the conditions set
forth in Section 9.1 and Section 9.2 have been satisfied.

9.5 No Actions. No action or proceeding shall have been instituted, pending or
threatened before any Governmental Authority, or instituted, pending or
threatened by any Person, whether brought against Buyer or Seller, pertaining to
the purchase by Buyer of the Assets, and no order shall have been issued by any
Governmental Authority which could prevent, materially delay or make illegal the
consummation of such purchase.

9.6 Escrow Agreement. Buyer shall have executed and delivered the Escrow
Agreement to Seller and it shall be in full force and effect as to Buyer as of
the Closing.

9.7 Transition Services Agreement. Buyer shall have executed and delivered the
Transition Services Agreement to Seller and it shall be in full force and effect
as to Buyer as of the Closing.

9.8 Referral Agreement. Buyer shall have executed and delivered the Referral
Agreement to Seller and it shall be in full force and effect as to Buyer as of
the Closing.

9.9 Approval of Documentation. Buyer shall have delivered such other
certificates, instruments and other documents as Seller may reasonably request
to consummate the transactions contemplated by this Agreement and the Related
Agreements.

9.10 Contemporaneous Delivery and Effectiveness. All acts and deliveries
prescribed by this Section 9, regardless of chronological sequence, will be
deemed to occur simultaneously and contemporaneously on the occurrence of the
last act or delivery, and none of such acts or deliveries will be effective
until the last of the same has occurred.

SECTION 10 POST-CLOSING INDEMNIFICATION.

10.1 Survival of Representations and Warranties and Related Indemnification
Rights. The representations and warranties of Seller and Buyer contained in this
Agreement, or in any certificate or other instrument delivered pursuant to this
Agreement, and the parties’ right to indemnification hereunder in respect of any
breaches of or inaccuracies in any such representations and warranties, shall
survive the Closing and continue until 5:00 p.m., California time, on the date
which is the fifteen (15) month anniversary of the Closing Date; provided, that
representations and warranties contained in Section 5.1 (Organization, Good
Standing, Corporate Power and Qualification), Section 5.2 (Due Authorization,
Binding Effect), Section 5.4 (Governmental Consents), Section 5.6 (Intellectual
Property – but solely to the extent relating to title to the Intellectual
Property Assets and title to Seller’s rights in the Licensed Intellectual
Property), Section 5.8(b) (Sufficiency of Assets), Section 5.8(c) (Title to
Assets), Section 6.6 (No Finder’s Fees), Section 6.1 (Organization, Good
Standing, Corporate Power and

 

38



--------------------------------------------------------------------------------

Qualification) and Section 6.2 (Due Authorization, Binding Effect) shall survive
indefinitely and the representations and warranties set forth in Section 5.12
(Taxes) shall survive for the applicable statute of limitations plus ninety
(90) days. Any willful or intentional misrepresentation or fraud (each a
“Fraudulent Breach” and collectively “Fraudulent Breaches”) shall survive
indefinitely. In the event notice of any claim for indemnification under
Section 10.2 hereof has been given within the applicable survival period, such
claim shall survive until such time as such claim is finally resolved. The
parties acknowledge that the time periods set forth in this Section 10.1 and
elsewhere in this Agreement for the assertion of claims and notices under this
Agreement are the result of arms’-length negotiation among the parties and that
they intend for the time periods to be enforced as agreed by the parties. The
parties further acknowledge that the time periods set forth in this Section 10.1
and elsewhere in the Agreement may be shorter than otherwise provided by Legal
Requirement.

10.2 Indemnification.

(a) Subject to Section 10.2(c), Seller shall defend, indemnify and hold harmless
Buyer and its Representatives (the “Buyer Indemnified Parties”) from, against
and in respect of any loss, cost, charge, expense, Liability, claim, demand,
action, suit, proceeding, payment, judgment, settlement, assessment, deficiency,
tax, interest, penalty or damages (including reasonable fees and disbursements
of counsel and accountants and other reasonable costs and expenses incident to
any actual or threatened claim, suit, action or proceeding (each, an “Action”))
(collectively, the “Damages”), imposed on, sustained, incurred or suffered by
any of the Buyer Indemnified Parties, whether in respect of third-party claims,
claims between the parties hereto, or otherwise, directly or indirectly relating
to or arising out of (i) any breach or inaccuracy of Seller’s representations
and warranties under this Agreement or in any Related Agreements, excluding any
Fraudulent Breach which shall be governed by Section 10.2(a)(iii), (ii) any
breach of any covenant or agreement of Seller contained in this Agreement or in
any Related Agreement that is to be performed prior to the Closing, and/or
(iii) any Fraudulent Breach. In addition, Seller shall defend, indemnify, and
hold harmless the Buyer Indemnified Parties, without limitation as to amount,
duration or any other potential limitation, from and against any Damages imposed
on, sustained, incurred or suffered by any of the Buyer Indemnified Parties,
whether in respect of third-party claims, claims between the parties hereto, or
otherwise, directly or indirectly relating to or arising out of (x) any breach
of any covenant or agreement of Seller contained in this Agreement or any
Related Agreement that is to be performed as of (e.g., conveyance and delivery
of the Assets at the Closing pursuant hereto) or after the Closing, (y) any and
all Excluded Liabilities and (z) any action or claim asserted by any shareholder
or creditor of Seller relating to this Agreement or the Transactions.

(b) Subject to Section 10.2(c), Buyer shall defend, indemnify and hold harmless
Seller and its Representatives (the “Seller Indemnified Parties”) from and
against any Damages imposed on, sustained, incurred or suffered by any of Seller
Indemnified Parties, whether in respect of third-party claims, claims between
the parties hereto, or otherwise, directly or indirectly relating to or arising
out of (i) any breach or inaccuracy of Buyer’s representations and warranties
under this Agreement or any Related Agreements, excluding any Fraudulent Breach
which shall be governed by

 

39



--------------------------------------------------------------------------------

Section 10.2(b)(iii), (ii) any breach of any covenant or agreement of Buyer
contained in this Agreement or any Related Agreement that is to be performed
prior to the Closing, (iii) any Fraudulent Breach and/or (iv) claims under the
Worker Adjustment and Retraining Notification Act (“WARN Act”) asserted by or on
behalf of any Transferred Employee(s) who experience an “employment loss” under
the WARN Act that is initiated by Buyer or one of its Affiliates. In addition,
Buyer shall defend, indemnify and hold harmless the Seller Indemnified Parties,
without limitation as to amount, duration or any other potential limitation, for
all Damages imposed on, sustained, incurred or suffered by any of the Seller
Indemnified Parties, whether in respect of third-party claims, claims between
the parties hereto, or otherwise, directly or indirectly relating to or arising
out of (x) any breach of any covenant or agreement of Buyer contained in this
Agreement or any Related Agreement that is to be performed as of (e.g., payment
of the Purchase Price and deposit of the Escrow Amount at the Closing pursuant
hereto) or after the Closing and (y) any and all Assumed Liabilities.

(c) Limitations on Indemnification Liability.

(i) Other than (x) rights to specific performance and injunctive relief with
respect to a party’s covenants and agreements under this Agreement, (y) as set
forth in Section 11.2(b) or (z) in the event of a Fraudulent Breach, the
indemnification provided under Section 10.2 shall be the sole and exclusive
remedy of the parties and any other Persons claiming by or through any party
(including the Indemnified Parties) following the Closing with respect to this
Agreement or any Related Agreement, including any misrepresentation or
inaccuracy in, or breach of, any representations or warranties, or any breach or
failure in performance prior to, on or after the Closing of any covenants or
agreements, made by the other parties in this Agreement, any Related Agreements,
or in any schedule or exhibit hereto or thereto or any document delivered
pursuant to this Agreement, and each party hereby waives, to the full extent
that it may do so, any other rights or remedies that may arise under any
applicable Legal Requirements. Any amounts for which Seller may be liable
hereunder shall be payable first from the Escrow Fund; following such time when
there are no amounts remaining in the Escrow Fund, any amounts for which Seller
may be liable hereunder shall be payable directly by Seller in accordance with
this Section 10.2.

(ii) Notwithstanding any provision to the contrary contained in this Agreement,
but subject to Section 10.2(c)(iv), the sole source and recourse to satisfy any
and all indemnification claims of Buyer Indemnified Parties under
Section 10.2(a)(i) (excluding claims relating to any breach or inaccuracy of a
Fundamental Representation) shall be the amount of Escrow Funds then held by the
Escrow Agent pursuant to the Escrow Agreement.

(iii) Notwithstanding any provision to the contrary contained in this Agreement,
but subject to Section 10.2(c)(iv), the aggregate liability of Buyer with
respect to all indemnification claims under Section 10.2(b)(i) (excluding claims
relating to any breach or inaccuracy of a Fundamental Representation) shall be
limited to an amount equal to $1,030,000 in the aggregate.

 

40



--------------------------------------------------------------------------------

(iv) Except for the last sentence of Section 10.2(c)(i), Section 10.2(c) shall
not apply to claims arising out of or based upon any Fraudulent Breach, which
shall not be limited hereunder. Sections 10.2(c)(ii) and Section 10.2(c)(iii)
shall not apply to (A) claims for indemnification under (1) Section 10.2(a)(i)
or 10.2(b)(i) of this Agreement based on any breach or inaccuracy of the
representations and warranties set forth in Section 5.1 (Organization, Good
Standing, Corporate Power and Qualification), Section 5.2 (Due Authorization,
Binding Effect), Section 5.3 (No Conflicts), Section 5.6 (Intellectual Property
– but solely relating to title to the Intellectual Property Assets or the
Intellectual Property Licenses), Section 5.6(b) (Sufficiency of Assets),
Section 5.8(c) (Title to Assets), Section 6.6 (No Finder’s Fees), Section 6.1
(Organization, Good Standing, Corporate Power and Qualification) and Section 6.2
(Due Authorization, Binding Effect) (collectively, the “Fundamental
Representations”), or (2) Section 10.2(a) (ii) or 10.2(b)(ii) of this Agreement,
the liability for all of which shall be limited to the Purchase Price, or to
(B) the last sentence of Section 10.2(a) or 10.2(b) of this Agreement, the
liability for all of which shall be limited to the Purchase Price.

(v) Following the determination that a breach of a representation, warranty,
covenant or agreement has occurred, for purposes of computing any Damages under
this Section 10 with respect to any representation, warranty, covenant or
agreement that is qualified as to materiality by use of the terms “in all
material respects,” or words of substantially equivalent meaning, the amount of
the Damages shall be the entire Damages arising (excluding any and all punitive,
special or exemplary damages) by reason of the breach of such representation,
warranty, covenant or agreement and not merely the amount of such Damages in
excess of the minimum amount that would result in such representation, warranty,
covenant or agreement being breached.

(d) In the event an Indemnified Party shall have or reasonably anticipates a
claim against the Indemnifying Parties, the Indemnified Party shall deliver a
notice of such claim (a “Claim Notice”) with reasonable promptness to the
Indemnifying Party and, in the case of an indemnification claim by the Buyer
Indemnified Parties, to the Escrow Agent to the extent there has not been a
distribution in full of the Escrow Fund. Such Claim Notice shall set forth the
estimated amount of the Damages to the extent reasonably available at such time
(which estimate shall not be conclusive of the final amount of such claim) for
which the Indemnified Party is seeking indemnification hereunder (the “Claimed
Amount”) and a summary in reasonable detail of the basis for the claim (to the
extent reasonably available at such time). The failure to give such notice shall
not affect whether the Indemnifying Parties are liable for indemnification of
the Claimed Amount specified in such Claim Notice unless and only to the extent
that the Indemnifying Party is materially prejudiced thereby. If the Claim
Notice relates to a claim asserted by a Person not party to this Agreement (a
“Third Party Claim”) the Indemnifying Parties shall have the right to control
the defense and settlement of such claim if the Indemnifying Parties give notice
of the intention to do so to the Indemnified Parties within thirty (30) days (or
such lesser number of days set forth in the Claim Notice as may be required by
any court proceeding) after the Indemnifying Parties receive such Claim Notice,
subject to the limitations below, and shall have the right to select and retain
legal counsel, which counsel shall be reasonably satisfactory to the Indemnified
Party, to defend or settle any claim or demand subject to this Section,

 

41



--------------------------------------------------------------------------------

provided that the Indemnified Party shall have the right to retain its own
counsel, at its sole expense, to monitor the defense or settlement of any claim
or demand. By assuming the defense of a claim or demand, the Indemnifying Party
shall be deemed to have conclusively acknowledged its obligation to indemnify
the Indemnified Party with respect to such claim or demand to the extent
required pursuant to this Agreement. In the event that (i) the Indemnifying
Party fails or elects not to assume the defense of the claim in accordance with
this Section, or the Indemnifying Party fails to diligently pursue the defense
of such assumed claim or demand, (ii) an Indemnified Party determines in good
faith that there is a reasonable possibility that an adverse determination with
respect to the proceeding giving rise to such claim for indemnification would be
materially detrimental to the Indemnified Party’s current business or future
business prospects (including the fact that such Third Party Claim involves any
of the employees, customers, suppliers, or any other Persons having beneficial
relationships with the Business), (iii) the claim for indemnification relates to
or arises in connection with any criminal proceeding, action, indictment,
allegation, investigation or any other matter involving a Governmental
Authority; (iv) the claim seeks by a specifically plead motion separate and
distinct from a general claim for relief in a complaint, an injunction or
equitable relief against the Indemnified Party, or (v) under applicable
standards of professional conduct, a conflict of interest on any significant
issue related to such proceeding exists between the Indemnifying Party, on the
one hand, and an Indemnified Party, on the other hand, then in each case the
Indemnified Party shall conduct or re-assume the defense of and shall have the
right to settle any such claim (and the costs and expenses incurred by the
Indemnified Party in connection with such defense or settlement shall be
included in the Damages for which the Indemnified Party may seek indemnification
pursuant to a claim made hereunder). The Indemnifying Parties shall have the
right to receive copies of all pleadings, notices and communications with
respect to the claim and shall have the right to retain its own counsel, at its
sole expense, to monitor the defense or settlement of any claim or demand. The
party conducting the defense of a claim shall only have the right to settle and
compromise any claim or demand if the other party to this Agreement provides its
prior written consent to such settlement or compromise, which consent shall not
be unreasonably withheld or delayed.

(e) Within twenty (20) calendar days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a response, in which
the Indemnifying Party shall either: (i) agree that the Indemnified Party is
entitled to receive the Claimed Amount or the Agreed Amount (in which case:
(A) where the Indemnifying Party is Seller and prior to full distribution of the
Escrow Fund, the response shall be accompanied by a written notice executed by
the Indemnifying Party instructing the Escrow Agent to disburse the Claimed
Amount or the Agreed Amount (as applicable) to the Buyer Indemnified Party, and
(B) where the Indemnifying Party is Seller and following the distribution in
full of the Escrow Fund, Seller shall remit payment of such Claimed Amount or
Agreed Amount to Buyer promptly and in any event within five (5) Business Days
of such response and (C) where the Indemnifying Party is Buyer, Buyer shall
remit payment of such Claimed Amount or Agreed Amount to Seller promptly and in
any event within five (5) Business Days of such response) or (ii) dispute that
the Indemnified Party is entitled to receive any of the Claimed Amount.

 

42



--------------------------------------------------------------------------------

If the Indemnifying Party does not respond within such 20-day period, it will be
deemed to have conceded that the Indemnified Party is entitled to receive the
Claimed Amount.

(f) During the twenty (20) calendar day period following the delivery of a
response from the Indemnifying Party that reflects a Dispute, the Indemnifying
Party and the Indemnified Party shall use good faith efforts to resolve the
Dispute. If the Dispute is not resolved within such twenty (20) calendar day
period, the Indemnifying Party and the Indemnified Party shall submit the
Dispute to binding arbitration, and the provisions of Section 10.3 shall become
effective with respect to such Dispute. If applicable, Seller and Buyer shall
deliver to the Escrow Agent, promptly following the resolution of the Dispute
(whether by mutual agreement, arbitration, judicial decision or otherwise), a
written notice executed by Seller and Buyer instructing the Escrow Agent as to
what (if any) portion of the Escrow Fund shall be disbursed to Buyer and/or
Seller (which notice shall be consistent with the terms of the resolution of the
Dispute). In the event a Dispute is resolved following the distribution in full
of the Escrow Fund, the Indemnifying Party shall pay all amounts payable
pursuant to this Section 10, by wire transfer of immediately available funds,
promptly following the resolution of the Dispute (whether by mutual agreement,
arbitration, judicial decision or otherwise), but in no event more than five
(5) Business Days following the resolution of the Dispute.

10.3 Arbitration.

(a) Any Dispute arising out of or in connection with this Agreement or the
Related Agreements, or the breach, termination or invalidity thereof (including
any controversy or claim sounding in tort), shall be finally settled by
arbitration in accordance with the rules of arbitration then in effect of the
Judicial Arbitration and Mediation Services, Inc. Any party hereto may initiate
a binding arbitration proceeding for the final resolution of any Dispute by
delivering a notice to the other party hereto, describing the Dispute to be
arbitrated. The place of arbitration shall be in Chicago, Illinois.

(b) The arbitration shall be conducted before a single arbitrator jointly
selected by the parties. If the parties are unable to agree upon the arbitrator
within ten (10) days from receipt of the notice with request for arbitration,
the Indemnifying Party and Indemnified Party each shall choose one arbitrator
and the two arbitrators so selected shall select a third arbitrator. The third
arbitrator shall conduct the arbitration.

(c) Notwithstanding any contrary provision of the rules of arbitration then in
effect of the Judicial Arbitration and Mediation Services, Inc., the parties to
the arbitration shall be entitled to undertake discovery in the arbitration as
determined by the arbitrator(s) at his or her discretion; provided, that such
discovery shall not exceed more than (i) 10 witness depositions, plus the
depositions of any expert designated by the other party, (ii) 25
interrogatories, and (iii) 30 document requests. The arbitrator(s) shall have
authority to hear and rule upon all discovery motions.

 

43



--------------------------------------------------------------------------------

(d) Unless otherwise required by law (including securities laws and the rules of
The NASDAQ Stock Market LLC), the parties to this Agreement undertake and agree
that all arbitral proceedings conducted with reference to this arbitration
clause will be kept strictly confidential. This confidentiality undertaking
shall cover all information disclosed in the course of such arbitral
proceedings, as well as any decision or award that is made or declared during
the proceedings. Subject to the limitations described in this Section 10.3(d),
information covered by the confidentiality undertaking in this Section 10.3(d),
may not, in any form, be disclosed by either party to a third party without the
prior written consent of the other party.

10.4 Tax Cooperation. After the Closing, Seller and Buyer agree to cooperate
with each other in connection with any inquiry, audit, determination or
proceeding affecting the Liability of either of them for Taxes, and, in
connection with the determination of any such Liability, each of them shall make
available to each other within a reasonable amount of time, at no cost to the
requesting party, any documents, correspondence, reports, books and records and
any other materials bearing on such Tax inquiry, audit, examination, proceeding
or determination then in the possession of the requested party; provided that
each party shall be reimbursed for any reasonable out-of-pocket expenses it
incurs in assisting another party under this Section 10.4.

10.5 No Other Representations or Warranties. Except for the representations and
warranties contained in Section 5 (as modified by the Seller Disclosure
Schedule) and Section 6, neither Seller nor Buyer, nor any other Person, as
applicable, makes any other express or implied representation or warranty with
respect to Seller, Buyer, the Assets or the Transaction, as applicable, and each
of Seller and Buyer disclaims any other representations or warranties, whether
made by Seller or any of its Affiliates or Buyer or any of its Affiliates, as
applicable, or any of their respective officers, directors, employees, agents or
representatives, including any warranty of merchantability or fitness for a
particular purpose.

10.6 Tax Treatment of Indemnity Payments. Seller and Buyer agree to treat any
indemnity payment made pursuant to Section 10 as an adjustment to the Purchase
Price under this Agreement, unless otherwise required by applicable Legal
Requirements.

SECTION 11 POST-CLOSING RESTRICTIVE COVENANTS.

11.1 Restrictive Covenants.

(a) At all times until the fifth (5th) anniversary of the Closing Date (the
“Restricted Period”), Seller shall not, and shall cause its subsidiaries and
controlled Affiliates not to, directly or indirectly, (i) solicit to employ, or
solicit to provide services to Seller or any of its subsidiaries and controlled
Affiliates, (x) any Transferred Employee who is then currently employed by Buyer
or an Affiliate of Buyer, or (y) any Person with whom Seller had contact in
connection with Buyer’s investigation of the Business or the Business or
negotiation of this Agreement who is then currently employed by Buyer or an
Affiliate of Buyer, or (ii) induce or attempt to induce (x) any Transferred
Employee who is then currently employed by Buyer or an Affiliate of Buyer, or
(y) any Person with whom Seller had contact in connection with Buyer’s
investigation of the Business or the Business or negotiation of this Agreement
who is then currently employed by Buyer or an Affiliate of Buyer, to terminate
his or her employment or association with Buyer or its Affiliates. For purposes
of this Section

 

44



--------------------------------------------------------------------------------

11.1(a), the term “solicit” shall not include generalized searches for employees
through media advertisements, employment firms or otherwise that are not focused
on or directed to (x) any Transferred Employee who is then currently employed by
Buyer or an Affiliate of Buyer, or (y) any Person who participated in the
investigation of the Business or the Business or negotiation of this Agreement
who is then currently employed by Buyer or an Affiliate of Buyer.

(b) At all times during the Restricted Period, Seller shall not, and shall cause
its subsidiaries and controlled Affiliates not to, directly or indirectly
(i) purchase or otherwise enter into any marketing, referral or similar
arrangements to use any search engine, Internet portals or other sources of
Internet referral traffic, including Google, Bing, Yahoo, Ask, Facebook, Groupon
and the like with respect to any of the search terms listed on Schedule 11.1
hereto or (ii) engage directly in the provision of team apparel, work wear,
spirit jerseys (including billboard prints), fan jerseys, varsity jackets and
letterman jackets, corporate apparel and custom embroidered team uniforms and
custom embroidered jackets.

11.2 Certain Acknowledgements.

(a) Seller acknowledges and agrees that Buyer may be irreparably harmed if
Seller or its subsidiaries or controlled Affiliates in any other manner breach
the covenants contained in this Section 11 (the “Restrictive Covenants”) and
that any such breach would result in a substantial loss of goodwill by Buyer.
Seller further acknowledges and agrees that the Restrictive Covenants and
agreements set forth in this Section 11 were a material inducement to Buyer to
enter into this Agreement and to perform its obligations hereunder, and that
Buyer would not obtain the full benefit of the bargain set forth in this
Agreement as specifically negotiated by the parties hereto if Seller breached
the provisions of this Section 11. Seller acknowledges that the restrictions set
forth in this Section 11 are reasonable and necessary to protect the goodwill of
the Business being purchased by Buyer hereunder. If, at the time of enforcement
of the Restrictive Covenants, a court shall hold that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable Legal Requirements.

(b) If either Seller or a subsidiary or controlled Affiliate of Seller breaches,
or threatens to commit a breach of, any of the Restrictive Covenants, Buyer
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the others and severally enforceable, and each of which
is in addition to, and not in lieu of, any other rights and remedies available
to Buyer at law or in equity:

(i) the right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
Buyer and that money damages would not provide an adequate remedy; and

 

45



--------------------------------------------------------------------------------

(ii) the right and remedy to require Seller or such subsidiary or controlled
Affiliate to account for and pay over to Buyer any profits, monies, accruals,
increments or other benefits derived or received by such Person as the result of
any transactions constituting a breach of the Restrictive Covenants.

SECTION 12 TERMINATION.

12.1 Termination. This Agreement may be terminated, and the transactions
contemplated herein may be abandoned, at any time on or prior to the Closing
Date:

(a) with the mutual written consent of Seller and Buyer;

(b) by Seller or Buyer, if the Closing shall not have taken place on or before
April 15, 2015 (the “Termination Date”); provided, that the right to terminate
this Agreement under this Section 12.1(b) shall not be available to (i) Seller
if the failure of Seller to fulfill any of its obligations under this Agreement
caused the failure of the Closing to occur on or before such date or if the
failure is of the condition set forth in Section 9.5 attributable to any claim
or proceeding challenging the Transaction, which, in such case, the Seller shall
have the right to terminate this Agreement under this Section 12.1(b) if the
Closing shall not have taken place on or before September 30, 2015, or
(ii) Buyer if the failure of Buyer to fulfill any of its obligations under this
Agreement caused the failure of the Closing to occur on or before such date;

(c) by Seller or Buyer if any permanent injunction or other order of a
Governmental Authority of competent authority preventing the consummation of the
Transaction shall have become final and non-appealable;

(d) by Seller or Buyer if there shall be any statute, rule, regulation or order
enacted, promulgated or issued or deemed applicable to the Transaction by any
Governmental Authority that would make consummation of the Transaction illegal;

(e) by Seller if any of the conditions set forth in Section 9 shall have become
incapable of fulfillment on or prior to the Termination Date, as such date may
be extended pursuant to Section 12.1(b), and shall not have been waived by
Seller, unless the failure of such condition is the result of a material breach
of this Agreement by Seller; or

(f) by Buyer if any of the conditions set forth in Section 8 shall have become
incapable of fulfillment on or prior to the Termination Date, as such date may
be extended pursuant to Section 12.1(b), and shall not have been waived by
Buyer, unless the failure of such condition is the result of a material breach
of this Agreement by Buyer.

In the event of termination by Seller or Buyer pursuant to this Section 12.1
(other than Section 12.1(a)), written notice thereof shall be given to the other
party.

 

46



--------------------------------------------------------------------------------

12.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 12.1, all obligations of the parties hereunder shall terminate, except
for the obligations set forth in Section 7.6 (Publicity) and all of Section 13
(and any related definitional provisions set forth in Section 1) which shall
survive the termination of this Agreement, and except that no such termination
shall relieve any party from liability for any prior breach of this Agreement.

In the event of the termination of this Agreement solely in accordance with
Section 12.1(e) or 12.1(f), but only if such termination is the result of a
condition set forth in Section 8 or Section 9 (as applicable) and within the
non-terminating party’s control being incapable of fulfillment due to the
material breach of this Agreement by the non-terminating party, the Party in
material breach of this Agreement shall be liable to the other party to this
Agreement for all reasonable costs and expenses (including fees and expenses of
professionals) incurred by such other party directly in connection with this
Agreement and the transaction (including costs of enforcement) following
November 7, 2014 (excluding any and all punitive, special or exemplary damages),
which shall be the terminating party’s sole and exclusive remedy for any Damages
arising from or relating to termination of this Agreement and the Transaction.

If this Agreement is terminated by Buyer or Seller pursuant to Section 12.1(c)
or 12.1(d) by reason of any claim, proceeding or order challenging the
Transaction, then within sixty (60) days after the date of termination of this
Agreement, Seller shall pay to Buyer all reasonable costs and expenses
(including fees and expenses of professionals) incurred by Buyer directly in
connection with this Agreement and the transaction following November 7, 2014
(excluding any and all punitive, special or exemplary damages), provided
however, that in no event shall the amount paid pursuant to this paragraph
exceed $250,000. The recovery of any amount pursuant to this paragraph shall be
Buyer’s sole and exclusive remedy for any Damages arising from or relating to
termination of this Agreement and the Transaction.

SECTION 13 GENERAL PROVISIONS.

13.1 Notices. All notices, requests, consents, and other communications required
or permitted hereunder shall be in writing and shall be personally delivered,
mailed using first-class, registered, or certified mail, postage prepaid, faxed
or sent by electronic mail to the following addresses or to such other address
as the parties hereto may designate in writing:

Seller:

CafePress Inc.

6901 Riverport Drive

Louisville, Kentucky 40258

Attn: General Counsel

Fax:

Email:

with a copy to, which shall not constitute notice:

Pillsbury Winthrop Shaw Pittman LLP

2550 Hanover Street

 

47



--------------------------------------------------------------------------------

Palo Alto, CA 94304

Attn: Jorge del Calvo

Fax: (650) 233-4545

Email: jorge@pillsburylaw.com

Buyer:

Logo Sportswear Inc.

c/o Gladstone Investment Corporation

1521 Westbranch Drive

Suite 100

McLean, VA 22102

Attn: Portfolio Management

Fax: (703) 287-5801

and

Digital Fuel Capital, LLC

339 Auburn Street

Suite 12

Newton, MA 02446

Attn: Carson Biederman

Fax: (617) 467-6801

Email: carson@digitalfuelcapital.com

with a copy to, which shall not constitute notice:

Dickstein Shapiro LLP

1825 Eye Street, N.W.

Washington, D.C. 20006-5403

Attn: Emanuel Faust, Jr.

Telephone: (202) 410-3127

Fax: (202) 420-2201

Email: fauste@dicksteinshapiro.com

All such notices, requests, consents and other communications shall be deemed to
be properly given (a) if delivered personally to the address as provided in this
Section, upon delivery, (b) if delivered by facsimile transmission or electronic
mail to the facsimile number or email address as provided for in this
Section 13.1 upon delivery confirmation if sent during normal business hours of
the recipient; if not, then on the next Business Day, (c) if sent by registered
or certified mail, three (3) Business Days after the same has been deposited in
the mail, addressed and postage prepaid as set forth above and (d) if delivered
by overnight courier to the address as provided in this Section 13.1, on the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 13.1). Any party from time to
time may change its address, facsimile number or other information for the
purpose of notices to that party by giving notice specifying such change to the
other party hereto.

 

48



--------------------------------------------------------------------------------

13.2 Expenses. Each party will pay for its own legal, accounting, investment
banking or valuation services, and any and all other costs and expenses incurred
with respect to the transactions contemplated hereby and the negotiation and
execution of this Agreement. The costs and expenses charged by the Escrow Agent
to open, maintain and operate the Escrow Fund shall be shared equally by the
Seller and the Buyer.

13.3 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when executed by the parties hereto and
delivered shall be deemed to be an original, and all such counterparts taken
together shall be deemed to be but one and the same instrument. This Agreement
may be executed and delivered by facsimile or .PDF signature, and upon such
delivery the facsimile signature or .PDF signature will be deemed to have the
same effect as if the original signature had been delivered to the other party.

13.4 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the state of Delaware,
excluding that body of law pertaining to conflicts of laws.

13.5 Integration and Construction. This Agreement, the Confidentiality Agreement
and the Related Agreements (including in each case all schedules and exhibits
hereto or thereto) shall comprise the complete and integrated agreement of the
parties hereto and shall supersede all prior agreements, written or oral, on the
subject matter hereof. Upon the Closing, the Confidentiality Agreement shall
terminate and be of no further force and effect. Any captions to, or headings
of, the sections of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation of this Agreement. Where the context so requires, words used in
any gender shall be deemed to include other genders, and the singular number
shall include the plural and vice versa. Unless the context requires otherwise,
wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed followed by the words “without limitation.” The
Recitals appearing at the beginning of this Agreement, and the Exhibits and
Schedules attached hereto, are hereby incorporated into and are deemed to
constitute a part of the operative text of this Agreement. Each party hereto and
such party’s counsel have had the full opportunity to review and comment upon,
and have reviewed and commented upon, this Agreement, and any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement or any
Exhibits or Schedules attached hereto.

13.6 Waivers and Amendments. No amendment, modification, supplement or waiver of
any provision of this Agreement, and no consent to any departure therefrom, may
in any event be effective unless in writing and signed by the party or parties
affected thereby, and then only in the specific instance and for the specific
purpose given. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

49



--------------------------------------------------------------------------------

13.7 Injunctive Relief. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to enforce the terms of this Agreement by a decree
of specific performance without the necessity of proving the inadequacy of
monetary damages as a remedy and to obtain injunctive relief against any breach
or threatened breach, and each party agrees to waive any requirement to post any
bond in connection with obtaining such relief.

13.8 Successors and Assigns. This Agreement may not be assigned by any party
hereto without the prior written consent of the other parties; provided, that
Buyer may, without the prior written consent of Seller, assign any or all of its
rights or obligations under this Agreement to any Affiliate of Buyer. Subject to
the foregoing, this Agreement and the provisions hereof shall be binding upon
and inure to the benefit of each of the parties and their successors and
assigns.

13.9 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.

13.10 Time of Essence. Time is of the essence of each and every term, condition,
obligation, and provision hereof.

13.11 No Third Party Beneficiaries. Except as expressly provided by this
Agreement, nothing in this Agreement, express or implied, is intended to or
shall (a) confer on any Person other than the parties to this Agreement and
their respective permitted successors or assigns any rights (including, without
limitation, third party beneficiary rights), remedies, obligations or
liabilities under or by reason of this Agreement or (b) constitute the parties
to this Agreement as partners or as participants in a joint venture. Except as
expressly provided by this Agreement, this Agreement shall not provide third
parties with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

BUYER:

LOGO SPORTSWEAR INC.,
a Delaware corporation

By:

/s/ Carson Biederman

Name: Carson Biederman

Title:

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

SELLER :

CAFEPRESS INC.
a Delaware corporation

By:

/s/ Garett Jackson

Name: Garett Jackson

Title: Chief Financial Officer

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

www.logosportswear.com

www.teamsportswear.com

www.logosoftwear.com and

www.Tfund.com



--------------------------------------------------------------------------------

Schedule 1.1

(ff) Employees

See Schedule 7.2 Target Employees

(aaa)(i) Seller Knowledge Individuals

Patrick Cerreta

Thomas Kordik

(aaa)(ii) Buyer Knowledge Individuals

Carson Biederman

Steve Owens



--------------------------------------------------------------------------------

Schedule 2.1(c)

Assigned Contracts

(i) Contracts

School Information Terms of Use Agreement*1

Maintenance Agreement dated December 31, 2013 by and between Connecticut
Business Systems, LLC and Seller

Commercial Services Agreement dated August 29, 2013 by and between Cox Rhode
Island Telcom, LLC and Seller

Agreement for Service dated January 16, 2014 by and between EarthLink Business,
a subsidiary of EarthLink, Inc. and Seller

Order Form dated June 27, 2013 by and between eKomi Ltd. and Seller

LexiConn Internet Services, Inc. Subscriber Agreement*

Client Agreement dated December 30, 2014 by and between The MAIL Group and
Seller

PayPal User Agreement*

Hosting Services Agreement dated June 7, 2012 by and between Rackspace US, Inc.
and Seller**2

Hosting Services Agreement dated June 20, 2012 by and between Rackspace US, Inc.
and Seller**

ROI Revolution Tracking Code Technology License Agreement dated March 28, 2014
by and between ROI Revolution, Inc. and Seller

ShopSite, Incorporated Software License Agreement*

WePay, Inc. Terms of Service*

Subcontrator Agreement dated April 16, 2008 by and between Computerized
Embroidery Company and Seller**

Subcontrator Agreement dated October 13, 2009 by and between Dubow Textile and
Seller

 

1  *This Agreement consists only of an online Terms of Service document and no
underlying agreement.

2  ** As of the date hereof, a fully executed version of the Agreement has not
been located; Seller confirms that the agreement is in effect.



--------------------------------------------------------------------------------

Subcontrator Agreement dated April 19, 2010 by and between Rockland Embroidery,
Inc. and Seller

Subcontrator Agreement dated February 8, 2010 by and between Stahls’ Decorating
Fulfillment

Center and Seller

Subcontrator Agreement dated November 19, 2010 by and between Stitch Designers
Inc. and Seller

Subcontrator Agreement dated February 5, 2010 by and between Visual Promotions,
LLC and Seller

Agreement dated December 23, 2008 by and between Steve Roberts and Seller, as
amended by that certain Repurchase and Cancellation of Stock Option, dated
April 2, 2012

Contractor Services Agreement dated May 28, 2014 by and between GradientWave,
LLC and Seller

Statement of Work #1 dated May 28, 2014 by and between GradientWave, LLC and
Seller

Statement of Work #2 dated December 31, 2014 by and between GradientWave, LLC
and Seller

(ii) Leases

Lease dated July 1, 2008 by and between Cornwall Properties, LLC, as Landlord,
and Seller, as Tenant, as amended.

(iii) Intellectual Property Licenses

Letter Agreement dated August 13, 2007 by and between Dakota Collectibles and
Seller.

License Agreement dated April 13, 2010 by and between Action Illustrated and
Seller.*



--------------------------------------------------------------------------------

Schedule 2.1(d)

Purchased Assets: Intellectual Property Registrations

Registered Trademarks:

 

               Filing    Registration    Registration     

Jurisdiction

  

Title

  

Serial No.

  

Date

  

No.

  

Date

  

Status

      77-479376    5/20/2008    3629953    6/2/2009    Issued - §8

USPTO

   Logo Sportswear.com                due                   6/2/2015      
77-479426    5/20/2008    3629954    6/2/2009    Issued - §8

USPTO

   Team Sportswear.com                due                   6/2/2015

USPTO

   TFUND    86-465195    11/26/2014    N/A    N/A    Pending

Copyrights:

 

Type

  

Registration No.

  

Registration

Date

  

Title

  

Claimant

Text

   TX0007552537    6/8/2012    LogoSportswear.com    CafePress Inc.         
Website Version 1   

Text

   TX0007616247    10/29/2012    LogoSportswear.com    CafePress Inc.         
Website Version 2   

Text

   TX0007799974    6/6/2013    LogoSportswear.com    CafePress Inc.         
Website Version 3   

Text

   TX0007658852    10/29/2012    TeamSportswear.com    CafePress Inc.         
Website Version 1   

Text

   TX0007756169    6/6/2013    TeamSportswear.com    CafePress Inc.         
Website Version 2   

Text

   TX0007883553    11/14/2013    TeamSportswear.com    CafePress Inc.         
Website Version 3   

Text

   TX0007623922    10/25/2012    CustomTshirts.com    CafePress Inc.         
Website Version 1   

Text

   TX0007756195    6/6/2013    CustomTshirts.com    CafePress Inc.         
Website Version 2   

Text

   TX0007883560    11/14/2013    CustomTshirts.com    CafePress Inc.         
Website Version 3   

Text

   TX0007801678    11/11/2013    Tfund Website    CafePress Inc.         
Version 1   



--------------------------------------------------------------------------------

Domain Names:

4PRINT.CO

ATHLETIC-JERSEYS.COM

BANNERDESIGNTEMPLATES.COM

BASKETBALLUNIFORMS.CO

BIGTALLAPPAREL.COM

CHAMPIONSHIPTSHIRTS.COM

CONNECTICUTBASKETBALL.NET

COOLSHIRTSHOPS.COM

COOLTSHIRTSHOPS.COM

COTTONORGANICSHIRTS.COM

COTTONORGANICTEES.COM

COTTONORGANICTSHIRTS.COM

CUSTOM-APPAREL.COM

CUSTOM-SWEATS.COM

CUSTOM-UNIFORMS.CO.UK

CUSTOMBANNERDESIGNER.COM

CUSTOMBANNERSFAST.COM

CUSTOMBANNERSSIGNS.COM

CUSTOMDIGITALBANNERS.COM

CUSTOMDIGITALSHIRTS.COM

CUSTOMDIGITALSIGNS.COM

CUSTOMDIGITALTSHIRTS.COM

CUSTOMFANJERSEYS.COM

CUSTOMGOLFBALLSFAST.COM

CUSTOMJERSEY.CO.UK

CUSTOMJERSEYS.CO

CUSTOMORGANICSHIRTS.COM

CUSTOMORGANICSPORTSWEAR.COM

CUSTOMORGANICTSHIRTS.COM

CUSTOMSHIRTMARKETPLACE.

COM CUSTOMSHIRTSFAST.COM

CUSTOMSIGNSFAST.COM

CUSTOMSIGNSFAST.NET

CUSTOMSPORTSWEAR.CO.UK

CUSTOMSPORTSWEAR.COM

CUSTOMSWEATSHIRTSFAST.COM

CUSTOMTSHIRTMARKETPLACE.COM

CUSTOMTSHIRTS.COM

CUSTOMTSHIRTSFAST.CO.UK

CUSTOMTSHIRTSFAST.COM

CUSTOMWORKAPPAREL.COM

CUSTOMWORKJACKETS.COM

CUSTOMWORKUNIFORMS.COM

CUSTOMWORKWEAR.COM

DIGITALTSHIRTPRINTER.COM



--------------------------------------------------------------------------------

DIGITALTSHIRTPRINTING.COM

EMBROIDER-CAPS.COM

EMBROIDER-POLOS.COM

EMBROIDERED-SPORTSWEAR.

COM FULLCOLORSHIRTS.COM

FUNDRAISE4CHARITYEVENTS.COM

FUNDRAISEFORCHARITYEVENTS.COM

FUNDRAISERS4CHARITY.COM

FUNDRAISERSFORCHARITY.COM

FUNDTE.ES

GOLFBALLPHOTOS.COM

GOLFSIGNSFAST.COM

GOLFTEESIGNS.NET

GOLFTEESIGNSFAST.COM

GROUPPRINTS.COM

IMPRINTEDBANNERS.COM

IMPRINTEDPROMOPRODUCTS.COM

IMPRINTEDSPORTSWEAR.COM

INKEARNERS.COM

LOGO-SPORTSWEAR.CO.UK

LOGO-SPORTSWEAR.COM

LOGOGOLFWEAR.COM

LOGOSOFTWEAR.CO

LOGOSOFTWEAR.CO.UK

LOGOSOFTWEAR.COM

LOGOSPORTSWEAR.BIZ

LOGOSPORTSWEAR.CO

LOGOSPORTSWEAR.COM

LOGOSPORTSWEAR.INFO

LOGOSPORTSWEAR.MOBI

LOGOSPORTSWEAR.NET

LOGOSPORTSWEAR.US

LOGOTSHIRTDESIGNS.COM

LSW.MX

MADETOORDERSHIRTS.COM

MASCOTTSHIRTDESIGNS.COM

MERCHRUSH.COM

ONLINEBANNERDESIGNER.COM

ONLINEEMBROIDERYDESIGN.COM

ONLINEEMBROIDERYDESIGNER.COM

ONLINESIGNDESIGNER.COM

ORGANIC-TSHIRTS.COM

PERSONALIZEBAGS.COM

PERSONALIZECHRISTMASGIFTS.COM

PERSONALIZEDSHIRT.COM

PERSONALIZEDTEE.COM



--------------------------------------------------------------------------------

PERSONALIZEGOLFBALLS.COM

PERSONALIZEMUGS.COM

PERSONALIZEPRODUCTS.COM

PERSONALIZESTOCKINGS.COM

PERSONALIZETEES.COM

PERSONALIZETOTES.COM

PERSONALIZEUNIFORMS.COM

POLITICALCAMPAIGNBANNERS.COM

POLITICALCAMPAIGNPRODUCTS.COM

POLITICALCAMPAIGNSHIRTS.COM

POLITICALCAMPAIGNTSHIRTS.COM

POLITICALPRODUCT.COM

POTOFSOLD.COM

PREP-SPORTSWEAR.COM

PRINT-APPAREL.COM

PRINT-BAGS.COM

PRINT-GOLFBALLS.COM

PRINT-JERSEYS.COM

PRINT-MOUSEPADS.COM

PRINT-SWEATS.COM

PRINT-SWEATSHIRTS.COM

PRINT-TEES.COM

PRINT-TOTES.COM

PRINT-TOWELS.COM

PRINTED-JERSEYS.COM

PRINTORGANICSHIRTS.COM

PRINTORGANICTSHIRTS.COM

PRINTSHIRTSFAST.COM

PRINTTEESFAST.COM

PRINTTSHIRTSFAST.COM

REFEREE-SHIRTS.COM

REFEREE-UNIFORMS.COM

SCHOOL-SHIRTS.COM

SCHOOL-SPORTSWEAR.CO.UK

SCHOOL-SPORTSWEAR.COM

SCHOOLSPORTSWEAR.COM

SCHOOLSPORTSWEAR.INFO

SCHOOLTSHIRTDESIGNS.COM

SCHOOLTSHIRTSHOPS.COM

SELLSCHOOLSPORTSWEAR.COM

SELLSPORTSWEAR.CO.UK

SELLSPORTSWEAR.COM

SELLTEAMSPORTSWEAR.COM

SELLTEAMWEAR.COM

SHARETHREADS.COM

SHIRT-SHOPS.COM



--------------------------------------------------------------------------------

SHOPCUSTOMSHIRTS.COM

SOFTBALLUNIFORMS.CO

SOURCETEE.COM

SPORTSTSHIRTDESIGNS.COM

SPORTSTSHIRTSHOPS.COM

T-FND.COM

T-FUND.COM

T-FUND.NET

T-FUNDS.COM

TEAFUNDS.COM

TEAM-JERSEY.COM

TEAM-SPORTSWEAR.COM

TEAM-UNIFORMS.CO.UK

TEAMBANDUNIFORMS.COM

TEAMBASEBALLUNIFORMS.COM

TEAMCHEERLEADINGUNIFORMS.COM

TEAMEXPRESS.CO

TEAMFOOTBALLUNIFORMS.COM

TEAMHOCKEYUNIFORMS.COM

TEAMJERSEYDESIGN.COM

TEAMLACROSSEUNIFORMS.COM

TEAMMASCOTDESIGNS.COM

TEAMSOCCERUNIFORMS.COM

TEAMSOFTBALLUNIFORMS.COM

TEAMSPIRITWEAR.COM

TEAMSPORTSWEAR.CO

TEAMSPORTSWEAR.COM

TEAMSPORTSWEAR.MOBI

TEAMTENNISUNIFORMS.COM

TEAMTRACKUNIFORMS.COM

TEAMUNIFORMDESIGN.COM

TEAMUNIFORMDESIGNS.COM

TEAMUNIFORMSBASKETBALL.COM

TEAMUNIFORMSUBLIMATION.COM

TEAMVOLLEYBALLUNIFORMS.COM

TEAMWORKATHLETIC.CO

TEE-FUND.COM

TEE-FUND.NET

TEE-FUND.US

TEE-FUNDS.COM

TEECASH.COM

TEEFIRE.COM

TEEFLOCK.COM

TEEHERD.COM

TEEJUMP.COM

TEEJUMP.NET



--------------------------------------------------------------------------------

TEEKICK.COM

TEERISE.COM

TEESIGNSFAST.COM

TEESRAISE.COM

TFND.ME

TFND.US

TFUND.COM

TFUND.ME

TFUND.US

TFUNDS.COM

TSHIRT-SHOPS.COM

TSHIRTDESIGNTEMPLATES.COM

UNIFORMSBASKETBALL.COM

UNIFORMSUBLIMATION.COM

VARSITY-JACKETS.COM

WEBCONSULTANTCOACH.COM

WWWTEEFUND.COM

WWWTFUND.COM

WWWTFUNDS.COM

(ii)

 

Trademark

LOGO [g884926dsp_218a.jpg] LOGO SPORTSWEAR and design LOGOSPORTSWEAR LOGO
[g884926dsp_218b.jpg] LOGOFAN stylized LOGOFAN LOGO [g884926dsp_218c.jpg]
LOGOFANS stylized LOGOFANS LOGO [g884926dsp_218d.jpg] TFUND ORIGINAL and design
LOGO [g884926dsp_218e.jpg]



--------------------------------------------------------------------------------

Trademark

TFUND EMBROIDERED and design

LOGOBUYERS

THE LOGOBUYERS’ GUIDE

LOGO REWARDS

LOGO

LOGOLOCKER

SHARE & SELL

TEAM SPORTSWEAR

LOGO [g884926dsp_219a.jpg]

TEAM SPORTSWEAR stylized

LOGO [g884926dsp_219b.jpg]

TEAM SPORTSWEAR and design

LOGO [g884926dsp_219c.jpg]

TEAM FAN stylized

LOGO [g884926dsp_219d.jpg]

TEAM FANS stylized

LOGO [g884926dsp_219e.jpg]

TFUND and design

LOGO [g884926dsp_219f.jpg]

LOGO SPORTSWEAR and design

LOGO [g884926dsp_219g.jpg]

TEAM SPORTSWEAR and design

THE TFUND MARKETPLACE



--------------------------------------------------------------------------------

Trademark

LOGO [g884926dsp_220a.jpg]

SATISFACTION GUARANTEE LOGOSPORTSWEAR and design

LOGO [g884926dsp_220b.jpg]

NEW LOGO REWARDS and design

LOGO [g884926dsp_220c.jpg]

LOGO GIVEBACK

LOGOSPORTSWEAR.COM

THE TEAMSPORTSWEAR DIFFERENCE

THE TEAMSPORTSWEAR ADVANTAGE

LOGO [g884926dsp_220d.jpg]

CUSTOM TSHIRTS and design

YOUR LOGO IS OUR BUSINESS!



--------------------------------------------------------------------------------

Schedule 2.1(e)

Purchased Assets: Tangible Assets

 

Total
Count

    

Item

  23       Straight Desks   11       Mini Desk < 5ft   23       L Desk   12   
   Cubical Stations   1       U-Desk   131       Chairs   13       Whiteboards  
178       Monitors   4       Windows Laptops   99       Windows Computers   30
      Linux Computers/Laptops   1       Scanner   1       I1 Color Calibration
System   51       Phones   5       Walkie Talkie   3       Tablet   2       Mac
  4       Multifunction Printer   9       Color Office Printer   7       BW
Office Printer   3       Water Cooler   7       Bulletin Board   40      
Barcode Scanner   1       Phone system   2       Managed Switch   32       8port
Gigabit Switch   5       Battery Backup   22       Book/Office Storage Shelf   1
      Label Printer   1       IP Camera



--------------------------------------------------------------------------------

  1    Gas Grill   1    Trailer   1    Eye Wash Station   1    Power Washer   1
   Air Compressor   1    Air Compressor Heater   2    Exposure Unit   1    SR97
Ventilation System   4    Flash Unit   4    Screenprint Carousel   4    Electric
Dryer   1    Viper Spray Unit   3    BQ Printer   2    Epson Printer   8    Mini
Refrigerator   2    Full Size Refrigerator   1    Soda Machine   1    Time Clock
  1    Pallet Jack   1    Hand Truck   1    Dolly   11    Carts   54    Product
Shelf   9    Wheeled Shelf   2    Conference/Lunch Table   11    Folding Table  
37    Production Table   16    Misc Table   4    2 Drawer Filing Cabinet   3   
4+ Drawer Filing Cabinet   3    2 Drawer Lateral Filing Cabinet   3    4 Drawer
Lateral Filing Cabinet   7    AC Unit   2    Electric Generator   1    Badge
Printer   7    Pneumatic Heat Press   1    Clam Shell Heat Press   1    Mug
Press   2    Cad Cutter   3    Versacamm Printer   2    Sublimation Printer



--------------------------------------------------------------------------------

  2    4 Head Embroidery Machine   4    2 Head Embroidery Machine   3    Single
Head Embroidery Machine   1    Mini Single Head Embroidery Machine   1    Ioline
Cutter   1    TV   1    Copy Machine   1    TelyHD   1    Projector   1   
Projector Screen   1    Conference Phone   1    T1   1    Cable Modem   1   
U-Verse DSL Modem   2    Core switch 24 port stacked   2    KVM Switch   2   
SonicWall   1    Netbotz Environment Monitor   1    KVM Console   1    Direct
Attached Storage RAID 10   2    VM Host   1    APC Battery Backup   1    Rack
System   4    Miraki Wifi Access Point   1    Cadcut Laser Guides   5    Table
Top Shelves   2    Ladder   3    Keurig   2    Toaster   4    Microwave   1   
Air Purifier   1    Check Reader   2    Heat Gun   1    SR97 Spray Gun   2   
Drawing Tablet



--------------------------------------------------------------------------------

Schedule 2.1(f)

Purchased Assets: Permits

None, except any applicable local business license.



--------------------------------------------------------------------------------

Schedule 2.1(j)

Excluded Books and Records



--------------------------------------------------------------------------------

Schedule 2.3

Assumed Liabilities

All of the following liabilities of the Business:3

Accounts Payable

Tfund commission payable

PTO accrual

Accrued Liabilities – general

Accrued Liabilities – other

Allowance for sales returns

LT portion of deferred rent

Obligations for the performance of the Assigned Contracts from and after the
Closing Date

Employment-Related Liabilities

Other than PTO accrual, which is set forth above, all compensation (including
salary, wages, commissions, bonuses, incentive compensation, overtime, premium
pay and shift differentials), benefits and benefit claims, severance and
termination pay, notice and benefits under all applicable federal, state or
local Legal Requirement and under any plan, policy, practice or agreement and
all other Liabilities, in each case accruing, incurred or arising as a result of
employment or separately from employment with Buyer or its Affiliates, on or
after the applicable Employment Commencement Date with respect to Transferred
Employees.

All Liabilities and obligations for Taxes relating to the Business , the
Purchased Assets or the Assumed Liabilities for any taxable period beginning on
or after the Closing Date.

All other Liabilities and obligations arising out of or relating to Buyer’s
ownership or operation of the Business and the Purchased Assets on or after the
Closing.

 

3  Pulled this from the most recent flip of the APA from DS.



--------------------------------------------------------------------------------

Schedule 7.2

Target Employees

 

Last Name   

First

Name

Allard    Erica Baird    Dan Balanda    Brian Bessette    Christopher Bone   
Elizabeth Brosnahan    Kevin Calzone    Cindy Cascagne    Gerald Ceballos   
Anthony Cerreta    Patrick Collins    Meghan Couturier    Lillian Daddona   
John Dale    John Dara    Seth Davidson    Haley Davis    Ethan Davis    Joshua
Dease    Acacia DeFilippo    Nick Dellabernarda    Brian Delli Carpini   
Stefano DeNeen    Adrienne Dibbles    Taneesha Duah    Akua Dunham    Jacqueline
Durso    Chris Ebron    Nigee Eckstein    Martin Ernandez    Michelle Ferguson
   Joshua Finnegan    Colleen Finnegan    David Finnegan    Matthew Fulton   
Nancy Futia    Patric Galeano    Nelson



--------------------------------------------------------------------------------

Gelinas Melissa Gersten Jesse Golia Mary Ann Grahn Tammy Graves Doug Greene
Zachary Halloran Theresa Harper Kelli Harris Russell Hart Jeff Hearn Grady
Hedges Shelley Heeren Melanie Hogan Mike Hughes Nick Iles Louise Jackson Sarah
Kane Shannon Kieley Thomas Kordik Thomas Kozlowski Stephen Kristjansson Amber
Laferriere Danielle Lauria Erica Lavoie Michael Levine Michael Luby Toro Maino
Sandra Majewski Rachel Mariani Juan Martin Jeff McCarthy Shane Menard Jaclyn
Messier Matthew Meyers Gloria Micloskey David Montauti Joseph Moran Ashley
Morneau Elizabeth Mullin Francis Nethercott Shannon O’Brien Patricia Orosz Jan



--------------------------------------------------------------------------------

Palmer Michael Perez Jose Perugini Wanda Pigeon Terry Ramos Timothy Remillard
Wendy Reynolds Jennifer Rojas Damary Romano Joseph Rose Tiffany Russo Daniel
Russo Theresa Sandoval Nadia Santiago Celeste Sarachek Cynthia Savage Devonte
Savage Kiana Savold Mary Sawicki Lukosz Sheren Ryan Simler Mary Smith Michael
Snedeker Shane Srivastava Sneh Suazo Jimmy Swan Frederick Tanner Kaycee Taylor
Janet Taylor Jordan Turner Anne Vassallo Kyle Virgulto Dominic Vitols Eric Vlad
Daniela Wat Linda Waters Jonathan Williamson Trent Wilson Heather Wood Linda
Wright Trenton Zappone John



--------------------------------------------------------------------------------

Schedule 7.4

Exceptions to Preservation of Business



--------------------------------------------------------------------------------

Schedule 8.7

Third Party Consents Required for Closing

None.



--------------------------------------------------------------------------------

Schedule 11.1(b)

LogoSportswear.com

Logo Sportswear

Logosportsware.com

Logosoftwear.com

Logosoftwear.com

logo softwear

logo sports

logosoftware

logosports.com

logo.com

logosoft

logowear

8775355646

877-535-5646

imprintedpromoproducts.com

bigtallapparel.com

logogolfwear.com

TeamSportswear.com

Team Sportswear.com

Team Sportswear

TeamSportswear

TeamSportsware.com

TeamSportsware

TeamSports

Team Sports

tfund

Tfund.com

tfunding

t fund com

tfundcom

www tfund com

www.tfund.com

tfunds

teefund

tee fund

teekick

teejump

tee kick

tee jump

customtshirts.com

customtshirt.com

customtshirtscom



--------------------------------------------------------------------------------

custom-t-shirts.com

customshirts.com

customteeshirts.com

custom tshirts.com

www.customtshirts.com

customteeshirt.com

A4

ASW

Adams

Adidas

Alleson

Alo

Apollo Embroidery

ApolloEmbroidery

Ash City

AshCity

Ash Worth

Ashworth

AugustaSportswear

Augusta Sportswear

Augusta

Authentic

Authentic Pigment

AuthenticPigment

Bag Edge

BAGedge

Badger Sports

BadgerSports

Barbarian

Bayside

Blue Generation

BlueGeneration

Boxer Craft

Boxercraft

Bright Line

Brightline

Brine

Brooks Brothers

BrooksBrothers

Brook Stone

Brookstone

Browning

Bulwark



--------------------------------------------------------------------------------

Burnside

Callaway Golf

CallawayGolf

CalvinKlein

Calvin Klein

Canvas

Carhartt

Champion

Charles River

CharlesRiver

Chef Designs

ChefDesigns

Chestnut Hill

ChestnutHill

Cliff Keem

CliffKeen

Clique

Cobble Stone

Cobblestones

CodeV

Code V

Codefive

Code five

Columbia

Columbia Sportswear

ColumbiaSportswear

Comfort Colors

ComfortColors

Core 365

Core365

Corner stone

Cornerstone

Cruisin USA

CruisinUSA

Cutter and buck

cutter & buck

Cutter&Buck

Day Star Apparel

DayStarApparel

Dickies

Dickies Medical

DickiesMedical

District

Doggie Skins



--------------------------------------------------------------------------------

DoggieSkins

Dri-Duck

Dun Brook

Dunbrooke

Eagle USA

EagleUSA

Eddie Bower

Eddie Bauer

EddieBauer

Edwards

Everyday Designs

EverydayDesigns

Fahrenheit

French Toast

FrenchToast

Game

Gemline

Golf Tee Printers

GolfTeePrinters

Greg Norman

GregNorman

Hartwell

HighFive

Hilton

Holloway

Horace Small

HoraceSmall

ILMigliore

Izod

Jay America

J America

JAmerica

Jetline

Jockey

Jonathan Corey

JonathanCorey

KC

LAT

Lacoste

Landway

MV Sport

MVSport

Magic Headwear

MagicHeadwear

Majestic



--------------------------------------------------------------------------------

Marmot

Munsingwear

New Balance

NewBalance

New Era

NewEra

Next Level

NextLevel

Nike Golf

NikeGolf

North End

NorthEnd

Oakley

Ogio

Otto

Pacific Headwear

PacificHeadwear

Paige and Tuttle

PaigeandTuttle

Patagonia

Pennant

Ping

Pinnacle

Port & Company

Port&Company

Port Authority

PortAuthority

Pro Feet

ProFeet

Puma

Rawlings

Red Cap

Red Kap

RedKap

Reebok

Richardson Cap

RichardsonCap

Russell

Russell Athletic

RussellAthletic

Soffe

Sport-Tek

Sportsman

Storm Creek

StormCreek



--------------------------------------------------------------------------------

Storm Tech

StormTech

Team 365

Team365

Teamwork Athletic

TeamworkAthletic

TieDye

Titleist

Trimark

Tutti

Twin City

TwinCity

USBlanks

UnderArmor

Under Armor

UnderArmour

Under Armour

Ultra Club

UltraClub

Van Heusen

VanHeusen

Vapor Apparel

VaporApparel

Warrior

WarriorLacrosse

Weather proof

Weatherproof

Woolrich

Yupoong

Zorrel

flexfit

flex-fit

full button

lab coat

letterman

lettermen

open bottom

Parka

sandwich bill

scrubs

Semi Fitted

Singlet

snap back

snap front



--------------------------------------------------------------------------------

snapback

sports bra

Sports wear

Sportswear

structured

sun

protection

Sweater

turtle neck

turtleneck

uniform

varsity

velcro back

vest

visor

warm up

warmup

wheeled

windbreaker

windshirt

Workwear

dazzle

denim

Dry performance

fire resistant

fire retardant

fleece

french terry

heathered

high vis

high visability

mesh

micor fibre

micor sherpa

micorfibre

micro fiber

microfiber

microsherpa

moisture wicking

neon

pigment-dyed

pique

poplin

quilt lining



--------------------------------------------------------------------------------

rayon

reversible

sherpa

soft shell

softshell

stain resistant

tricot

UV protection

uvprotection

waterproof

Wicking

wrinkle resistant

Baseball Jersey

Basketball Jersey

Cheer Jersey

coach Jersey

Football Jersey

Gymnastics jersey

Hockey jersey

Lacrosse jersey

Referee jersey

Rugby jersey

Soccer jersey

Softball jersey

Tennis jersey

Track jersey

Volleyball jersey

Wrestling jersey

Powder Puff jersey

Goalie jersey

Goal Keeper jersey

Flag Football jersey

Baseball uniform

Basketball uniform

Cheer uniform

coach uniform

Football uniform

Gymnastics uniform

Hockey uniform

Lacrosse uniform

Referee uniform

Rugby uniform

Soccer uniform



--------------------------------------------------------------------------------

Softball uniform

Tennis uniform

Track uniform

Volleyball uniform

Wrestling uniform

Powder Puff uniform

Goalie uniform

Goal Keeper uniform

Flag Football uniform

digitizing

digitized

Applique

applikay

sewn on twill

sewn twill

twill

sewn-twill

blank

undecorated

no decoration

wholesale

quantity

quantity discount

Closeout

markdown

marked down

budget

Embroidered 100 Percent

Embroidered 100Percent

Embroidered Adult

Embroidered Anti Microbial

Embroidered Apparel

Embroidered Athletic

Embroidered Bar

Embroidered Bar Tender

Embroidered BarTender

Embroidered Base Ball

Embroidered Baseball

Embroidered Basket Ball

Embroidered Basketball

Embroidered Big &Tall

Embroidered Big And Tall

Embroidered Big&Tall



--------------------------------------------------------------------------------

Embroidered BigAndTall

Embroidered Bowling

Embroidered Bucket

Embroidered Business

Embroidered Button Down

Embroidered Button Up

Embroidered Buttondown

Embroidered Buttonup

Embroidered Camo

Embroidered Camoflage

Embroidered Camouflage

Embroidered Cap

Embroidered Cardigans

Embroidered Carpenter

Embroidered Carpentry

Embroidered Casino

Embroidered Cheer

Embroidered Chefwear

Embroidered Clothing

Embroidered coach

Embroidered College

Embroidered Company

Embroidered Computer

Embroidered Construction

Embroidered Cooler

Embroidered Creator

Embroidered Crewneck

Embroidered Design Online

Embroidered Designer

Embroidered Digital

Embroidered Down

Embroidered Draw

Embroidered Draw String

Embroidered DrawString

Embroidered Dress Shirt

Embroidered DressShirt

Embroidered Dri Fit

Embroidered DriFit

Embroidered Dry Fit

Embroidered DryFit

Embroidered Duffle

Embroidered Duffle Bag

Embroidered Dufflebag

Embroidered Electrician

Embroidered Engineer

Embroidered Engineering



--------------------------------------------------------------------------------

Embroidered Equestrian

Embroidered Fall

Embroidered Fan Wear

Embroidered FanWear

Embroidered Farm

Embroidered FireResistant

Embroidered FireRetardant

Embroidered Fishing

Embroidered Fitted

Embroidered Flag Football

Embroidered Flannel

Embroidered Flannel Lined

Embroidered FlannelLined

Embroidered Flat Bill

Embroidered Flat Brim

Embroidered FlatBill

Embroidered FlatBrim

Embroidered Flex Fit

Embroidered Foot Ball

Embroidered Football

Embroidered Fraternity

Embroidered Free Designs

Embroidered Free Shipping

Embroidered Free Templates

Embroidered Full Back

Embroidered FullBack

Embroidered Garment

Embroidered Gifts

Embroidered Glove

Embroidered Goal Keeper

Embroidered Goalie

Embroidered Golf

Embroidered Grocery

Embroidered Gym Bag

Embroidered Gymbag

Embroidered Gymnastics

Embroidered Hand Towel

Embroidered HandTowel

Embroidered Hat

Embroidered Hawaiin Shirt

Embroidered Hockey

Embroidered Hoodie

Embroidered Hoody

Embroidered Hospitality

Embroidered House Keeping

Embroidered HouseKeeping



--------------------------------------------------------------------------------

Embroidered Hunting

Embroidered Industrial

Embroidered Jacket

Embroidered Jersey

Embroidered Lab

Embroidered Lacrosse

Embroidered Laptop

Embroidered Layering

Embroidered Left Chest

Embroidered LeftChest

Embroidered Long Sleeve

Embroidered LongSleeve

Embroidered Lunch

Embroidered Make

Embroidered Maker

Embroidered Mason

Embroidered Masonry

Embroidered Medical

Embroidered Messenger

Embroidered Messenger

Embroidered Mock Turtle

Embroidered Mock Turtleneck

Embroidered MockNeck

Embroidered No Minimums

Embroidered No Mins

Embroidered One Hundred Percent

Embroidered One Size Fits All

Embroidered Online Designer

Embroidered Onsie

Embroidered Order Online

Embroidered Outerwear

Embroidered Oxford

Embroidered Pant

Embroidered Pharmacist

Embroidered Pharmacy

Embroidered Plumber

Embroidered Plumbing

Embroidered Plus Size

Embroidered PlusSize

Embroidered Pocket

Embroidered Polo

Embroidered Powder Puff

Embroidered Promo Products

Embroidered PromoProducts

Embroidered Promotional Products

Embroidered PromotionalProducts



--------------------------------------------------------------------------------

Embroidered Pullovers

Embroidered Racer Back

Embroidered Racerback

Embroidered Rain

Embroidered Ranch

Embroidered Real Tree

Embroidered RealTree

Embroidered Referee

Embroidered Restaurant

Embroidered Rugby

Embroidered Safety

Embroidered Satin

Embroidered Scarf

Embroidered Scarves

Embroidered School

Embroidered Security

Embroidered Server

Embroidered Shell

Embroidered Shirt

Embroidered Short

Embroidered Skirt

Embroidered Skort

Embroidered SnapFront

Embroidered Soccer

Embroidered Sock

Embroidered Softball

Embroidered Sorority

Embroidered Sports

Embroidered Spring

Embroidered Stadium

Embroidered Summer

Embroidered Sweat

Embroidered Sweat Shirt

Embroidered Sweaters

Embroidered Sweatshirt

Embroidered Tall

Embroidered Team

Embroidered Tennis

Embroidered Track

Embroidered Trade Show

Embroidered Tradeshow

Embroidered Travel

Embroidered Turtle Necks

Embroidered Turtlenecks

Embroidered Uni Sex

Embroidered Union



--------------------------------------------------------------------------------

Embroidered Union Made

Embroidered UnionMade

Embroidered Unisex

Embroidered University

Embroidered US Made

Embroidered USA Made

Embroidered USAMADE

Embroidered USMADE

Embroidered V Neck

Embroidered Volleyball

Embroidered Water Proof

Embroidered Welder

Embroidered Welding

Embroidered Wind Shirt

Embroidered Winter

Embroidered Women

Embroidered Work

Embroidered Work Wear

Embroidered Wrestling

Embroidered Yoga

Embroider 100 Percent

Embroider 100Percent

Embroider Adult

Embroider Anti Microbial

Embroider Apparel

Embroider Athletic

Embroider Bar

Embroider Bar Tender

Embroider BarTender

Embroider Base Ball

Embroider Baseball

Embroider Basket Ball

Embroider Basketball

Embroider Big &Tall

Embroider Big And Tall

Embroider Big&Tall

Embroider BigAndTall

Embroider Bowling

Embroider Bucket

Embroider Business

Embroider Button Down

Embroider Button Up

Embroider Buttondown

Embroider Buttonup

Embroider Camo



--------------------------------------------------------------------------------

Embroider Camoflage

Embroider Camouflage

Embroider Cap

Embroider Cardigans

Embroider Carpenter

Embroider Carpentry

Embroider Casino

Embroider Cheer

Embroider Chefwear

Embroider Clothing

Embroider coach

Embroider College

Embroider Company

Embroider Computer

Embroider Construction

Embroider Cooler

Embroider Creator

Embroider Crewneck

Embroider Design Online

Embroider Designer

Embroider Digital

Embroider Down

Embroider Draw

Embroider Draw String

Embroider DrawString

Embroider Dress Shirt

Embroider DressShirt

Embroider Dri Fit

Embroider DriFit

Embroider Dry Fit

Embroider DryFit

Embroider Duffle

Embroider Duffle Bag

Embroider Dufflebag

Embroider Electrician

Embroider Engineer

Embroider Engineering

Embroider Equestrian

Embroider Fall

Embroider Fan Wear

Embroider FanWear

Embroider Farm

Embroider FireResistant

Embroider FireRetardant

Embroider Fishing

Embroider Fitted



--------------------------------------------------------------------------------

Embroider Flag Football

Embroider Flannel

Embroider Flannel Lined

Embroider FlannelLined

Embroider Flat Bill

Embroider Flat Brim

Embroider FlatBill

Embroider FlatBrim

Embroider Flex Fit

Embroider Foot Ball

Embroider Football

Embroider Fraternity

Embroider Free Designs

Embroider Free Shipping

Embroider Free Templates

Embroider Full Back

Embroider FullBack

Embroider Garment

Embroider Gifts

Embroider Glove

Embroider Goal Keeper

Embroider Goalie

Embroider Golf

Embroider Grocery

Embroider Gym Bag

Embroider Gymbag

Embroider Gymnastics

Embroider Hand Towel

Embroider HandTowel

Embroider Hat

Embroider Hawaiin Shirt

Embroider Hockey

Embroider Hoodie

Embroider Hoody

Embroider Hospitality

Embroider House Keeping

Embroider HouseKeeping

Embroider Hunting

Embroider Industrial

Embroider Jacket

Embroider Jersey

Embroider Lab

Embroider Lacrosse

Embroider Laptop

Embroider Layering

Embroider Left Chest



--------------------------------------------------------------------------------

Embroider LeftChest

Embroider Long Sleeve

Embroider LongSleeve

Embroider Lunch

Embroider Make

Embroider Maker

Embroider Mason

Embroider Masonry

Embroider Medical

Embroider Messenger

Embroider Messenger

Embroider Mock Turtle

Embroider Mock Turtleneck

Embroider MockNeck

Embroider No Minimums

Embroider No Mins

Embroider One Hundred Percent

Embroider One Size Fits All

Embroider Online Designer

Embroider Onsie

Embroider Order Online

Embroider Outerwear

Embroider Oxford

Embroider Pant

Embroider Pharmacist

Embroider Pharmacy

Embroider Plumber

Embroider Plumbing

Embroider Plus Size

Embroider PlusSize

Embroider Pocket

Embroider Polo

Embroider Powder Puff

Embroider Promo Products

Embroider PromoProducts

Embroider Promotional Products

Embroider PromotionalProducts

Embroider Pullovers

Embroider Racer Back

Embroider Racerback

Embroider Rain

Embroider Ranch

Embroider Real Tree

Embroider RealTree

Embroider Referee

Embroider Restaurant



--------------------------------------------------------------------------------

Embroider Rugby

Embroider Safety

Embroider Satin

Embroider Scarf

Embroider Scarves

Embroider School

Embroider Security

Embroider Server

Embroider Shell

Embroider Shirt

Embroider Short

Embroider Skirt

Embroider Skort

Embroider SnapFront

Embroider Soccer

Embroider Sock

Embroider Softball

Embroider Sorority

Embroider Sports

Embroider Spring

Embroider Stadium

Embroider Summer

Embroider Sweat

Embroider Sweat Shirt

Embroider Sweaters

Embroider Sweatshirt

Embroider Tall

Embroider Team

Embroider Tennis

Embroider Track

Embroider Trade Show

Embroider Tradeshow

Embroider Travel

Embroider Turtle Necks

Embroider Turtlenecks

Embroider Uni Sex

Embroider Union

Embroider Union Made

Embroider UnionMade

Embroider Unisex

Embroider University

Embroider US Made

Embroider USA Made

Embroider USAMADE

Embroider USMADE

Embroider V Neck



--------------------------------------------------------------------------------

Embroider Volleyball

Embroider Water Proof

Embroider Welder

Embroider Welding

Embroider Wind Shirt

Embroider Winter

Embroider Women

Embroider Work

Embroider Work Wear

Embroider Wrestling

Embroider Yoga

Embroidery 100 Percent

Embroidery 100Percent

Embroidery Adult

Embroidery Anti Microbial

Embroidery Apparel

Embroidery Athletic

Embroidery Bar

Embroidery Bar Tender

Embroidery BarTender

Embroidery Base Ball

Embroidery Baseball

Embroidery Basket Ball

Embroidery Basketball

Embroidery Big &Tall

Embroidery Big And Tall

Embroidery Big&Tall

Embroidery BigAndTall

Embroidery Bowling

Embroidery Bucket

Embroidery Business

Embroidery Button Down

Embroidery Button Up

Embroidery Buttondown

Embroidery Buttonup

Embroidery Camo

Embroidery Camoflage

Embroidery Camouflage

Embroidery Cap

Embroidery Cardigans

Embroidery Carpenter

Embroidery Carpentry

Embroidery Casino

Embroidery Cheer

Embroidery Chefwear



--------------------------------------------------------------------------------

Embroidery Clothing

Embroidery coach

Embroidery College

Embroidery Company

Embroidery Computer

Embroidery Construction

Embroidery Cooler

Embroidery Creator

Embroidery Crewneck

Embroidery Design Online

Embroidery Designer

Embroidery Digital

Embroidery Down

Embroidery Draw

Embroidery Draw String

Embroidery DrawString

Embroidery Dress Shirt

Embroidery DressShirt

Embroidery Dri Fit

Embroidery DriFit

Embroidery Dry Fit

Embroidery DryFit

Embroidery Duffle

Embroidery Duffle Bag

Embroidery Dufflebag

Embroidery Electrician

Embroidery Engineer

Embroidery Engineering

Embroidery Equestrian

Embroidery Fall

Embroidery Fan Wear

Embroidery FanWear

Embroidery Farm

Embroidery FireResistant

Embroidery FireRetardant

Embroidery Fishing

Embroidery Fitted

Embroidery Flag Football

Embroidery Flannel

Embroidery Flannel Lined

Embroidery FlannelLined

Embroidery Flat Bill

Embroidery Flat Brim

Embroidery FlatBill

Embroidery FlatBrim

Embroidery Flex Fit



--------------------------------------------------------------------------------

Embroidery Foot Ball

Embroidery Football

Embroidery Fraternity

Embroidery Free Designs

Embroidery Free Shipping

Embroidery Free Templates

Embroidery Full Back

Embroidery FullBack

Embroidery Garment

Embroidery Gifts

Embroidery Glove

Embroidery Goal Keeper

Embroidery Goalie

Embroidery Golf

Embroidery Grocery

Embroidery Gym Bag

Embroidery Gymbag

Embroidery Gymnastics

Embroidery Hand Towel

Embroidery HandTowel

Embroidery Hat

Embroidery Hawaiin Shirt

Embroidery Hockey

Embroidery Hoodie

Embroidery Hoody

Embroidery Hospitality

Embroidery House Keeping

Embroidery HouseKeeping

Embroidery Hunting

Embroidery Industrial

Embroidery Jacket

Embroidery Jersey

Embroidery Lab

Embroidery Lacrosse

Embroidery Laptop

Embroidery Layering

Embroidery Left Chest

Embroidery LeftChest

Embroidery Long Sleeve

Embroidery LongSleeve

Embroidery Lunch

Embroidery Make

Embroidery Maker

Embroidery Mason

Embroidery Masonry

Embroidery Medical



--------------------------------------------------------------------------------

Embroidery Messenger

Embroidery Messenger

Embroidery Mock Turtle

Embroidery Mock Turtleneck

Embroidery MockNeck

Embroidery No Minimums

Embroidery No Mins

Embroidery One Hundred Percent

Embroidery One Size Fits All

Embroidery Online Designer

Embroidery Onsie

Embroidery Order Online

Embroidery Outerwear

Embroidery Oxford

Embroidery Pant

Embroidery Pharmacist

Embroidery Pharmacy

Embroidery Plumber

Embroidery Plumbing

Embroidery Plus Size

Embroidery PlusSize

Embroidery Pocket

Embroidery Polo

Embroidery Powder Puff

Embroidery Promo Products

Embroidery PromoProducts

Embroidery Promotional Products

Embroidery PromotionalProducts

Embroidery Pullovers

Embroidery Racer Back

Embroidery Racerback

Embroidery Rain

Embroidery Ranch

Embroidery Real Tree

Embroidery RealTree

Embroidery Referee

Embroidery Restaurant

Embroidery Rugby

Embroidery Safety

Embroidery Satin

Embroidery Scarf

Embroidery Scarves

Embroidery School

Embroidery Security

Embroidery Server

Embroidery Shell



--------------------------------------------------------------------------------

Embroidery Shirt

Embroidery Short

Embroidery Skirt

Embroidery Skort

Embroidery SnapFront

Embroidery Soccer

Embroidery Sock

Embroidery Softball

Embroidery Sorority

Embroidery Sports

Embroidery Spring

Embroidery Stadium

Embroidery Summer

Embroidery Sweat

Embroidery Sweat Shirt

Embroidery Sweaters

Embroidery Sweatshirt

Embroidery Tall

Embroidery Team

Embroidery Tennis

Embroidery Track

Embroidery Trade Show

Embroidery Tradeshow

Embroidery Travel

Embroidery Turtle Necks

Embroidery Turtlenecks

Embroidery Uni Sex

Embroidery Union

Embroidery Union Made

Embroidery UnionMade

Embroidery Unisex

Embroidery University

Embroidery US Made

Embroidery USA Made

Embroidery USAMADE

Embroidery USMADE

Embroidery V Neck

Embroidery Volleyball

Embroidery Water Proof

Embroidery Welder

Embroidery Welding

Embroidery Wind Shirt

Embroidery Winter

Embroidery Women

Embroidery Work

Embroidery Work Wear

Embroidery Wrestling

Embroidery Yoga



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

ESCROW AGREEMENT

ESCROW AGREEMENT

This Escrow Agreement dated this          day of                     , 2015 (the
“Escrow Agreement”), is entered into by and among Logo Sportswear Inc., a
Delaware corporation (“Buyer”), CafePress Inc., a Delaware corporation
(“Seller,” and together with Buyer, the “Parties,” and individually, a “Party”),
and WILMINGTON TRUST, N.A., as escrow agent (“Escrow Agent”).

RECITALS

A. Buyer and Seller are parties to the Asset Purchase Agreement dated as of
February 20, 2015 (as amended, modified or supplemented from time to time, the
“Purchase Agreement”).

B. Pursuant to the Purchase Agreement, Buyer, on behalf of Seller, has agreed to
place in escrow certain funds and the Escrow Agent agrees to hold and distribute
such funds in accordance with the terms of this Escrow Agreement.

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:

ARTICLE 1

ESCROW DEPOSIT

Section 1.1. Receipt of Escrow Property. The Escrow Agent acknowledges the
receipt of $1,250,000 (the “Escrow Property”) in immediately available funds.

Section 1.2. Investments.

(a) The Escrow Agent shall invest the Escrow Property, including any and all
interest and investment income, in accordance with the written instructions
provided to the Escrow Agent and the Seller jointly signed by the authorized
representatives of the Parties. In the absence of written investment
instructions from the Parties, the Escrow Agent shall deposit and invest the
Escrow Property, including any and all interest and investment income, in the
M&T Bank Corporate Deposit Account, which is further described herein on Exhibit
A. Any investment earnings and income on the Escrow Property shall not become
part of the Escrow Property and shall be disbursed to Seller quarterly.

(b) The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Escrow Agreement. The Escrow Agent shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Escrow Agreement, other than as a
result of the gross negligence or willful misconduct of the Escrow Agent. The
Escrow Agent is hereby authorized, in making or disposing of any investment

 

1



--------------------------------------------------------------------------------

Execution Version

 

permitted by this Escrow Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or any such
affiliate is acting as agent of the Escrow Agent or for any third person or
dealing as principal for its own account. The Parties acknowledge that the
Escrow Agent is not providing investment supervision, recommendations, or
advice.

Section 1.3. Disbursements.

(a) The Escrow Agent shall disburse the Escrow Property in accordance with joint
written instructions from the Parties signed by an authorized representative of
each Party (a “Joint Notice”).

Except as provided in Section 3.5, Escrow Agent shall pay and disburse the
Escrow Property only as follows:

(i) to Buyer or Seller, as specified in any Joint Notice received by Escrow
Agent; or

(ii) to Seller on the first Business Day following the fifteen (15) month
anniversary of the date of this Agreement, the Escrow Property balance in excess
of the dollar amount of all claims pursuant to Claim Notices (as defined below)
delivered by Buyer and remaining unresolved as of such date.

Notwithstanding any provision hereof to the contrary, at any time prior to 5:00
p.m., New York time on the date that is the fifteen (15) month anniversary of
the date of this Agreement, Buyer may deliver to the Escrow Agent and Seller a
notice (a “Claim Notice”), indicating that Buyer has asserted a claim for
indemnification pursuant to Section 10.2 of the Purchase Agreement. Upon receipt
of a Claim Notice, the Escrow Agent shall continue to hold the amount asserted
in such Claim Notice in the Escrow Property and disburse the same only in
accordance with a Joint Notice or in accordance with Section 3.5 of this Escrow
Agreement. The Escrow Agent may assume without further act that Seller has
received Claim Notices on the same date that it has received such notices.

Buyer and Seller hereby agree to timely execute and deliver any Joint Notice
necessary to cause Escrow Agent to make disbursements required under the
Purchase Agreement from the Escrow Property, as contemplated by this Escrow
Agreement. The Escrow Agent shall distribute the Escrow Property or any portion
thereof in accordance with the payment instructions set forth in the Joint
Notice from the Escrow Property as soon thereafter as possible using
commercially reasonable efforts, but in any event, no later than five
(5) business days following the Escrow Agent’s receipt of a Joint Notice.

(b) In the event that Escrow Agent makes any payment to any other party pursuant
to this Escrow Agreement and for any reason such payment (or any portion
thereof) is required to be returned to the Escrow Property or another party or
is subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a receiver, trustee or other party under
any bankruptcy or insolvency law, other federal or state law, common law or
equitable doctrine, then the recipient shall repay to the Escrow Agent upon
written request the amount so paid to it.

 

2



--------------------------------------------------------------------------------

Execution Version

 

(c) The Escrow Agent shall, if advised by legal counsel of its choosing that the
same is binding upon the Escrow Agent, comply with judgments or orders issued or
process entered by any court with respect to the Escrow Property, including
without limitation any attachment, levy or garnishment, without any obligation
to determine such court’s jurisdiction in the matter and in accordance with its
normal business practices. If the Escrow Agent complies with any such judgment,
order or process, then it shall not be liable to any Party or any other person
by reason of such compliance, regardless of the final disposition of any such
judgment, order or process.

(d) In the event that a Party gives funds transfer instructions (other than in
writing at the time of execution of this Escrow Agreement), whether in writing,
by telecopier or otherwise, the Escrow Agent is authorized to seek confirmation
of such instructions by telephone call-back to the authorized person or persons
of such Party, and the Escrow Agent may rely upon the confirmations of anyone
purporting to be the person or persons so designated provided no call back is
required if the Escrow Agent receives original instructions. The persons and
telephone numbers for callbacks may be changed only in a writing actually
received and acknowledged by the Escrow Agent. The Parties agree that such
security procedure is commercially reasonable.

(e) Upon request the Escrow Agent will furnish monthly statements to the Parties
setting forth the activity in the account in which the Escrow Property is held
(including all disbursements pursuant to the last sentence of Section 1.2(a)).

Section 1.4. Income Tax Allocation and Reporting.

(a) The Parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrow Property shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by Seller, whether or not such income was
disbursed during such calendar year.

(b) Prior to closing, the Parties shall provide the Escrow Agent with certified
tax identification numbers by furnishing appropriate forms W-9 or W-8 and such
other forms and documents that the Escrow Agent may request. The Parties
understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.

(c) To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrow Property,
the Escrow Agent shall satisfy such liability to the extent possible from the
Escrow Property. The Parties, jointly and severally, shall indemnify, defend and
hold the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrow Property and the investment thereof unless such
tax, late payment, interest, penalty or other expense was as a result of the
gross negligence or willful misconduct of the Escrow Agent. The indemnification
provided by this Section 1.4(c) is in addition to the indemnification provided
in Section 3.1 and shall survive the resignation or removal of the Escrow Agent
and the termination of this Escrow Agreement.

 

3



--------------------------------------------------------------------------------

Execution Version

 

Section 1.5. Termination. Upon the disbursement of all of the Escrow Property,
including any interest and investment earnings thereon, this Escrow Agreement
shall terminate and be of no further force and effect except that the provisions
of Sections 1.4(c), 3.1 and 3.2 hereof shall survive termination.

ARTICLE 2

DUTIES OF THE ESCROW AGENT

Section 2.1. Scope of Responsibility. Notwithstanding any provision to the
contrary, the Escrow Agent is obligated only to perform the duties specifically
set forth in this Escrow Agreement, which shall be deemed purely ministerial in
nature. Under no circumstances will the Escrow Agent be deemed to be a fiduciary
to any Party or any other person under this Escrow Agreement. The Escrow Agent
will not be responsible or liable for the failure of any Party to perform in
accordance with this Escrow Agreement. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of the terms and conditions of
any other agreement, instrument, or document other than this Escrow Agreement,
whether or not an original or a copy of such agreement has been provided to the
Escrow Agent; and the Escrow Agent shall have no duty to know or inquire as to
the performance or nonperformance of any provision of any such agreement,
instrument, or document. References in this Escrow Agreement to any other
agreement, instrument, or document are for the convenience of the Parties, and
the Escrow Agent has no duties or obligations with respect thereto. This Escrow
Agreement sets forth all matters pertinent to the escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Escrow Agreement or any other agreement.

Section 2.2. Attorneys and Agents. Except in cases of the Escrow Agent’s ,
willful misconduct or gross negligence, the Escrow Agent shall be entitled to
rely on and shall not be liable for any action taken or omitted to be taken by
the Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed
as set forth in Section 3.1 for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. The
Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees.

Section 2.3. Reliance. Except in cases of the Escrow Agent’s willful misconduct
or gross negligence, the Escrow Agent shall not be liable for (i) any action
taken or not taken by it in accordance with the direction or consent of the
Parties or their respective agents, representatives, successors, or assigns or
(ii) acting or refraining from acting upon any notice, request, consent,
direction, requisition, certificate, order, affidavit, letter, or other paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority. Concurrent with the execution of this Escrow Agreement,
the Parties shall deliver to the Escrow Agent authorized representative forms in
the form of Exhibit B-1 and Exhibit B-2 to this Escrow Agreement.

 

4



--------------------------------------------------------------------------------

Execution Version

 

Section 2.4. Right Not Duty Undertaken. The permissive rights of the Escrow
Agent to do things enumerated in this Escrow Agreement shall not be construed as
duties.

ARTICLE 3

PROVISIONS CONCERNING THE ESCROW AGENT

Section 3.1. Indemnification. The Parties hereby agree, jointly and severally,
to indemnify Escrow Agent, its directors, officers, employees and agents
(collectively, the “Indemnified Parties”), and hold the Indemnified Parties
harmless from any and against all liabilities, losses, actions, suits or
proceedings at law or in equity, and any other expenses, fees or charges of any
character or nature, including, without limitation, attorney’s fees and
expenses, which an Indemnified Party may incur or with which it may be
threatened by reason of acting as or on behalf of Escrow Agent under this Escrow
Agreement or arising out of the existence of the Escrow Property, except to the
extent the same shall be caused by Escrow Agent’s bad faith, gross negligence or
willful misconduct. The terms of this paragraph shall survive termination of
this Escrow Agreement.

Section 3.2. Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER IN GOOD FAITH, OTHER THAN DAMAGES, LOSSES OR
EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE
ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

Section 3.3. Resignation or Removal. The Escrow Agent may resign by furnishing
written notice of its resignation to the Parties, and the Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order. If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following the
delivery of such notice of resignation or removal, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon the Parties.

 

5



--------------------------------------------------------------------------------

Execution Version

 

Section 3.4. Compensation. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid 50% by each Party. The fee agreed upon for the
services rendered hereunder is intended as compensation for the Escrow Agent’s
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be compensated for such
extraordinary services at its standard rates in effect for such services from
time to time and reimbursed for all costs and expenses, including reasonable
attorneys’ fees and expenses, occasioned by any such delay, controversy,
litigation or event. If any amount due to the Escrow Agent hereunder is not paid
within thirty (30) days of the date due, the Escrow Agent in its sole discretion
may charge interest on such amount up to the highest rate permitted by
applicable law. The terms of this paragraph shall survive termination of this
Agreement.

Section 3.5. Disagreements. If any conflict, disagreement or dispute arises
between, among, or involving any of the parties hereto concerning the meaning or
validity of any provision hereunder or concerning any other matter relating to
this Escrow Agreement, or the Escrow Agent is in doubt as to the action to be
taken hereunder, the Escrow Agent may, at its option, retain the Escrow Property
until the Escrow Agent (i) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrow Property delivered by the prevailing Party to Escrow
Agent (an “Order”) along with (x) a letter from counsel for the prevailing Party
certifying that such order is final and non-appealable and (y) a written
instruction from an authorized representative of the prevailing Party given to
effectuate such order or, (ii) receives a Joint Notice, in which event the
Escrow Agent shall be authorized to disburse the Escrow Property in accordance
with such Joint Notice, or (iii) files an interpleader action in any court of
competent jurisdiction, and upon the filing thereof, the Escrow Agent shall be
relieved of all liability as to the Escrow Property and shall be entitled to
recover attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action. The Escrow Agent shall be entitled to
act on any such agreement, court order, or arbitration decision without further
question, inquiry, or consent. In the event that the Escrow Agent receives an
Order and the other documentation set forth in clause (i) of this Section 3.5,
the Escrow Agent shall distribute the Escrow Property or any portion thereof as
directed in such Order as soon thereafter as possible using commercially
reasonable efforts, but in any event, no later than five (5) business days
following the Escrow Agent’s receipt of such Order and other documentation.

Section 3.6. Merger or Consolidation. Any corporation or association into which
the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

6



--------------------------------------------------------------------------------

Execution Version

 

Section 3.7. Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, to comply with all writs, orders or decrees so entered or issued,
which it is advised by legal counsel of its own choosing is binding upon it,
whether with or without jurisdiction. Except in cases of the Escrow Agent’s
willful misconduct or gross negligence, in the event that the Escrow Agent obeys
or complies with any such writ, order or decree it shall not be liable to any of
the Parties or to any other person, firm or corporation, should, by reason of
such compliance notwithstanding, such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.

Section 3.8 Force Majeure. Except in cases of the Escrow Agent’s willful
misconduct or gross negligence, the Escrow Agent shall not be responsible or
liable for any failure or delay in the performance of its obligation under this
Escrow Agreement arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.

Section 3.9 Compliance with Legal Orders. Escrow Agent shall be entitled to
consult with legal counsel in the event that a question or dispute arises with
regard to the construction of any of the provisions hereof, and shall incur no
liability and shall be fully protected in acting in accordance with the advice
or opinion of such counsel.

Section 3.10 Disagreements. In the event Escrow Agent receives conflicting
instructions hereunder, Escrow Agent shall be fully protected in refraining from
acting until the Escrow Agent shall be directed otherwise in accordance with
(i) a Joint Notice or (ii) an Order and the other documentation set forth in
Section 3.5(i) hereof.

Section 3.11 No Financial Obligation. Escrow Agent shall not be required to use
its own funds in the performance of any of its obligations or duties or the
exercise of any of its rights or powers, and shall not be required to take any
action which, in Escrow Agent’s sole and absolute judgment, could involve it in
expense or liability unless furnished with security and indemnity which it
deems, in its sole and absolute discretion, to be satisfactory.

ARTICLE 4

MISCELLANEOUS

Section 4.1. Successors and Assigns. This Escrow Agreement shall be binding on
and inure to the benefit of the Parties and the Escrow Agent and their
respective successors and permitted assigns. No other persons shall have any
rights under this Escrow Agreement. No assignment of the interest of any of the
Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and the Escrow Agent and shall require the
prior written consent of the other Party and the Escrow Agent (such consent not
to be unreasonably withheld).

 

7



--------------------------------------------------------------------------------

Execution Version

 

Section 4.2. Escheat. The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state. The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Property escheat by operation of
law.

Section 4.3. Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid. If any notice is
mailed, it shall be deemed given five business days after the date such notice
is deposited in the United States mail. If notice is given to a party, it shall
be given at the address for such party set forth below. It shall be the
responsibility of the Parties to notify the Escrow Agent and the other Party in
writing of any name or address changes. In the case of communications delivered
to the Escrow Agent, such communications shall be deemed to have been given on
the date received by the Escrow Agent.

If to Buyer:

Logo Sportswear Inc.

c/o Gladstone Investment Corporation

1521 Westbranch Drive

Suite 200

McLean, VA 22102

Attention: Portfolio Manager

Fax: (703) 287-5801

 

8



--------------------------------------------------------------------------------

Execution Version

 

If to Seller:

CafePress Inc.

6901 Riverport Drive

Louisville, KY 40258

Attention: General Counsel

Fax:                     

If to the Escrow Agent:

Wilmington Trust, N.A.

Corporate Client Services

50 South Sixth Street, Ste. 1290

Minneapolis, MN 55402

Attn: Andrew Wassing

Fax: (612) 217-5651

Section 4.4. Governing Law. This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

Section 4.5. Entire Agreement. This Escrow Agreement sets forth the entire
agreement and understanding of the parties with respect to the subject matter
hereof.

Section 4.6. Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.

Section 4.7. Waivers. The failure of any party to this Escrow Agreement at any
time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

Section 4.8. Headings. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

Section 4.9. Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

Execution Version

 

Section 4.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO EXPRESSLY WAIVES
THE RIGHT TO TRIAL BY JURY IN RESOLVING ANY CLAIM OR COUNTERCLAIM RELATING TO OR
ARISING OUT OF THIS ESCROW AGREEMENT.

[The remainder of this page left intentionally blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

LOGO SPORTSWEAR INC. By:

 

Name: Carson Biederman Title: Vice President CAFEPRESS INC. By:

 

Name: Title: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent By:

 

Name:

 

Title:

 

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Agency and Custody Account Direction

For Cash Balances

Manufacturers & Traders Trust Company Deposit Accounts



--------------------------------------------------------------------------------

EXHIBIT B-1

Certificate as to Authorized Signatures



--------------------------------------------------------------------------------

EXHIBIT B-2

Certificate as to Authorized Signatures



--------------------------------------------------------------------------------

Exhibit C

Fees of Escrow Agent



--------------------------------------------------------------------------------

EXHIBIT B

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of                     , 2015 (the “Closing Date”), by and between Logo
Sportswear Inc., a Delaware corporation (“Buyer”), and CafePress, Inc., a
Delaware corporation (“Seller”). The Buyer and the Seller are referred to herein
as the “Parties”. Capitalized terms set forth herein but not otherwise defined
herein shall have the meanings assigned to them in the Asset Purchase Agreement
(as defined below).

Article I. RECITALS

WHEREAS, Buyer and Seller have entered into an Asset Purchase Agreement, dated
as of February 20, 2015 (the “Asset Purchase Agreement”), and the execution and
delivery of this Agreement is a condition to consummating the transactions
contemplated by the Asset Purchase Agreement; and

WHEREAS, in connection with the transactions contemplated by the Asset Purchase
Agreement, the Buyer and Seller desire that the Seller provide certain
transition services relating to the Business as set forth in this Agreement.

WHEREAS, the parties recognize that in the transition process the performance of
Seller will be dependent, in part, on the performance of the Buyer and certain
external parties such as governmental agencies, vendors and others.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, each intending to be legally bound, agree as
follows:

1. Transition Services.

(a) During the term of this Agreement as set forth in Section 8 (the “Transition
Period”), and subject to the terms and conditions set forth herein, Seller shall
provide, or cause one or more of its Affiliates to provide, on a commercially
reasonable efforts basis, the services specified on Annex A hereto (each of the
categories described on Annex A, a “Service” and, collectively, the “Services”)
from the Closing Date and for the period after the Closing Date with respect to
each such Service as set forth in Annex A, which shall be provided in a manner
consistent in all material respects with that provided by Seller or one or more
of its Affiliates to the Business during the six (6) month period immediately
prior to the Closing Date. Buyer shall purchase and pay for such Services
pursuant to this Section 1(a) as provided for herein. The Services provided by
Seller hereunder shall only be made available for, and Buyer shall only be
entitled to utilize such Services for the benefit of the Business.



--------------------------------------------------------------------------------

(b) The fees payable for each Service shall be as set forth on Annex A;
provided, however, that in the event any fees for Services are not set forth on
Annex A, such Services shall be provided on a Cost Recovery Basis. As used
herein, “Cost Recovery Basis” means the aggregate sum (such aggregate sum as
determined and calculated by the Providing Party in its reasonable discretion)
of all expenses, costs, fees, penalties and assessments resulting from the
provision of Services to the Receiving Party by the Providing Party (other than
such expenses, costs, fees, penalties and assessments resulting from a breach of
(a) this Agreement or any other agreement related to the Services or
(b) applicable Legal Requirements, in each case, by the Providing Party), and
charges on a “direct cost basis” directly incurred in connection with performing
the Services, including, but not limited to (i) variable (and excluding fixed)
expenses and (ii) any goods and services taxes payable with respect to the
applicable Services provided. The Parties acknowledge that some of the Services
that may be provided hereunder require instructions and information from the
party receiving such Services (the “Receiving Party”), which shall be provided
in sufficient time for the party providing such Services (the “Providing Party”)
or its Affiliates to provide or procure such Services. The Receiving Party shall
pay any additional costs or expenses resulting from any failure of the Receiving
Party to provide such instructions or information, provided that the Providing
party shall use reasonable efforts to mitigate any such costs.

(c) The Parties shall cooperate and use commercially reasonable efforts to
obtain the consent of any licensors of Software or any other third party that
may be required in connection with the provision of any of the Services
hereunder; provided, however, that the Providing Party shall have no obligation
to pay money or grant any accommodation to any third party in order to obtain
any such consents, except to the extent the Receiving Party agrees to reimburse
the Providing Party for any such payment made by the Providing Party at the
request of the Receiving Party. If any such third party requires a payment in
order to make the Services available to the Receiving Party hereunder, each
Party shall promptly notify the other Party of this additional cost and the
Parties shall use all reasonable best efforts to provide an alternative
arrangement to achieve the results intended (and the Parties shall cooperate
with respect thereto). In any such case, the Receiving Party shall have the
option to elect (i) to pay any amounts that are required to be paid to any third
party to obtain the consent of such third party in order to receive the Services
hereunder or (ii) to terminate any of the Services associated with the required
consent. Seller represents that, to its knowledge, as of the date hereof, no
such consent is required with respect to any of the Services except as set forth
in Schedule          hereto.

(d) The Providing Party shall use commercially reasonable efforts to provide the
Services in a manner consistent in all material respects with the degree of
care, diligence, priority, frequency and volume provided by Seller prior to the
Closing Date (unless expressly specified otherwise in Annex A).

2. Representatives. Buyer and Seller shall each designate one representative to
act as a contact person with respect to all issues relating to the provision of
Services under this Agreement. The initial Buyer representative shall be
         and the initial Seller representative shall be         . Each
representative’s contact information is set forth on Annex B hereto.

3. Limitation on Services. Except as set forth on Annex A, the Providing Party
shall have no obligation to upgrade, enhance or otherwise modify any computer
hardware, Software or network environment currently used in the Business or to
provide any support or maintenance services for any computer hardware, Software
or network environment that has been upgraded, enhanced or otherwise modified
from the computer hardware, Software or network environments that is currently
used in the Business.

 

- 2 -



--------------------------------------------------------------------------------

4. Additional Services. If the Receiving Party reasonably determines that
additional transition services (“Additional Services”) are necessary to complete
the transition, the Providing Party will consider in good faith providing such
services to the Receiving Party. Representatives of the Providing Party and the
Receiving Party will meet to discuss the terms and conditions (including cost)
upon which such Additional Services will be provided. Any such Additional
Services mutually agreed to and the fees therefor shall be effective as of the
date of execution of an amendment to this Agreement by duly authorized
representatives of the Parties hereto. It is understood and agreed that the
Providing Party shall be under no obligation to provide or procure any such
Additional Services requested by the Receiving Party.

5. Subcontractors. The Providing Party may, directly or through one or more of
its Affiliates, hire or engage (and/or continue to engage) one or more
subcontractors or other third parties (each, a “Subcontractor”) to perform any
or all of its obligations under this Agreement; provided, that: (i) the
Providing Party remains ultimately responsible for ensuring that the obligations
with respect to the nature, quality and standards of care set forth in
Section 12 are satisfied with respect to any Service provided by any
Subcontractor; (ii) the use of any Subcontractor will not increase any costs,
fees or expenses payable by the Receiving Party hereunder; and (iii) the use of
any Subcontractor will not adversely affect the quality or timeliness of
delivery of any Service provided to the Receiving Party.

6. Title to The Providing Party’s Equipment; Management and Control.

(a) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources used by a Providing Party, any of its Affiliates or any
Subcontractor in connection with the provision of Services hereunder
(collectively, the “Provider’s Equipment”) shall remain the property of such
Providing Party, its Affiliates or such Subcontractor, and, except as otherwise
provided herein, shall at all times be under the sole direction and control of
such Providing Party, its Affiliates or such Subcontractor.

(b) Except as otherwise provided herein, management of, and control over, the
provision of the Services (including the determination or designation at any
time of the Provider’s Equipment, employees and other resources of the Providing
Party, its Affiliates or any Subcontractor to be used in connection with the
provision of the Services) shall reside solely with such Providing Party.
Without limiting the generality of the foregoing, all labor matters relating to
any employees of the Providing Party, its Affiliates and any Subcontractor shall
be within the exclusive control of such parties, and the Receiving Party shall
take no action affecting, or have any rights with respect to, such matters. The
Providing Party shall be solely responsible for the payment of all salary and
benefits and all income tax, social security taxes, unemployment compensation,
tax, workers’ compensation tax, other employment taxes or withholdings and
premiums and remittances with respect to employees of the Providing Party and
its Affiliates, and amounts due to any Subcontractor or independent contractor,
used to provide such Services.

 

- 3 -



--------------------------------------------------------------------------------

7. Billing and Payment.

(a) The Receiving Party shall promptly pay any bills and invoices that it
receives from the Providing Party or any of its Affiliates for Services provided
under this Agreement, subject to receiving, if requested, any appropriate
support documentation for such bills and invoices. Such charges shall be billed
at the end of each calendar month. Unless otherwise provided herein or on Annex
A, the Receiving Party shall pay all invoices by wire transfer of immediately
available funds in accordance with the instructions provided by the Providing
Party or any of its Affiliates (in writing to the Receiving Party), as
applicable, not later than fifteen (15) days following receipt by the Receiving
Party of an invoice from the Providing Party or any of its Affiliates. The
Receiving Party shall be entitled to offset any amounts owing to it by the
Providing Party or any of the Providing Party’s Affiliates against amounts
payable by the Receiving Party hereunder or under any other agreement or
arrangement. Should the Receiving Party dispute any portion of any invoice, the
Receiving Party shall promptly notify the Providing Party in writing of the
nature and basis of the dispute.

(b) All charges and fees to be paid by the Receiving Party to the Providing
Party and its Affiliates under this Agreement are exclusive of any applicable
taxes required by law to be collected from the Receiving Party (including
withholding, sales, use, excise or services taxes, which may be assessed on the
provision of the Services hereunder). If a withholding, sales, use, excise or
services tax is assessed on the provision of any of the Services provided under
this Agreement, the Receiving Party shall pay directly, reimburse or indemnify
the Providing Party and its Affiliates for such tax. The Parties shall cooperate
with each other in determining the extent to which any tax is due and owing
under the circumstances, and shall provide and make available to each other any
resale certificate, information regarding out-of-state use of materials,
services or sale, and other exemption certificates or information reasonably
requested by the other Party.

8. Term of Agreement; Termination.

(a) Unless earlier terminated under the terms hereof or extended in accordance
with this Section 8(a) or by written agreement of the Parties hereto, this
Agreement will expire with respect to each Service on the date on which the
Receiving Party commences such Service (or a substitute therefore) on its own
behalf (the “Transition Date”), which shall be a date no later than the date on
which the maximum duration specified in the Annex A for such Service has expired
and in any event, no later than twelve (12) months following the Closing Date
(except as specifically agreed upon by the parties). Neither the Providing Party
nor any of its Affiliates shall be obligated to provide Services on behalf of
the Receiving Party following the expiration or earlier termination of this
Agreement or any particular Service. The Receiving Party shall make commercially
reasonable efforts to discontinue its use of the Services as soon as possible
after the date hereof.

(b) Upon the occurrence of the final Transition Date (whether by actual transfer
of relevant Services to the Receiving Party or its agent or expiration of the
maximum duration specified for such Service) for the last remaining Service to
be provided hereunder, this Agreement shall automatically terminate.

 

- 4 -



--------------------------------------------------------------------------------

(c) The Providing Party may terminate this Agreement with respect to one or more
Services immediately upon notice to the Receiving Party in the event of the
failure of the Receiving Party to make undisputed payments within ten (10) days
of when due provided that such termination shall be limited solely to the
portion of the individual Service affected by such non-payment.

(d) Either the Receiving Party or the Providing Party may terminate this
Agreement in whole (except as set forth below) or with respect to one or more
Services immediately upon notice to the other Party:

(i) if the other Party files a petition of bankruptcy or the equivalent thereof
or is the subject of an involuntary petition in bankruptcy that is not dismissed
within sixty (60) days after the filing date thereof, or is or becomes
insolvent, or admits of a general inability to pay its debts as they become due
(except where the Party in question is still able to pay fees due under this
Agreement as they become due); or

(ii) upon the material breach of this Agreement by another Party where such
breach is not remedied to the reasonable satisfaction of the Party wishing to
terminate this Agreement within thirty (30) days after written notice thereof
has been given by such Party.

(e) Notwithstanding any other provision in this Agreement to the contrary, if
this Agreement is terminated for any reason, the Receiving Party shall remain
liable for the payment of fees and expenses accruing for the period prior to
termination even though such fees may not become due until after termination.
Further, in the event of termination of this Agreement pursuant to this
Section 8, Sections 6(a), 7(a), 8, 9, 13, 14, 16, and 19 through 25 shall
continue in full force and effect.

(f) Provided that the Receiving Party has met and continues to meet its
obligations set forth in Section 7, prior to the termination of this Agreement,
the Providing Party shall cooperate with the Receiving Party as reasonably
requested by the Receiving Party to effect an orderly transition of the Services
provided hereunder and shall use commercially reasonable efforts to assist the
Receiving Party to complete the transition as promptly as practicable. In
addition, the Providing Party will facilitate and support the Receiving Party in
the conversion of all necessary systems from the Providing Party’s systems to
the Receiving Party’s systems, including support of the mapping and transferring
of files. The Parties agree to cooperate in good faith and to use their
commercially reasonable efforts to mutually develop a conversion plan to effect
the orderly transition of the Services from the Providing Party’s systems to the
Receiving Party’s systems. In connection therewith, the Parties will in good
faith consider modifications to the initial service periods. The Receiving Party
agrees to pay the Providing Party for such conversion services on the basis of
the Providing Party’s direct costs, administrative support costs and costs
associated with special requests.

9. Partial Termination. Subject to Section 8(f), the Receiving Party may
terminate any or all of the Services at any time prior to the expiration of the
period specified on Annex A (including any renewal period) upon at least thirty
(30) days’ prior written notice to the Providing Party, unless otherwise
indicated on Annex A. As soon as reasonably practicable

 

- 5 -



--------------------------------------------------------------------------------

following receipt of any such notice, the Providing Party shall advise the
Receiving Party in writing as to whether termination of such Services shall
reasonably require the termination or partial termination of, or otherwise
affect the provision of, any other Services. If such is the case, the Receiving
Party may withdraw its termination notice in writing within five (5) days of
being so advised by the Providing Party. Otherwise, such termination shall be
final.

10. Personnel.

(a) From the Closing Date until the termination of this Agreement, each Party
shall employ or retain all employees and other personnel and resources
necessary, as determined by the Providing Party in its sole discretion, to
enable it to perform the Services and its other obligations hereunder; provided,
however, that nothing set forth in this Section 10 shall limit the standards of
performance required under this Agreement, including, but not limited to, the
requirements set forth in Section 12 of this Agreement.

(b) If the employment of any Transferred Employee or employee of Seller
(collectively, the “Service Employees”) who is primarily dedicated to the
Services under this Agreement is terminated (each such Service Employee whose
employment is so terminated, a “Former Employee”), whether voluntarily or
involuntarily, the Party with whom such Former Employee was employed at the time
of termination shall use commercially reasonable efforts to replace such Former
Employee with an employee or independent contractor having like competence and
qualifications (taking into account the original job description for the
relevant position). Nothing herein shall prevent a Party from terminating the
employment of any Service Employee.

11. Covenants of the Parties.

(a) The information that each Party provides to the other under this Agreement
shall be, to the best of that Party’s knowledge, complete and accurate as of the
date that it is delivered.

(b) Each Party shall comply with all applicable Legal Requirements in all
material respects in connection with the performance of this Agreement.

(c) The Receiving Party shall take all steps reasonably necessary to permit the
Providing Party to provide its Services hereunder on a timely basis and in
accordance with the service standards set forth in this Agreement and the Annex
hereto, including, but not limited to, responding to all correspondence and
communications of any Party within a reasonable period of time.

(d) Each Party may request of another Party reports and information as they
relate to the Services provided under this Agreement, subject to the
confidentiality requirements of Section 14 hereof, with such reports and
information being delivered within a reasonable time following such request.
Access to reports and information will be provided by each Party to any other
Party as is reasonably required to enable each Party to perform any Service
required hereunder.

 

- 6 -



--------------------------------------------------------------------------------

12. Standards of Performance.

(a) The Seller shall provide all Services hereunder in accordance with the
standards set forth herein and the Annex and in a professional, ethical and
businesslike manner consistent with general industry standards. The Seller shall
comply with the terms of any third party agreements in providing Services
hereunder.

(b) The Parties hereby agree that in every instance they shall protect, enhance
and promote the good name and reputation of the other Parties hereto, and
refrain from any activity that could harm the name or reputation of any of the
Parties hereto.

(c) The Seller shall use commercially reasonable efforts in the performance of
the Services and its respective duties hereunder. Furthermore, Seller shall use
commercially reasonable efforts to avoid commingling any of the Buyer’s business
records, material, Confidential Information and other data with its own such
business records, material, Confidential Information and other data.

(d) Each Party shall inform the other Parties of all material developments,
issues or problems related to the Services in a timely manner as soon as
reasonably practicable following the occurrence thereof.

(e) Nothing in this Agreement shall require or be interpreted to require the
Providing Party to provide to the Receiving Party any Service beyond the scope
and content of this Agreement, except as otherwise mutually agreed by the
Parties in writing and pursuant to the applicable provisions hereof.

13. Relationship of the Parties.

(a) It is expressly understood and agreed that the Parties are independent
contractors of each other for all and any purposes whatsoever.

(b) Nothing contained in this Agreement nor the consummation of the transactions
contemplated herein shall be construed to create a partnership, association,
joint venture, agency relationship or the relationship of employer and employee
between the Parties, nor shall their officers, directors, or employees be
considered employees of another Party for any purpose. Nothing in this Agreement
shall permit any Party to create or assume any obligation on behalf of, or
otherwise bind, another Party for any purpose. No Party shall have any power to
act for or represent another Party, except as expressly set forth herein, and
shall not hold itself out as the agent of another Party.

(c) No Party, nor its employees, contractors or subcontractors shall be deemed
to be employees, contractors or subcontractors of any other Party, it being
fully understood and agreed that no employees of any Party are entitled to
benefits or compensation from any other Party. Each Party is wholly responsible
for withholding and payment of all applicable federal, state and local and other
payroll taxes with respect to its own employees, including any contributions
from them as required by law.

 

- 7 -



--------------------------------------------------------------------------------

14. Confidentiality. The Parties acknowledge that Buyer and Seller have
previously executed a Confidentiality Agreement dated [            ] (the
“Confidentiality Agreement”), which Confidentiality Agreement shall continue in
full force and effect in accordance with its terms. Without limiting the
foregoing, all information furnished to Buyer and its officers, employees,
accountants and counsel by the Seller in connection with this Agreement, and all
information furnished to the Seller by Buyer and its officers, employees,
accountants and counsel pursuant to this Agreement, shall be covered by the
Confidentiality Agreement, and Buyer and Seller shall be fully liable and
responsible under the Confidentiality Agreement for any breach of the terms and
conditions thereof by their respective subsidiaries, officers, employees,
accountants, counsel and other Representatives. Furthermore, without limiting
the foregoing, each of the parties hereto hereby agrees to keep the subject
matter of, and the terms and conditions of, this Agreement (except to the extent
contemplated hereby) or pursuant to the negotiation and execution of this
Agreement or the effectuation of the transactions contemplated hereby,
confidential; provided, however, that the foregoing shall not apply to
information or knowledge which (a) a party can demonstrate was already lawfully
in its possession prior to the disclosure thereof by the other party, (b) is
generally known to the public and did not become so known through any violation
of applicable Legal Requirements, (c) became known to the public through no
fault of such party, (d) is later lawfully acquired by such party without
confidentiality restrictions from other sources not bound by applicable
confidentiality restrictions, (e) is required to be disclosed by Legal
Requirements (including federal and state securities laws and the rules and
regulations of any national securities exchange applicable to either Buyer or
Seller), or by order of court or Governmental Authority with subpoena powers
(provided that such party shall have provided the other party with prior notice
of such disclosure and an opportunity to object or seek a protective order and
take any other available action) or (f) which is disclosed in the course of any
action or proceeding between the Parties.

15. Third Party Non-Disclosure Agreements. To the extent that any third party
proprietor of information or Software to be disclosed or made available to the
Receiving Party in connection with performance of the Services hereunder
requires a specific form of non-disclosure agreement as a condition of its
consent to use of the same for the benefit of the Receiving Party or to permit
the Receiving Party access to such information or Software, the Receiving Party
shall execute (and shall cause the Receiving Party’s employees to execute, if
required) any such form in substantially the same form executed by the Providing
Party (if required).

16. Indemnity; Limitation of Liability; Disclaimer.

(a) Buyer shall indemnify, defend and hold harmless Seller and its Affiliates,
Subcontractors, and any other Providing Parties, and their respective
Representatives, successors and assigns (collectively, the “Seller Group
Members”) from and against any and all Damages which are now or hereafter
asserted against or incurred, sustained or suffered by any of the Seller Group
Members relating to, arising out of or resulting from (i) the performance or
non-performance of any of the Services by any of the Seller Group Members,
(ii) any information, data, documents or other materials delivered in connection
with any of the Services or this Agreement (the “Deliverables”), (iii) any
equipment, programs, systems, or other tangible or intangible property, of any
kind used in connection with any of the Services (the “Tools”), or (iv) the
breach of any covenant or obligation of Buyer or any Receiving Party hereunder,

 

- 8 -



--------------------------------------------------------------------------------

regardless of whether or not such Damages relate to any third party claim,
except to the extent such Damages are caused by the material breach of this
Agreement by, or the gross negligence or willful misconduct of, Seller or
Seller’s Affiliates in providing the Services hereunder. Seller shall indemnify
and hold Buyer and its Affiliates harmless from and against any and all Damages
which are now or hereafter asserted against or incurred, sustained or suffered
by any of them relating to, arising out of or resulting from any third party
claim based upon the gross negligence, or willful misconduct of Seller, except
to the extent such Damages are caused by the gross negligence, willful
misconduct or material breach of this Agreement by Buyer or its Affiliates.

(b) Neither Party nor any of its Affiliates shall be liable to the other Party,
its Affiliates or any third party for, and each Party irrevocably waives any
claim to (i) any special, incidental, punitive, exemplary, multiplied, indirect,
or consequential (including loss of revenues or profits) damages of any kind and
(ii) any attorney fees, costs and prejudgment interest, in each case arising
from any claim relating to this Agreement or any of the Services to be provided
hereunder or the performance of or failure to perform such Party’s obligations
under this Agreement, whether such claim is based on warranty, contract, tort
(including negligence or strict liability) or otherwise, all of which are hereby
excluded by agreement of the Parties regardless of whether or not any Party to
this Agreement has been advised of the possibility of such damages; provided,
however, that notwithstanding the foregoing, Buyer shall be liable to the Seller
Group Members under Section 16(a) above for any such damages, attorney fees,
costs or prejudgment interest described in clauses (i) or (ii) above which are
incurred, suffered or sustained by or paid to a third party, to the extent the
third party claim is indemnifiable under such Section 16(a). In addition, no
Seller Group Member shall be liable to Buyer, Buyer’s Affiliates and any other
Receiving Parties, and their respective Representatives, successors and assigns
(collectively, the “Buyer Group Members”) or any third party for any direct
damages arising from any claim relating to this Agreement or any of the Services
to be provided hereunder or the performance of or failure to perform the
Seller’s or any Providing Party’s obligations under this Agreement, except to
the extent that such direct damages are caused by the gross negligence or
willful misconduct of Seller or Seller’s Affiliates in providing the Services
hereunder.

(c) Notwithstanding any contrary provision hereof, except in the case of
Seller’s obligations of indemnity as set forth in paragraph 16(a), the Seller
Group Members’ cumulative aggregate liability to the Buyer Group Members arising
out of or in connection with this Agreement, from any and all causes, whether
based on contract, tort or any other legal theory, or other cause of action,
shall not exceed the greater of (i) the aggregate of one month’s fees for all
Services, or (ii) the amount of fees paid by Buyer to Seller pursuant to this
Agreement during the twelve 12 months prior to the date such cause of action
arose. Except in the case of gross negligence or willful misconduct by Seller,
no Seller Group Member shall be liable for any Damages arising out of or
relating to: (i) interoperability, access or interconnection of the Services
with applications, equipment, services, content or networks provided by Buyer or
third parties; (ii) service defects, service levels, delays or interruptions or
lost or altered messages or transmissions; or (iii) unauthorized access to or
theft, alteration, loss or destruction of Buyer’s or third parties’
applications, content, data, programs, information, network or systems.

 

- 9 -



--------------------------------------------------------------------------------

(d) Except as specifically set forth in this Agreement, all Services and
Deliverables are provided by the Seller “AS-IS.” SELLER SPECIFICALLY DISCLAIMS
ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT
TO, ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE SERVICES, THE DELIVERABLES
OR THE TOOLS, INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR PURPOSE AND NON-INFRINGEMENT.

(e) All claims for indemnification pursuant to this Section 16 shall be made in
accordance with the procedures set forth in Section 10 of the Asset Purchase
Agreement

17. Force Majeure. If the Providing Party, any of its Affiliates or any
Subcontractor is prevented from or delayed in complying, either totally or in
part, with any of the terms or provisions of this Agreement by reason of fire,
flood, storm, strike, walkout, lockout or other labor trouble or shortage,
delays by unaffiliated suppliers or carriers, shortages of fuel, power, raw
materials or components, any law, order, proclamation, regulation, ordinance,
demand, seizure or requirement of any governmental authority, riot, civil
commotion, war, rebellion, acts of terrorism, nuclear accident or other causes
beyond the reasonable control of any such Person or other acts of God, or acts,
omissions or delays in acting by any governmental or military authority or the
Receiving Party, then upon notice to the Receiving Party, the affected
provisions and/or other requirements of this Agreement shall be suspended during
the period of such disability and the Providing Party shall have no liability to
the Receiving Party, its Affiliates or any other Person in connection therewith.
The Providing Party and the Receiving Party shall make commercially reasonable
efforts to remove such disability within thirty (30) days after giving notice of
such disability; provided, however, that nothing in this Section 17 will be
construed to require the settlement of any strike, walkout, lockout or other
labor dispute on terms which, in the reasonable judgment of the Providing Party,
are contrary to its interest. It is understood that the settlement of a strike,
walkout, lockout or other labor dispute will be entirely within the discretion
of the Providing Party. If the Providing Party is unable to provide any of the
Services due to such a disability, each Party shall use its commercially
reasonable efforts to cooperatively seek a solution that is mutually
satisfactory to the other Parties. In addition, upon becoming aware of a
disability causing a delay in performance or preventing performance of any
obligations of the Providing Party under this Agreement, the Receiving Party
shall have the right, but not the obligation, to engage subcontractors to
perform such obligations for the duration of the period during which such
disability delays or prevents the performance of such obligation by the
Providing Party.

18. Notices. be in writing and shall be personally delivered, mailed using
first-class, registered, or certified mail, postage prepaid, faxed or sent by
electronic mail to the following addresses or to such other address as the
parties hereto may designate in writing:

Seller:

CafePress Inc.

1850 Gateway Drive, Suite 300

San Mateo, CA 94404

Attn: Chief Financial Officer

Fax: 502-995-2231

Email: gjackson@cafepress.com

 

- 10 -



--------------------------------------------------------------------------------

with a copy to, which shall not constitute notice:

Pillsbury Winthrop Shaw Pittman LLP

2550 Hanover Street

Palo Alto, CA 94304

Attn: Jorge del Calvo

Fax: (650) 233-4545

Email: jorge@pillsburylaw.com

Buyer:

Digital Fuel Capital, LLC

339 Auburn Street

Suite 12

Newton, MA 02446

Attn: Carson Biederman

Fax: (617) 467-6801

Email: carson@digitalfuelcapital.com

with a copy to, which shall not constitute notice:

Dickstein Shapiro LLP

1825 Eye Street, N.W.

Washington, D.C. 20006-5403

Attn: Emanuel Faust, Jr.

Telephone: (202) 410-3127

Fax: (202) 420-2201

Email: fauste@dicksteinshapiro.com

All such notices, requests, consents and other communications shall be deemed to
be properly given (a) if delivered personally to the address as provided in this
Section, upon delivery, (b) if delivered by facsimile transmission or electronic
mail to the facsimile number or email address as provided for in this
Section 18, upon delivery confirmation if sent during normal business hours of
the recipient; if not, then on the next Business Day, (c) if sent by registered
or certified mail, three (3) Business Days after the same has been deposited in
the mail, addressed and postage prepaid as set forth above and (d) if delivered
by overnight courier to the address as provided in this Section 18, on the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 18). Any party from time to
time may change its address, facsimile number or other information for the
purpose of notices to that party by giving notice specifying such change to the
other party hereto.

 

- 11 -



--------------------------------------------------------------------------------

19. Successors and Assigns. The rights of either Party under this Agreement
shall not be assignable by such Party hereto, other than to an Affiliate of such
Party, without the prior written consent of the other Party; provided that any
such assignment shall not relieve such Party from its obligations hereunder.
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their successors and permitted assigns. Nothing in this Agreement,
expressed or implied, is intended or shall be construed to confer upon any
Person other than the Parties and successors and assigns permitted by this
Section 19 any right, remedy or claim under or by reason of this Agreement.

20. Entire Agreement; Amendments. This Agreement and the agreements and annexes
referred to herein and the documents delivered pursuant hereto contain the
entire understanding of the Parties hereto with regard to the subject matter
contained herein or therein, and supersede all other prior representations,
warranties, agreements, understandings or letters of intent between or among any
of the Parties hereto (it being understood, however, that the Asset Purchase
Agreement and agreements contemplated thereby, including the Confidentiality
Agreement, set forth certain additional understandings between Seller and Buyer
regarding their relationship after the Closing Date). This Agreement shall not
be amended, modified or supplemented except by a written instrument signed by an
authorized representative of each of the Parties hereto.

21. Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

22. Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any Party, it is authorized in
writing by an authorized representative of such Party. The failure of any Party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

23. Execution in Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile or other electronic transmission), each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the Parties hereto and delivered to
Seller and Buyer.

 

- 12 -



--------------------------------------------------------------------------------

24. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the state of Delaware,
excluding that body of law pertaining to conflicts of laws.

25. Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein (i) to Sections mean
the Sections of this Agreement and (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement. Headings of Sections are inserted for
convenience of reference only and shall not be deemed a part of or to affect the
meaning or interpretation of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.

26. Annexes. Annex A and B shall be construed with and as an integral part of
this Agreement to the same extent as if it was set forth verbatim herein.

[Signature Page Follows]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date set forth above, all effective as of the Closing Date.

 

BUYER Logo Sportswear Inc. By

 

Name

 

Title

 

SELLER CafePress Inc. By

 

Name

 

Title

 



--------------------------------------------------------------------------------

Annex A



--------------------------------------------------------------------------------

EXECUTION VERSION

Annex B

Representative Contact Information

Representative for Buyer:

Representative for Seller:



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT C

REFERRAL AGREEMENT

REFERRAL AGREEMENT

THIS REFERRAL AGREEMENT is made and entered into effective                 ,
2015 (“Effective Date”), by and between CafePress Inc., a Delaware Corporation
with a principal place of business at 6901 Riverport Drive, Louisville, Kentucky
40258 (“CafePress”) and Logo Sportswear Inc. (“NewCo”) a Delaware corporation
with a principal place of business at c/o Digital Fuel Capital, LLC, 339 Auburn
Street, Suite 12, Newton, Massachusetts 02446.

1. General Scope. CafePress shall use reasonable efforts to promote and solicit
sales referrals in accordance with this Agreement, through its own website or
the websites of its Affiliated companies or brands (collectively, the “CafePress
Website”), for the sale of certain product types related to clubs, groups and
organizations, as agreed upon by the parties, on www.logosportswear.com,
www.teamsportswear.com, www.logosoftwear.com and Tfund.com (collectively, the
“Websites”). As part of CafePress’ referral services, CafePress will include on
the CafePress Website one or more of the following types of links to the
Websites: Product Links; Category Links; and Links pursuant to certain mutually
agreed upon search terms and inquiries. The parties will work together to
develop graphical artwork to use in linking to the Websites. To permit accurate
tracking, reporting, and Sales Fee (as defined below) calculation, NewCo will
provide CafePress with special “tagged” link formats to be used in all links
between the CafePress Website and the Websites. Links to the Website placed on
the CafePress Website pursuant to this Agreement and which properly utilize such
special link formats are referred to as “Special Link(s).” The Parties agree
that they will collaboratively develop the Special Links. CafePress shall not
have the right to modify or otherwise change the Special Links (including any
banner content) without the prior approval of NewCo (which shall not be
unreasonably withheld). Except as specifically set forth in this Agreement,
nothing in this Agreement shall be construed as limiting in any manner
CafePress’ marketing or distribution activities or its appointment of other
dealers, distributors, licensees, agents or representatives of any kind. NewCo
will process accepted Product orders placed by customers who follow Special
Links from the CafePress Website to the Websites and will be responsible for all
aspects of order acceptance, processing and fulfillment.

During the term of this Agreement, CafePress’ and its Affiliated companies’ will
continue to display the Websites-related graphics and branding, and maintain
access to the Websites-related in-site search, dropdown menus, navigation
tabs/links and landing pages, as currently utilized on the CafePress Website to
promote and provide referral traffic for the Websites. In the event of any
modification to the CafePress Website that adversely impacts the Websites
referral traffic, CafePress will use reasonable best efforts to provide for
alternative referral opportunities on the CafePress Website that are no less
favorable than the site search, navigation, access, landing page or graphics
referral opportunities on the CafePress Website relating to the Websites prior
to such change.

CafePress shall not establish any promotional or incentive-based arrangement for
the purpose of generating referrals to the Websites without the prior consent of
Newco, and will not willfully or intentionally take any action to generate
referrals to the Websites that would reasonably be expected to result in
Qualified Sales at rates below the historical conversion rate of the NewCo
business as operated by CafePress.



--------------------------------------------------------------------------------

2. Qualified Referrals. For the purposes hereof, a “Qualified Referral” shall
mean a customer or prospect: (i) that is verifiably referred to NewCo using the
Special Links; and (ii) that has been referred to NewCo in compliance with all
of the terms of this Agreement. Approval and acceptance of any Qualified
Referral or any sale of Products shall be at NewCo’s sole discretion, and NewCo
may reject any such Qualified Referral or any sale for any reason.

3. Fees. For each sale of a Product to a Qualified Referral that selects and
purchases a Product through the Websites pursuant to the current Google
Analytics profile applicable to the Websites, which is based upon the last touch
customer session on the Websites(“Qualified Sale(s)”), NewCo shall pay CafePress
a Sales Fee (as defined below) and, as applicable, CafePress shall pay to NewCo
a Traffic Fee (as defined below) as described below:

(a) For calendar years 2015 and 2016, if in any month, the Minimum Qualified
Referrals (as defined below) AND Minimum Web Revenue (as defined below) are not
met, then CafePress will pay to NEWCO, for the specified month in which the
Minimum Qualified Referrals and the Minimum Web Revenue are not met, $1.20 per
Minimum Qualified Referral for that month (the “Traffic Fee”) ; and

(b) For Qualified Referrals to the extent that Gross Revenue (as defined below)
for any month exceeds the applicable Monthly Threshold (as defined below), NewCo
shall pay to CafePress an amount equal to the product of (i) 9% multiplied by
(ii) the amount by which Gross Revenue received from Qualified Sales of Products
exceeds such Monthly Threshold (the “Sales Fee”).

For purposes of illustration only, please see the examples below:

 

2



--------------------------------------------------------------------------------

Other than described herein, no Sales Fee will be paid to CafePress (i) for
future sales or any other activity with respect to a Qualified Referral, other
than with respect to Qualified Sales, or (ii) for any Qualified Sale for which
NewCo is obligated to pay a referral fee to a third party, unless the referral
by CafePress was the most recent of all such referrals with respect to such
sale. Sales Fees will be paid within thirty (30) days after the end of each
month for all Products sold during that month. NewCo will track Qualified Sales
and will make available to CafePress reports summarizing this sales activity.
CafePress shall have the right, upon notice to NewCo, to audit NewCo’s books and
records related to Qualified Sales to confirm the accuracy of the Sales Fees. In
the event that any audit shows an underpayment in excess of 5%, then NewCo shall
pay all expenses associated with the audit.

For purposes of this Agreement, the following definitions shall apply: (1) Gross
Revenue shall mean all revenue received from Qualified Sales for which a Sales
Fee is payable hereunder; (2) Monthly Threshold shall mean the revenue generated
by LogoSportswear.com, TeamSportswear.com and Tfund.com through links from
CafePress.com for the corresponding month in 2014, as set forth in Exhibit A
hereto; (3) Minimum Qualified Referrals shall mean sixty percent (60%) of the
total Unique Visitors, in any month, to Logosportswear.com, Teamsportswear.com,
and Tfund.com through links from CafePress.com for the corresponding month in
2014 as set forth in Exhibit A hereto as measured by Google Analytics; and
(4) Minimum Web Revenue shall mean sixty percent (60%) of the Web Sales for the
corresponding month in 2014 as measured by Google Analytics and as set forth in
Exhibit A hereto.

4. Trademarks and Other Designations. Subject to the terms of this Agreement,
NewCo grants CafePress the right to use and display the NewCo trademarks,
tradenames, and other designations of source (“Marks”) as they may appear with
respect to the Products as needed to provide the services as set forth in this
Agreement. All such use of the Marks shall be in accordance with any usage
guidelines provided in writing.

5. Responsibility for Websites. NewCo will be solely responsible for the
development, operation, and maintenance of the Websites and for all materials
that appear on the Websites. Without limiting the generality of the foregoing,
NewCo will be responsible for: (i) the operation of the Websites; (ii) creating
and posting any applicable Product descriptions on the Websites and linking
those descriptions to the CafePress Website; (iii) the accuracy and
appropriateness of materials on the Website; (iv) that materials on the Website
do not violate or infringe upon the rights of any third party; and (v) that
materials on the Website are not libelous or otherwise illegal. In addition,
NewCo shall not use any existing or future software products or services that
(1) will replace, intercept, interfere, hinder, disrupt or otherwise alter in
any manner the CafePress Website user’s access, view or usage of, or other
aspect of the user’s experience at the CafePress Website (or the websites of
other CafePress partners) in a manner that causes or otherwise results in a
different experience from what was otherwise intended by CafePress (or such
CafePress partner); or (2) will block, alter, direct, redirect, substitute,
insert, append itself to, or otherwise intercept or interfere in any manner with
any click through or other traffic-based transaction that originated from the
CafePress Website with the intention of reducing any compensation or other
payment earned by or owing to CafePress.

6. NewCo Images. If NewCo chooses to enable customers to use selected images
from the Websites, either owned by NewCo or licensed from a third party, for use
by a customer (“Images”) to create and purchase Products, then NewCo agrees to
the following terms:

 

3



--------------------------------------------------------------------------------

a. NewCo shall not market or sell a Product through the Websites referral
services provided hereunder that (i) is generally offensive or inappropriate,
(ii) infringes the rights of a third party, including, without limitation,
copyrights, trademarks, patents, trade secrets, and rights of privacy and
publicity; (iii) is libelous, defamatory or slanderous; (iv) is obscene or
pornographic; (v) is designed to or does harass, threaten, or abuse others; or
(vi) violates any applicable law, rule, or regulation, including, without
limitation, by exploiting images or the likeness of minors. While CafePress has
no obligation to monitor the transactions or communications made through the
Websites, it reserves the right to restrict access to or the availability of any
Images or Products that CafePress determines reasonably and in good faith to be
in violation of this clause 6(a), without any liability to NewCo.

b. In making available any Images for upload to and use on the CafePress Website
in connection with this Agreement, NewCo grants to CafePress a royalty-free,
worldwide, non-transferable (except as provided in Section 14), nonexclusive,
non-sublicensable right and license in such Images, in all media existing now or
created in the future, (i) to enable the marketing and sale of Products and
(ii) to promote, market and advertise the Products and the Website. Such use
includes, without limitation, (1) display of Products with the Images,
(2) promotional “streams” of audio Images on the CafePress Website, and
(3) display of pages from book Products on the CafePress Website. As between the
parties, NewCo retains ownership of any Images and CafePress shall not use any
Images for any purpose other than the promotion of the Products, the Websites or
NewCo, or alter or modify any Images (including any use in combination with
other images) without the prior approval of NewCo. Such license shall terminate
upon the termination of this Agreement.

c. NewCo represents and warrants that it has and shall maintain all necessary
approvals and consents required for the use of the Images provided by NewCo to
CafePress for use under this Agreement (and will provide evidence thereof upon
request by CafePress). NewCo will be solely responsible for the payment of all
royalties or similar payments that are or may become due to any third party in
connection with the use of Images under this Agreement.

7. Warranties. (a) NewCo and CafePress each represents and warrants to the other
that: (i) it has the requisite power and authority to enter into, deliver and
perform the obligations under this Agreement; (ii) this Agreement is a valid and
legally binding agreement enforceable against it; (iii) it will comply with the
terms of this Agreement;

(b) Newco further represents and warrants that (i) its advertising and marketing
of the Products shall at all times comply with all applicable laws, rules, and
regulations, and that it shall not engage in fraudulent, abusive, or misleading
advertising and promotional methods with respect to the subject matter of this
Agreement; (ii) it shall not engage in and/or facilitate spamming,
indiscriminate advertising or unsolicited commercial email, or otherwise fail to
comply with the CAN SPAM Act of 2003 (Public Law 180187 or any successor
legislation), or any analogous statute; and (vi) it shall at all times comply
with all applicable privacy and data collection laws, rules, and regulations.

8. Warranty Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
NEWCO OR CAFEPRESS MAKES ANY EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS
WITH RESPECT TO THE PRODUCTS, THE WEBSITES, ANY SERVICES RELATED THERETO (IN THE
CASE OF NEWCO) OR THE CAFEPRESS WEBSITE OR THE SERVICES THAT ARE THE SUBJECT
MATTER OF THIS AGREEMENT (IN THE CASE OF

 

4



--------------------------------------------------------------------------------

CAFEPRESS), ALL OF WHICH ARE PROVIDED “AS IS” AND “AS AVAILABLE” (SUBJECT TO THE
REMAINING TERMS OF THIS AGREEMENT). NEITHER NEWCO OR CAFEPRESS WARRANTS THAT ANY
OF THE FOREGOING WILL BE UNINTERRUPTED, ERROR FREE OR COMPATIBLE WITH THE
REMAINING PARTY’S SYSTEMS; NOR DOES IT MAKE ANY WARRANTY AS TO THE RESULTS OR
SALES FEES THAT MAY BE OBTAINED PURSUANT TO THIS AGREEMENT. EACH PARTY
SPECIFICALLY DISCLAIMS ALL WARRANTIES OF ANY KIND, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT, TITLE AND FITNESS FOR A
PARTICULAR PURPOSE. CAFEPRESS SHALL MAKE NO REPRESENTATION, GUARANTEE, OR
WARRANTY CONCERNING THE PRODUCTS EXCEPT AS EXPRESSLY AUTHORIZED IN ADVANCE BY
NEWCO IN WRITING.

9. Relationship of Parties/Ownership. The parties hereto expressly understand
and agree that each party is an independent contractor in the performance of
each and every part of this Agreement. Each party shall be solely responsible
for all of its employees and agents and its labor costs and expenses arising in
connection therewith and for any and all claims, liabilities or damages or debts
of any type whatsoever that may arise on account of its activities, or those of
its employees or agents, in the performance of this Agreement. The parties do
not have the authority, right or ability to bind or commit the other in any way
(including, without limitation, by agreeing to sale of Products) and will not
attempt to do so or imply that it may do so. Each party shall indemnify and hold
harmless the other from and against any claim, suit or proceeding brought
against by any third party due to any breach of the foregoing, and for any
breach of Sections 5 or 6 of this Agreement.

10. Term and Termination. The Term of this Agreement shall commence on the
Effective Date and shall continue for two (2) years, unless terminated earlier
as provided herein. Either party may terminate this Agreement if the other
party: (i) breaches a material provision of this Agreement and fails to cure
such breach within thirty (30) days following receipt of written notice; or
(ii) becomes insolvent or seeks protection under any bankruptcy or comparable
proceeding. Upon termination or expiration of this Agreement for any reason
whatsoever, CafePress (i) shall immediately discontinue any use of the Special
Links and Marks of NewCo, (ii) shall immediately discontinue all representations
or statements from which it might be inferred that any relationship exists
between the parties, (iii) will cease to promote, solicit or refer orders for
Products, (iv) will immediately return to NewCo or destroy all Proprietary
Information (as defined below) and any other information or materials of NewCo
in its possession, custody or control in whatever form held (including copies or
embodiments thereof relating thereto) upon termination of this Agreement (and
provide written certification of such destruction to NewCo). Notwithstanding the
foregoing, Sections 8-12, the right to payments accruing prior to the
termination date and the rights and claims of any party against the other for
breach of this Agreement shall survive termination or expiration of this
Agreement.

11. Confidentiality. During the Term of this Agreement, either party may receive
information that is proprietary and confidential to the other regarding the
business and affairs of the other party, including without limitation, the terms
of this Agreement (“Confidential Information”).

Each party shall hold all Confidential Information in confidence (using at least
the same measures as it does to protect its own Confidential Information of a
similar nature) and not disclose the Confidential Information to any third party
except to the extent permitted by the terms of this Agreement. Each party

 

5



--------------------------------------------------------------------------------

shall use the other party’s Confidential Information only in the course of
performance of this Agreement and shall have the right to disclose the other
party’s Confidential Information only to its employees, representatives, agents
and contractors that need to know it, and only for the purpose of rendering
assistance to the party performing its obligations under this Agreement. A
disclosing party shall be liable for any breach of its confidentiality
obligations by any such employee, representative, agent or contractor.

The following shall not be deemed to be Confidential Information:
(i) information that is or becomes public knowledge or enters the public domain
through a source other than the recipient and through no fault of recipient;
(ii) information independently developed by or for the recipient;
(iii) information that was known by a party prior to commencement of discussions
regarding the subject matter of this Agreement; and (iv) information that is
required to be disclosed by applicable law, the laws of a securities market or
exchange or at the direction of a court or governmental body; provided however,
that the disclosing party shall use reasonable efforts to give the other party a
reasonable opportunity to intervene in order to prevent such disclosure or to
obtain a protective order, and that any Confidential Information disclosed
remains subject to the confidentiality obligations set forth in this Section.

12. Liability Limitation. EXCEPT FOR (X) BODILY INJURY OF A PERSON, AND (Y) ANY
WILLFUL OR INTENTIONAL BREACH OF THIS AGREEMENT, CAFEPRESS WILL NOT BE LIABLE
UNDER ANY SECTION OR SUBJECT MATTER OF THIS AGREEMENT OR UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (I) ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR (II) FOR ANY AMOUNT
IN EXCESS OF THE AGGREGATE AMOUNT OF FEES PAID TO CAFEPRESS BY NEWCO IN THE
TWELVE MONTHS PRIOR TO THE DATE ON WHICH THE CLAIM AROSE.

 

13. [Reserved]

14. Miscellaneous. No party hereto may make any press release with respect to
this Agreement without the remaining party’s prior written consent. NewCo may
not assign this Agreement nor any right or obligation to any Competitor of
CafePress without its prior written consent and any purported transfer or
assignment will be void. A Competitor shall mean any third party listed on
Schedule 14 hereto, including any successor to any such third party. Except as
otherwise provided herein, either party hereto may assign this Agreement to any
successor in connection with a sale or other disposition of either a majority of
its capital stock, or substantially all of its assets or business. Except as
otherwise provided herein, this Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of the parties. If any provision
of this Agreement is held to be illegal or unenforceable, that provision shall
be limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. Except as
otherwise expressly provided herein, any provision of this Agreement may be
amended and the observance of any provision of this Agreement may be waived
(either generally or any particular instance and either retroactively or
prospectively) only with the written consent of both parties. With respect to
the Exhibits only, the parties agree that email agreement shall suffice as
written consent for the purpose of amending the Exhibits. This Agreement shall
be governed by and construed under the laws of the State of Delaware. This
Agreement is the sole agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements or discussions between the
parties with respect to the subject matter hereof.

 

6



--------------------------------------------------------------------------------

CAFEPRESS LOGO SPORTSWEAR INC. By:   By:   Name:   Name:   Title:   Title:  

 

7



--------------------------------------------------------------------------------

EXHIBIT A – MINIMUM WEB REVENUE, MINIMUM QUALIFIED REFERRALS AND MONTHLY
THRESHOLD

 

8



--------------------------------------------------------------------------------

Schedule 14

Competitors

Zazzle

Spreadshirt

CustomInk/Booster.com

VistaPrint

ShutterFly

 

9



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assumption Agreement”) is entered
into as of                 , 2015, by and between LOGO SPORTSWEAR INC., a
Delaware corporation (“Buyer”) and CAFEPRESS INC., a Delaware corporation
(“Seller”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement is delivered pursuant to
Section 4.2 of that certain Asset Purchase Agreement (the “Agreement”) dated as
of February 20, 2015 by and among Seller and Buyer. Unless otherwise
specifically defined herein, all terms used herein and defined in the Agreement
shall have the meanings assigned to them in the Agreement.

WHEREAS, pursuant to the Agreement, Seller has agreed to transfer, sell, convey,
assign and deliver to Buyer the Assets, as more fully described in Section 2.1
of the Agreement, but not including the Excluded Assets, as more fully described
in Section 2.2 of the Agreement.

WHEREAS, Buyer has agreed to assume the Assumed Liabilities, as more fully
described in Section 2.3 of the Agreement, not including those Excluded
Liabilities, as more fully described in Section 2.4 of the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

1. Seller hereby transfers and assigns to Buyer or one of its Affiliates as
designated by Buyer, subject to and pursuant to the terms and conditions of the
Agreement, all right, title and interest in and to the Assets.

2. Buyer hereby accepts the foregoing assignment and transfer of the Assets.

3. Buyer hereby assumes and agrees to pay, perform, fulfill and discharge
promptly when due the Assumed Liabilities. Neither Buyer nor any of its
Affiliates assumes or will otherwise become liable for any of the Excluded
Liabilities.

4. Nothing contained in this Assumption Agreement shall be deemed to supersede
any of the obligations, agreements, covenants, representations and warranties of
Seller, or Buyer contained in the Agreement, and this Assumption Agreement is
made and accepted subject to all of the terms, conditions, representations and
warranties set forth in the Agreement, all of which survive execution and
delivery of this Assumption Agreement as set forth in the Agreement.

 

1



--------------------------------------------------------------------------------

5. This Assumption Agreement may be executed in any number of counterparts, each
of which when executed by the parties hereto and delivered shall be deemed to be
an original, and all such counterparts taken together shall be deemed to be but
one and the same instrument. This Agreement may be executed and delivered by
facsimile of .PDF signature, and upon delivery of such facsimile or .PDF
signature will be deemed to have the same effect as if the original signature
had been delivered to the other party.

6. This Assumption Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the state of Delaware, excluding that body
of law pertaining to conflicts of laws.

[Remainder of this page is intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first above written.

 

BUYER

LOGO SPORTSWEAR INC.

By

 

Name

 

Title

 

CAFEPRESS INC.

By

 

Name

 

Title

 

SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

BILL OF SALE

THIS BILL OF SALE (this “Bill of Sale Agreement”), is entered into as of
                , 2015, by and between LOGO SPORTSWEAR INC., a Delaware
corporation (“Buyer”) and CAFEPRESS INC., a Delaware corporation (“Seller”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer and certain other parties as set forth therein have
entered into an Asset Purchase Agreement dated as of February 20, 2015 (the
“Agreement”), pursuant to which Seller has agreed to sell all of the right,
title and interest of Seller in and to the Assets (as defined in the Agreement)
to Buyer, and Buyer has agreed to acquire the Assets from Seller, all subject to
the terms and conditions provided herein and in the Agreement.

NOW, THEREFORE, Buyer and Seller in consideration of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Sale of Assets. For good and valuable consideration, Seller hereby sells,
conveys, transfers, assigns and delivers to Buyer all of the right, title and
interest of Seller in and to the Assets as more fully described in Section 2.1
of the Agreement, but not including the Excluded Assets, as more fully described
in Section 2.2 of the Agreement.

2. Assignment. This Bill of Sale Agreement may not be assigned by any party
hereto without the prior written consent of the other parties; provided, that
Buyer may, without the prior written consent of Seller, assign any or all of its
rights or obligations under this Bill of Sale Agreement to any Affiliate of
Buyer. Subject to the foregoing, this Bill of Sale Agreement and the provisions
hereof shall be binding upon and inure to the benefit of each of the parties and
their successors and assigns.

3. Governing Law. This Bill of Sale Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware, as if both parties hereto were resident and doing business in such
state, excluding that body of law pertaining to conflicts of laws.

4. Heading; Terms. Any captions to, or headings of, the sections of this Bill of
Sale Agreement are solely for the convenience of the parties hereto, are not a
part of this Bill of Sale Agreement, and shall not be used for the
interpretation of this Bill of Sale Agreement. Unless otherwise specifically
defined herein, all terms used herein and defined in this Bill of Sale Agreement
shall have the meanings assigned to them in the Agreement.

5. Counterpart. This Bill of Sale Agreement may be executed in any number of
counterparts, each of which when executed by the parties hereto and delivered
shall be deemed to be an original, and all such counterparts taken together
shall be deemed to be but one and the same instrument. This Bill of Sale
Agreement may be executed and delivered by facsimile or .PDF signature, and upon
delivery of such facsimile signature or .PDF signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have duly executed this Agreement as of the
date set forth above.

 

BUYER

LOGO SPORTSWEAR INC.

By

 

Name

 

Title

 

SELLER

CAFEPRESS INC.

By

 

Name

 

Title

 

SIGNATURE PAGE TO BILL OF SALE



--------------------------------------------------------------------------------

EXHIBIT F

IP ASSIGNMENT AGREEMENT

THIS IP ASSIGNMENT AGREEMENT (the “IP Assignment Agreement”) is entered into as
of                 , 2015, and is made by CAFEPRESS INC., a Delaware corporation
(“Seller”) located at 6901 A Riverport Drive, Louisville, Kentucky 40258, in
favor of LOGO SPORTSWEAR INC., a Delaware corporation (“Buyer”) located at
[address], which is the purchaser of certain assets of Seller pursuant to an
Asset Purchase Agreement (the “Agreement”) dated as of February 20, 2015 by and
among Seller and Buyer.

W I T N E S S E T H

WHEREAS, this IP Assignment Agreement is delivered pursuant to Section 4.2 of
the Agreement, under which Seller has conveyed, transferred and assigned to
Buyer, among other assets, certain intellectual property of Seller, and has
agreed to execute and deliver this IP Assignment Agreement for recording with
the United States Patent and Trademark Office, the United States Copyright
Office and corresponding entities or agencies in any applicable jurisdictions.
Capitalized terms used but not defined in this IP Assignment Agreement shall
have the meanings ascribed to them in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

1. Effective as of the Closing, Seller hereby sells, conveys, transfers,
assigns, and delivers to Buyer, its successors, legal representatives and
assigns, and Buyer hereby accepts, in each case subject to and pursuant to the
terms and conditions of the Agreement, all right, title and interest, in the
United States and all countries throughout the world, free and clear of all
Encumbrances, in and to the Intellectual Property Assets, including the
following:

(a) the patents and patent applications set forth on Schedule 1 hereto and all
issuances, divisions, continuations, reissues, extensions, reexaminations and
renewals thereof;

(b) the trademark registrations and applications set forth on Schedule 2 hereto
and all issuances, extensions and renewals thereof, together with the goodwill
of the business connected with the use thereof, and symbolized thereby;

(c) the copyright registrations and applications for registration set forth on
Schedule 3 hereto and all issuances, extensions and renewals thereof; and

(d) all rights of any kind whatsoever of Seller accruing under any of the
Intellectual Property Assets provided by applicable law of any jurisdiction, by
international treaties and conventions and otherwise throughout the world,
including any and all rights of recovery based on past and future infringement
of the Intellectual Property Assets.

 

1



--------------------------------------------------------------------------------

2. Seller hereby authorizes the Commissioner of Patents and the Commissioner for
Trademarks of the United States Patent and Trademark Office, the Register of
Copyrights in the United States Copyright Office, and the officials of
corresponding entities or agencies in any applicable jurisdictions to record and
register this IP Assignment Agreement upon request by Buyer.

3. Nothing contained in this IP Assignment Agreement shall be deemed to
supersede any of the obligations, agreements, covenants, representations and
warranties of Seller or Buyer contained in the Agreement, and this IP Assignment
Agreement is made and accepted subject to all of the terms, conditions,
representations and warranties set forth in the Agreement, all of which survive
execution and delivery of this IP Assignment Agreement as set forth in the
Agreement. Nothing contained in this IP Assignment Agreement may be construed as
a waiver of any of the rights or remedies of the Seller or Buyer as set forth
in, or arising in connection with, the Agreement or any other instrument or
document delivered by the Seller or Buyer pursuant to the Agreement. In the
event of any ambiguity or conflict between the terms hereof and the Agreement,
the terms of the Agreement shall govern and control.

4. This IP Assignment Agreement may be executed in any number of counterparts,
each of which when executed by the parties hereto and delivered shall be deemed
to be an original, and all such counterparts taken together shall be deemed to
be but one and the same instrument. This IP Assignment Agreement may be executed
and delivered by facsimile of .PDF signature, and upon delivery of such
facsimile or .PDF signature will be deemed to have the same effect as if the
original signature had been delivered to the other party.

5. This IP Assignment Agreement shall be governed by, and construed and enforced
in accordance with, the internal laws of the state of Delaware, excluding that
body of law pertaining to conflicts of laws.

6. Neither this IP Assignment Agreement nor any term hereof may be changed,
waived, discharged or terminated other than by an instrument in writing signed
by the parties hereto. No failure to enforce any provision of this IP Assignment
Agreement shall be deemed to or shall constitute a waiver of such provision and
no waiver of any of the provisions of this IP Assignment Agreement shall be
deemed to or shall constitute a waiver of any other provision hereof nor shall
such waiver constitute a continuing waiver.

7. Nothing in this IP Assignment Agreement, express or implied, is intended to
or shall (a) confer on any Person other than the parties to this IP Assignment
Agreement or the Agreement and their respective permitted successors or assigns
any rights (including, without limitation, third party beneficiary rights),
remedies, obligations or liabilities under or by reason of this IP Assignment
Agreement or (b) constitute the parties to this IP Assignment Agreement as
partners or as participants in a joint venture. Except as expressly provided by
this IP Assignment Agreement, this IP Assignment Agreement shall not provide
third parties with any remedy, claim, liability, reimbursement, cause of action
or other right in excess of those existing without reference to the terms of
this IP Assignment Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this IP Assignment
Agreement as of the date first above written.

 

BUYER

[                ]

By

 

Name

 

Title

 

CAFEPRESS INC.

By

 

Name

 

Title

 



--------------------------------------------------------------------------------

SCHEDULE 1

PATENTS AND PATENT APPLICATIONS



--------------------------------------------------------------------------------

SCHEDULE 2

TRADEMARK REGISTRATIONS AND APPLICATIONS



--------------------------------------------------------------------------------

SCHEDULE 3

COPYRIGHT REGISTRATIONS AND APPLICATIONS